TABLE OF CONTENTS



Execution Draft
Published CUSIP Number: 53117RAA7
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of August 31, 2010
among
LIBERTY PROPERTY LIMITED PARTNERSHIP
and
LIBERTY PROPERTY TRUST
and
BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT
and
JPMORGAN CHASE BANK, N.A., AS SYNDICATION AGENT
and
WELLS FARGO BANK, N.A., CITIZENS BANK
SUNTRUST BANK AND
PNC BANK, NATIONAL ASSOCIATION,
AS DOCUMENTATION AGENTS
and
CITIBANK N.A.
UBS SECURITIES LLC, THE BANK OF
NOVA SCOTIA, CAPITAL ONE BANK AND
U. S. BANK NATIONAL ASSOCIATION,
AS MANAGING AGENTS
and
THE LENDERS PARTY HERETO
and
BANC OF AMERICA SECURITIES LLC and
J.P. MORGAN SECURITIES INC.,
AS JOINT BOOKRUNNERS and JOINT LEAD ARRANGERS

 





--------------------------------------------------------------------------------



TABLE OF CONTENTS



TABLE OF CONTENTS

              Page  
 
       
§1. DEFINITIONS OF RULES OF INTERPRETATION
    1  
§1.1. Definitions
    1  
§1.2. Rules of Interpretation
    27  
§1.3. Times of Day
    28  
§1.4. Letter of Credit Amounts
    28  
§1.5. Rounding
    28  
§2. REVOLVING CREDIT FACILITY
    28  
§2.1. Loans — Commitment to Lend Revolving Loans; Limitation on Commitments
    28  
§2.2. Changes in Total Commitment
    29  
§2.3. The Notes
    31  
§2.4. Interest on Loans
    31  
§2.5. Requests for Loans
    31  
§2.6. Conversion and Continuation Options
    32  
§2.7. Funds for Loans
    33  
§2.8. Swingline Loans
    34  
§2.9. Letters of Credit
    37  
§2.10. Competitive Bid Loans
    47  
§2.11. Cash Collateral
    51  
§2.12. Defaulting Lenders
    52  
§3. REPAYMENT OF THE LOANS
    54  
§3.1. Maturity
    54  
§3.2. Mandatory Repayments of Loan
    54  
§3.3. Optional Repayments of Loans
    54  
§4. CERTAIN GENERAL PROVISIONS
    55  
§4.1. Closing Fees
    55  
§4.2. Other Fees
    55  
§4.3. Funds for Payments; Computations; Payments Set Aside
    56  
§4.4. Taxes
    57  
§4.5. Additional Costs, Etc.
    61  

 

-i-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



TABLE OF CONTENTS

              Page  
 
       
§4.6. Capital Adequacy
    62  
§4.7. Certificate
    63  
§4.8. Indemnity
    63  
§4.9. Default Interest and Late Charges
    63  
§4.10. Inability to Determine Eurocurrency Rate
    63  
§4.11. Illegality
    64  
§4.12. Mitigation Obligations; Replacement of Lenders
    64  
§4.13. Sharing of Payments by Lenders
    65  
§5. UNENCUMBERED PROPERTIES; NO LIMITATION ON RECOURSE
    66  
§5.1. Unencumbered Properties
    66  
§5.2. Waivers by Requisite Lenders
    66  
§5.3. Rejection of Unencumbered Properties
    66  
§5.4. Change in Circumstances
    66  
§5.5. No Limitation on Recourse
    67  
§5.6. Additional Guarantors
    67  
§6. REPRESENTATIONS AND WARRANTIES
    67  
§6.1. Authority; Etc.
    67  
§6.2. Governmental Approvals and Consents
    68  
§6.3. Title to Properties
    69  
§6.4. Financial Statements
    69  
§6.5. No Material Changes, Etc.
    70  
§6.6. Franchises, Patents, Copyrights, Etc.
    70  
§6.7. Litigation
    70  
§6.8. No Materially Adverse Contracts, Etc.
    70  
§6.9. Compliance With Other Instruments, Laws, Etc.
    70  
§6.10. Tax Status
    71  
§6.11. Event of Default
    71  
§6.12. Investment Company Act
    71  
§6.13. Absence of Financing Statements, Etc.
    71  
§6.14. Status of the Company
    71  

 

-ii-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



TABLE OF CONTENTS

              Page  
 
       
§6.15. Certain Transactions
    71  
§6.16. Benefit Plans; Multiemployer Plans; Guaranteed Pension Plans
    72  
§6.17. Regulations U and X
    72  
§6.18. Environmental Compliance
    72  
§6.19. Subsidiaries and Affiliates
    74  
§6.20. Loan Documents
    74  
§6.21. Buildings on the Unencumbered Properties
    74  
§6.22. Insurance
    74  
§6.23. Disclosure
    74  
§6.24. Solvency
    75  
§7. AFFIRMATIVE COVENANTS OF THE BORROWER
    75  
§7.1. Punctual Payment
    75  
§7.2. Maintenance of Office
    75  
§7.3. Records and Accounts
    75  
§7.4. Financial Statements, Certificates and Information
    75  
§7.5. Notices
    77  
§7.6. Existence; Maintenance of REIT Status; Maintenance of Properties
    80  
§7.7. Insurance
    80  
§7.8. Taxes
    80  
§7.9. Inspection of Properties and Books
    80  
§7.10. Compliance with Laws, Contracts, Licenses, and Permits
    81  
§7.11. Use of Proceeds
    81  
§7.12. INTENTIONALLY OMITTED
    81  
§7.13. Notices of Significant Transactions
    81  
§7.14. Further Assurances
    82  
§7.15. Environmental Indemnification
    82  
§7.16. Response Actions
    82  
§7.17. Employee Benefit Plans
    82  

 

-iii-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



TABLE OF CONTENTS

              Page  
 
       
§8. CERTAIN NEGATIVE COVENANTS OF THE BORROWER
    83  
§8.1. Restrictions on Recourse Indebtedness
    83  
§8.2. Restrictions on Investments
    84  
§8.3. Merger, Consolidation and Other Fundamental Changes
    85  
§8.4. Sale and Leaseback
    85  
§8.5. Compliance with Environmental Laws
    86  
§8.6. Distributions
    86  
§8.7. Equity Repurchase Payments
    86  
§8.8. Preferred Distributions
    86  
§8.9. Liens
    86  
§8.10. Negative Pledge
    87  
§8.11. Transactions with Affiliates
    87  
§8.12. Change in Nature of Business
    87  
§8.13. Dispositions
    87  
§9. FINANCIAL COVENANTS OF THE BORROWER
    88  
§9.1. Unsecured Debt to Value of All Unencumbered Properties
    88  
§9.2. Total Debt to Total Asset Value
    88  
§9.3. Maximum Secured Debt
    88  
§9.4. Minimum Tangible Net Worth
    88  
§9.5. Unencumbered Interest Coverage Ratio
    88  
§9.6. Adjusted EBITDA to Fixed Charges
    88  
§9.7. Unencumbered Debt Yield
    88  
§9.8. Pro Forma Calculations
    88  
§9.9. Covenant Calculations
    89  
§10. CONDITIONS TO EFFECTIVENESS
    89  
§10.1. Loan Documents
    89  
§10.2. Certified Copies of Organization Documents; Good Standing Certificates
    89  
§10.3. By-laws; Resolutions
    90  
§10.4. Incumbency Certificate; Authorized Signers
    90  
§10.5. Opinions of Counsel Concerning Organization and Loan Documents
    90  
§10.6. Payment of Fees
    90  
§10.7. Closing Certificate
    90  
§10.8. Compliance Certificate
    90  

 

-iv-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



TABLE OF CONTENTS

              Page  
 
       
§11. CONDITIONS TO ALL CREDIT ADVANCES
    91  
§11.1. Representations True; No Event of Default; Compliance Certificate
    91  
§11.2. No Legal Impediment
    91  
§11.3. Governmental Regulation
    91  
§11.4. Proceedings and Documents
    91  
§12. EVENTS OF DEFAULT; ACCELERATION; ETC.
    92  
§12.1. Events of Default
    92  
§12.2. Remedies
    95  
§12.3. Remedies Cumulative
    95  
§12.4. Distribution of Enforcement Proceeds
    95  
§13. SETOFF
    96  
§14. THE AGENT
    97  
§14.1. Appointment and Authority
    97  
§14.2. Rights as a Lender
    97  
§14.3. Exculpatory Provisions
    98  
§14.4. Reliance by Agent
    99  
§14.5. Delegation of Duties
    99  
§14.6. Resignation of Agent
    99  
§14.7. Non-Reliance on Agent and Other Lenders
    100  
§14.8. No Other Duties, Etc.
    100  
§14.9. Agent May File Proofs of Claim
    101  
§14.10. Guaranty Matters
    101  
§14.11. Payments by Agent
    102  
§15. EXPENSES; INDEMNITY; DAMAGE WAIVER
    102  
§16. TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY
    104  
§17. SURVIVAL OF REPRESENTATIONS AND WARRANTIES
    105  
§18. SUCCESSORS AND ASSIGNS
    105  
§19. NOTICES, ETC.
    111  
§20. GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE
    113  

 

-v-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



TABLE OF CONTENTS

              Page  
 
       
§21. HEADINGS
    114  
§22. COUNTERPARTS
    115  
§23. ENTIRE AGREEMENT
    115  
§24. WAIVER OF JURY TRIAL
    115  
§25. CONSENTS, AMENDMENTS, WAIVERS, ETC.
    115  
§26. SEVERABILITY
    117  
§27. ACKNOWLEDGMENTS
    117  
§28. NO WAIVER; CUMULATIVE REMEDIES
    118  
§29. INTEREST RATE LIMITATION
    118  
§30. USA PATRIOT ACT NOTICE
    119  
§31. REPLACEMENT OF LENDERS
    119  
§32. TRANSITIONAL ARRANGEMENTS
    120  

 

-vi-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     
Exhibit A
  Form of Note
Exhibit B
  Form of Loan Request
Exhibit C
  Form of Compliance Certificate
Exhibit D
  Form of Swingline Loan Request
Exhibit E
  Form of Assignment and Assumption
Exhibit F
  Form of Letter of Credit Application
Exhibit G
  [Reserved]
Exhibit H
  Form of Competitive Bid Quote Request
Exhibit I
  Form of Invitation for Competitive Bid Quotes
Exhibit J
  Form of Competitive Bid Quote
Exhibit K
  Form of Acceptance of Competitive Bid Quote
Exhibit L
  Form of Joinder Agreement
Exhibit M
  Form of Guaranty Agreement
Exhibit N
  Form of Designated Bank Note
Exhibit O
  Form of Designation Agreement
Exhibit P
  Form of Administrative Questionnaire
 
   
Schedule 1
  Lenders; Domestic and Eurocurrency Lending Offices
Schedule 1.1(a)
  Unencumbered Properties
Schedule 1.1(b)
  Eligible Ground Leases
Schedule 1.2
  Commitments and Commitment Percentages
Schedule 1.3
  Related Companies, Guarantors and Unconsolidated Entities
Schedule 1.4
  Existing Letter of Credit
Schedule 6.3
  Title to Properties
Schedule 6.7
  Litigation
Schedule 6.15
  Insider Transactions
Schedule 6.16
  Employee Benefit Plans
Schedule 6.18
  Environmental Matters
Schedule 6.19
  Company Assets
Schedule 6.21
  Building Structural Defects, etc.
Schedule 6.22
  Insurance
Schedule 8.2(d)
  Investments

 

-vii-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
This SECOND AMENDED AND RESTATED CREDIT AGREEMENT is made as of the 31st day of
August, 2010, by and among LIBERTY PROPERTY LIMITED PARTNERSHIP, a Pennsylvania
limited partnership (the “Borrower”), LIBERTY PROPERTY TRUST, a Maryland trust
(the “Company”), BANK OF AMERICA, N.A., a national banking association (“Bank of
America”), the other lending institutions which are listed from time to time on
Schedule 1 (collectively, with Bank of America, the “Lenders”), JPMORGAN CHASE
BANK, N.A., a national banking association (“JPMCB”), as syndication agent, and
BANK OF AMERICA, N.A., as administrative agent for itself and such other lending
institutions (the “Agent”).
WHEREAS, the Borrower, Bank of America, as administrative agent, and certain
other lenders are party to that certain Amended and Restated Credit Agreement,
dated as of December 22, 2005 (the “Existing Credit Agreement”), pursuant to
which such lenders extended credit to the Borrower on the terms set forth
therein; and
WHEREAS, the Borrower, Bank of America, as administrative agent, and the Lenders
party hereto have agreed to enter into this Agreement to amend and restate in
its entirety the Existing Credit Agreement as set forth herein.
NOW, THEREFORE, to accomplish these purposes, the Agent, the Borrower, the
Company and the Lenders hereby agree as follows:
§1. DEFINITIONS OF RULES OF INTERPRETATION.
§1.1. Definitions. The following terms shall have the meanings set forth in this
§l or elsewhere in the provisions of this Agreement referred to below:
Act. See §30.
Additional Commitment. The portion (if any) of any Lender’s Commitment which
will become effective on the Commitment Increase Date if the Total Commitment is
increased pursuant to §2.2.
Additional Commitment Lenders. Those Lenders which provide an Additional
Commitment.
Adjusted EBITDA. EBITDA minus the Reserve Amount for all of the applicable Real
Estate Assets and adjusted to remove the effect of recognizing rental income on
a straight-line basis over the applicable lease terms.
Adjusted Net Operating Income. Net Operating Income minus the Reserve Amount for
all of the applicable Real Estate Assets and adjusted to remove the effect of
recognizing rental income on a straight-line basis over the applicable lease
terms.

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Administrative Questionnaire. An Administrative Questionnaire in substantially
the form of Exhibit P or any other form approved by the Agent.
Affiliated Lenders. Any commercial bank or financial institution which is
(i) the parent corporation of any of the Lenders, (ii) Controlled by any of the
Lenders or (iii) a subsidiary of the parent corporation of any of the Lenders
that is under common Control with the applicable Lender.
Affiliate. With respect to any Person, another Person that directly or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified; provided that in no event
shall any Lender or the Agent be deemed to be an Affiliate of the Borrower.
Agent. Bank of America, N.A. acting in its capacity as administrative agent for
the Lenders or any successor agent.
Agent’s Head Office. The Agent’s head office located at 901 Main Street, Dallas,
Texas 75202-3714, or at such other location as the Agent may designate from time
to time.
Agreement. This Credit Agreement, including the Schedules and Exhibits hereto as
it may be amended, modified or supplemented from time to time.
Applicable Facility Fee Rate. As of any date of determination, an annual rate
determined based on the ratings assigned to the Borrower’s senior long-term
unsecured debt by the Ratings Agencies pursuant to the following table:

                              Facility Fee   S&P Rating   Moody’s Rating   Fitch
Rating   Rate  
Below BBB- or unrated
  Below Baa3 or unrated   Below BBB- or unrated     0.70 %
BBB-
  Baa3   BBB-     0.575 %
BBB
  Baa2   BBB     0.45 %
BBB+
  Baa1   BBB+     0.40 %
A- or higher
  A3 or higher   A- or higher     0.35 %

If the Borrower maintains three ratings and those three ratings are not
equivalent, the Applicable Facility Fee Rate will be based on the lower of the
two highest ratings. If the Borrower maintains two ratings and those two ratings
are not equivalent, the Applicable Facility Fee Rate shall be based on the lower
of the two ratings. If the Borrower fails to maintain at least two ratings, the
Applicable Facility Fee Rate shall be based on an S&P Rating of below BBB-. Any
change in the Applicable Facility Fee Rate caused by a change in the Moody’s
Rating, the S&P Rating or the Fitch Rating shall become effective on the first
day following the effective date of such change.

 

-2-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Applicable Margin. As of any date of determination, the annual rate determined
based on the ratings assigned to the Borrower’s senior long-term unsecured debt
by the Ratings Agencies pursuant to the following table for Eurocurrency Rate
Loans and Base Rate Loans, respectively:

                              Moody’s       Eurocurrency     Base Rate   S&P
Rating   Rating   Fitch Rating   Rate Margin     Margin  
Below BBB- or unrated
  Below Baa3 or unrated   Below BBB- or unrated     3.05 %     2.05 %
BBB-
  Baa3   BBB-     2.675 %     1.675 %
BBB
  Baa2   BBB     2.30 %     1.30 %
BBB+
  Baa1   BBB+     2.10 %     1.10 %
A- or higher
  A3 or higher   A- or higher     1.90 %     0.90 %

If the Borrower maintains three ratings and those three ratings are not
equivalent, the Applicable Margin will be based on the lower of the two highest
ratings. If the Borrower maintains two ratings and those two ratings are not
equivalent, the Applicable Margin will be based on the lower of the two ratings.
If the Borrower fails to maintain at least two ratings, the Applicable Margin
shall be based on an S&P Rating of below BBB-. Any change in the Applicable
Margin caused by a change in the Moody’s Rating, the S&P Rating or the Fitch
Rating shall become effective on the first day following the effective date of
such change.
Approved Fund. Any Fund that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
Arranger. Collectively, Banc of America Securities LLC and J.P. Morgan
Securities Inc., in their capacities as joint bookrunners and joint lead
arrangers, or any successors thereto.
Assignee Group. Two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
Assignment and Assumption. As assignment and assumption entered into by a Lender
and an assignee (with the consent of any party whose consent is required by
§18(b), and accepted by the Agent, in substantially the form of Exhibit E or any
other form approved by the Agent.
Balance Sheet Date. June 30, 2010.
Bank of America. As defined in the preamble hereto.
Base Rate. For any day a fluctuating rate per annum equal to the highest of
(a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate plus 1.00%. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

-3-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Base Rate Loans. Those Loans bearing interest calculated by reference to the
Base Rate. All Base Rate Loans shall be denominated in Dollars.
BBA LIBOR. See definition of Eurocurrency Rate.
Borrower. As defined in the preamble hereto.
Borrower Materials. See §7.5.
Borrowing Date. The date on which any Loan is made or is to be made (including,
without limitation, the date on which any Mandatory Base Rate Loan is made), and
the date on which any Loan is converted or continued in accordance with §2.6.
Buildings. The buildings, structures and other improvements now or hereafter
located on the Unencumbered Properties.
Business Day. Any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Agent’s Head Office is located, and, if such day
relates to any Eurocurrency Rate Loan, means any such day that is also a London
Banking Day.
Capitalized Leases. Leases under which the Borrower is the lessee or obligor,
the discounted future rental payment obligations under which are required to be
capitalized on the balance sheet of the Borrower in accordance with Generally
Accepted Accounting Principles.
Cash Collateralize. To pledge and deposit with or deliver to the Agent, for the
benefit of the Agent, L/C Issuer or Swingline Lender (as applicable) and the
Lenders, as collateral for Letter of Credit Obligations, Obligations in respect
of Swingline Loans, or obligations of Lenders to fund participations in respect
of either thereof (as the context may require), cash or deposit account balances
or, if the L/C Issuer or Swingline Lender benefitting from such collateral shall
agree in its sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to (a) the Agent and
(b) the L/C Issuer or the Swingline Lender (as applicable). “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.

 

-4-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



CERCLA. See §6.18.
Change of Control. (a) Any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding
any employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire (such right, an “option
right”), whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of 25% or more of the Voting Interests of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or
(b) during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of solicitation of proxies or consents for the election or
removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
board of directors).
Code. The Internal Revenue Code of 1986, as amended and in effect from time to
time.
Commitment. With respect to each Lender, the amount set forth from time to time
on Schedule 1.2 hereto as the amount of such Lender’s commitment to make
Revolving Loans hereunder to the Borrower and to participate in Swingline Loans
and Letters of Credit hereunder, as adjusted from time to time as a result of
any Commitment Increase pursuant to §2.2(a), any reduction in Commitments
pursuant to §2.2(c), or any assignment pursuant to §18, and Commitments shall be
the aggregate principal amount of the Commitments of all of the Lenders, the
maximum amount of which shall be $500,000,000, as increased from time to time
pursuant to §2.2(a) or as decreased from time to time pursuant to §2.2(c). The
Commitment of the Lender which is also the Swingline Lender shall not be reduced
by the amount of its Swingline Commitment.
Commitment Increase. An increase in the Commitments such that the Total
Commitment is not more than $750,000,000 pursuant to §2.2(a).

 

-5-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Commitment Increase Date. See §2.2(a).
Commitment Percentage. With respect to any Lender, at any time, the percentage
(carried out to the ninth decimal place) of the Total Commitments represented by
such Lender’s Commitment at such time, subject to adjustment as provided in
§2.2(a) and §2.12. If the commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to §12.2 or if the Total Commitments have expired, then the Commitment
Percentage of each Lender shall be determined based on the Commitment Percentage
of such Lender most recently in effect, giving effect to any subsequent
assignments. The initial Commitment Percentage of each Lender is set forth
opposite the name of such Lender on Schedule 1.2 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
Company. See preamble.
Competitive Bid Loans. Loans made by one or more Lenders pursuant to §2.10.
Competitive Bid Loan Account. See §2.10(a).
Competitive Bid Quote Request. See §2.10(c).
Competitive Bid Quote. An offer to make a Competitive Bid Loan made by a Lender
in response to a Competitive Bid Quote Request.
Compliance Certificate. See §2.5(a).
Control. The possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.
Conversion Request. A notice given by the Borrower to the Agent of its election
to convert or continue a Loan in accordance with §2.6.
Credit Exposure. With respect to each Lender as of any date of determination,
the sum, without duplication, of the following: (i) the outstanding principal
amount of all Loans advanced by such Lender under §2.1, (ii) the outstanding
principal amount of all Mandatory Base Rate Loans advanced by such Lender
pursuant to §2.8(c)(i) or §2.9(c)(i), (iii) the outstanding principal amount of
all participations purchased by such Lender pursuant to §2.8(c)(ii) or
§2.9(c)(iii), (iv) the outstanding principal amount of all Competitive Bid Loans
advanced by such Lender pursuant to §2.10(k), (v) such Lender’s Commitment
Percentage of all outstanding Swingline Loans, except any Swingline Loan in
which a participation has been purchased therein by such Lender pursuant to
§2.8(c)(ii) and (vi) such Lender’s Commitment Percentage of the stated amount of
each Letter of Credit issued under §2.9 which has not expired or terminated
prior to the date of determination.
Debtor Relief Laws. The Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

-6-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Default. See §12.1.
Defaulting Lender. Subject to §2.12(b), any Lender that, as determined by the
Agent, (a) has failed to perform any of its funding obligations hereunder,
including in respect of its Loans or participations in respect of Letters of
Credit or Swingline Loans, within three Business Days of the date required to be
funded by it hereunder, (b) has notified the Borrower or the Agent that it does
not intend to comply with its funding obligations or has made a public statement
to that effect with respect to its funding obligations hereunder or generally
under other agreements in which it commits to extend credit, (c) has failed,
within three Business Days after request by the Agent, to confirm in a manner
satisfactory to the Agent that it will comply with its funding obligations
hereunder, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.
Designated Bank. A special purpose corporation that (i) shall have become a
party to this Agreement pursuant to §18(h), and (ii) is not otherwise a Lender.
Designated Bank Notes. Promissory notes of the Borrower, substantially in the
form of Exhibit N hereto, evidencing the obligation of the Borrower to repay
Competitive Bid Loans made by Designated Banks, as the same may be amended,
supplemented, modified or restated from time to time, and “Designated Bank Note”
means any one of such promissory notes issued under §18(h).
Designating Lender. See §18(h).
Designation Agreement. A designation agreement, substantially in the form of
Exhibit O, entered into by a Lender and a Designated Bank and accepted by the
Agent.
Development Property. A Real Estate Asset that is in the process of being
improved with one or more industrial or office buildings or other similar
commercial property, including “flex” and warehouse buildings, of a type
consistent with the Borrower’s business strategy and is classified as
“development in progress” on the Borrower’s consolidated balance sheet prepared
in accordance with Generally Accepted Accounting Principles. Any such Real
Estate Asset shall continue to be treated as a Development Property until the
earlier of (a) such Real Estate Asset achieving an occupancy rate of 90% (based
on net leasable area) or (b) the end of the twelfth (12th) month after
completion of construction (as evidenced by a certificate of occupancy).

 

-7-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Distribution. The declaration or payment of any dividend or distribution of cash
or cash equivalents to the holders of common shares of beneficial interest in
the Company or the holders of common units of limited partnership interest in
the Borrower. However, notwithstanding the foregoing or anything to the contrary
contained herein, any payment(s) of cash or cash equivalents which constitutes
an Equity Repurchase Payment shall not be deemed to be a Distribution.
Dollars or $. Dollars in lawful currency of the United States of America.
Domestic Lending Office. Initially, the office of each Lender designated as such
in Schedule 1 hereto; thereafter, such other office of such Lender, if any,
located within the United States that will be making or maintaining Base Rate
Loans.
Drawing Date. The date on which a draft under a Letter of Credit is paid by the
Agent.
EBITDA. For any period, the net income or loss of the Borrower and the Related
Companies, excluding gains or losses from sales of property,
write-ups/write-downs, forgiveness of indebtedness, other extraordinary items
and minority interests, plus (to the extent deducted in determining net income
or loss) interest expense, the amount recorded as income taxes on the books and
records of the Borrower or the Related Companies, depreciation and amortization,
all as defined and computed in accordance with Generally Accepted Accounting
Principles.
Effective Date. The date upon which this Agreement shall become effective
pursuant to §10. Unless the Agent notifies the Borrower and the Lenders that
some other date is the Effective Date, the Effective Date shall be the date set
forth on the first page of this Agreement.
Eligible Assignee. Any of (a) a commercial bank organized under the laws of the
United States, or any State thereof or the District of Columbia, and having
total assets in excess of $1,000,000,000; (b) a savings and loan association or
savings bank organized under the laws of the United States, or any State thereof
or the District of Columbia, and having a net worth of at least $100,000,000,
calculated in accordance with Generally Accepted Accounting Principles; (c) a
commercial bank organized under the laws of any other country which is a member
of the Organization for Economic Cooperation and Development (the “OECD”), and
having total assets in excess of $1,000,000,000, provided that such bank is
acting through a branch or agency located in the country in which it is
organized or another country which is also a member of the OECD; (d) the central
bank of any country which is a member of the OECD; (e) any other assignee having
a net worth of at least $100,000,000 that, in the reasonable judgment of the
Agent, is a reputable institutional investor with substantial experience in
lending and originating loans similar to the Facility, or in purchasing,
investing in or otherwise holding such loans; (f) any Lender Affiliate or an
Approved Fund of a Lender; and (g) any Lender. For purposes hereof, “Lender
Affiliate” shall mean, (A) with respect to any Person that would otherwise be an
Eligible Assignee under clauses (a) — (e) above (a “Qualified Assignee”), (i) an
affiliate of such Qualified Assignee or (ii) any Person that is engaged in
making, purchasing, holding or otherwise investing in bank loans or similar
extensions of credit in the ordinary course of its business and is administered
(including as placement agent therefore) or managed by a Qualified Assignee or
an affiliate of a Qualified Assignee and (B) with respect to a Lender that is a
fund which invests in bank loans or similar extensions of credit, any Approved
Fund of such Lender.

 

-8-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Notwithstanding anything to the contrary, the term Eligible Assignee shall
exclude any Person controlling, controlled by or under common control with, the
Borrower or the Company.
Eligible Ground Lease. A ground lease that (a) has a minimum remaining term of
twenty-five (25) years, including tenant controlled renewal options or
acceptable purchase options containing nominal or market based purchase prices,
as of any date of determination, and (b) has customary notice rights, default
cure rights, bankruptcy new lease rights and other customary provisions for the
benefit of a leasehold mortgagee or has equivalent protection for a leasehold
permanent mortgagee by a subordination to such leasehold permanent mortgagee of
the landlord’s fee interest, and (c) is otherwise eligible for non-recourse
leasehold mortgage financing under customary prudent lending requirements. The
Eligible Ground Leases as of the date of this Agreement are listed on
Schedule 1.1(b).
Employee Benefit Plan. Any employee benefit plan within the meaning of §3 (3) of
ERISA maintained or contributed to by the Borrower or any ERISA Affiliate, other
than a Multiemployer Plan.
Environmental Laws. See §6.18(a).
Environmental Liability. Any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation, fines, penalties or
indemnities), of the Borrower, the Company or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
Equity Repurchase Payments. All payments of cash or cash equivalents by Borrower
or the Company as consideration for the repurchase, redemption or retirement of
any common shares of beneficial interest in the Company, or any common units of
limited partnership interest in Borrower.
ERISA. The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time.
ERISA Affiliate. Any Person which is treated as a single employer with the
Borrower under §414 of the Code.

 

-9-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



ERISA Reportable Event. A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived.
Eurocurrency Lending Office. Initially, the office of each Lender designated as
such in Schedule 1 hereto; thereafter, such other office of such Lender, if any,
that shall be making or maintaining Eurocurrency Rate Loans.
Eurocurrency Prepayment Fee. See §3.3.
Eurocurrency Rate.
(a) for any Interest Period with respect to a Eurocurrency Rate Loan, the rate
per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”),
as published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Agent from time to time) at
approximately 11:00 a.m., London time, two London Banking Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period or, (ii) if such rate is not available at such time for any reason, the
rate per annum determined by the Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurocurrency Rate Loan being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
London Banking Days prior to the commencement of such Interest Period; and
(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London
time determined two London Banking Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in same day
funds in the approximate amount of the Base Rate Loan being made or maintained
and with a term equal to one month would be offered by Bank of America’s London
Branch to major banks in the London interbank Eurodollar market at their request
at the date and time of determination.
Eurocurrency Rate Loan. Loans denominated in Dollars bearing interest calculated
by reference to the Eurocurrency Rate.

 

-10-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Event of Default. See §12.1.
Excluded Taxes. With respect to the Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
the Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes) as a result of a connection between the Agent, such Lender or the
L/C Issuer and the jurisdiction of the Governmental Authority imposing such tax
or any political subdivision or taxing authority thereof or therein (other than
any such connection arising solely from the Agent, such Lender or the L/C Issuer
having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, and/or engaged in any other
transaction pursuant to, any Loan Document), (b) any branch profits taxes
imposed by the United States or any similar tax imposed as a result of a
connection between the Agent, such Lender or the L/C Issuer and the jurisdiction
of the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from the Agent, such Lender or the L/C Issuer having executed, delivered,
enforced, become a party to, performed its obligations under, received payments
under, and/or engaged in any other transaction pursuant to, any Loan Document),
(c) any backup withholding tax that is required by the Code to be withheld from
amounts payable to a Lender that has failed to comply with clause (A) of
§4.4(e)(ii), and (d) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrower under §31), any United States withholding
tax that (i) is required to be imposed on amounts payable to such Foreign Lender
pursuant to the Laws in force at the time such Foreign Lender becomes a party
hereto (or designates a new Lending Office) or (ii) is attributable to such
Foreign Lender’s failure or inability (other than as a result of a Change in
Law) to comply with clause (B) of §4.4(e)(ii), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
§4.4(a)(ii) or (c).
Existing Credit Agreement. As defined in the recitals hereto.
Existing Letters of Credit. See §2.9(a).
Facility. The unsecured revolving line of credit facility provided to the
Borrower pursuant to this Agreement initially in a maximum amount of
$500,000,000.
Federal Funds Rate. For any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined by the Agent.
Fee Letter. The letter agreement, dated April 28, 2010, among the Borrower, the
Company, the Agent, JPMCB and the Arranger.

 

-11-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Fitch Rating. The rating for Borrower’s senior long-term unsecured debt assigned
by Fitch Ratings or its successors.
Fixed Charges. With respect to any fiscal period of the Borrower, an amount
equal to the sum of (i) Interest Expense, (ii) regularly scheduled installments
of principal payable with respect to Total Debt, (iii) current maturities on
Recourse Indebtedness not refinanced with Loans hereunder or other replacement
Indebtedness or otherwise repaid plus (iv) all dividend payments due to the
holders of any preferred shares of beneficial interest of the Company and all
distributions due to the holders of any limited partnership interests in the
Borrower other than limited partner distributions based on the per share
dividend paid on the common shares of beneficial interest of the Company.
Foreign Lender. Any Lender that is organized under the Laws of a jurisdiction
other than that in which the Borrower is resident for tax purposes (including
such a Lender when acting in the capacity of the L/C Issuer). For purposes of
this definition, the United States, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.
Fronting Exposure. At any time there is a Defaulting Lender, (a) with respect to
the L/C Issuer, such Defaulting Lender’s Commitment Percentage of the
outstanding Letter of Credit Obligations other than Letter of Credit Obligations
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof, and (b) with respect to the Swingline Lender, such Defaulting Lender’s
Commitment Percentage of Swingline Loans other than Swingline Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.
Fund. Any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.
Funds From Operations. With respect to any fiscal period of the Borrower, means
“funds from operations” as defined in accordance with resolutions adopted by the
board of Governors of the National Association of Real Estate Investment Trusts
as in effect from time to time, but excluding therefrom non-recurring, non-cash
charges.
Generally Accepted Accounting Principles. Principles that are (a) consistent
with the principles promulgated or adopted by the Financial Accounting Standards
Board and its predecessors, as in effect from time to time and (b) consistently
applied with past financial statements of the Borrower adopting the same
principles; provided that a certified public accountant would, insofar as the
use of such accounting principles is pertinent, be in a position to deliver an
unqualified opinion (other than a qualification regarding changes in Generally
Accepted Accounting Principles) as to financial statements in which such
principles have been properly applied.

 

-12-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Governmental Authority. The government of the United States or any other nation,
or of any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
§3(2) of ERISA maintained or contributed to by the Borrower or any ERISA
Affiliate the benefits of which are guaranteed on termination in full or in part
by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.
Guarantors. The Company and the partnerships and corporations designated as
Guarantors on Schedule 1.3 hereto and any other Related Company which becomes a
Guarantor pursuant to §5.6.
Guaranty. The Guaranty of even date herewith in the form of Exhibit M hereto
from the Company and the other Guarantors to the Agent and the Lenders pursuant
to which the Company and the other Guarantors have guaranteed the Obligations
hereunder.
Hazardous Materials. See §6.18(b).
Indebtedness. All obligations, contingent and otherwise (without
double-counting), of the following types: (a) the Obligations, (b) all debt and
similar monetary obligations for borrowed money, whether direct or indirect;
(c) all liabilities secured by any mortgage, pledge, negative pledge, security
interest, lien, negative lien, charge, or other encumbrance existing on property
owned or acquired subject thereto, whether or not the liability secured thereby
shall have been assumed; (d) all guarantees, endorsements and other contingent
obligations whether direct or indirect in respect of indebtedness or obligations
of others (including, without limitation, the indebtedness or obligations of
Unconsolidated Entities), including any obligation to supply funds to or in any
manner to invest in, directly or indirectly, the debtor, to purchase
indebtedness, or to assure the owner of indebtedness against loss, through an
agreement to purchase goods, supplies, or services for the purpose of enabling
the debtor to make payment of the indebtedness held by such owner or otherwise,
and the obligations to reimburse the issuer in respect of any letters of credit
and bankers’ acceptances; (e) all obligations under Capitalized Leases; (f) all
obligations under so-called forward equity purchase contracts to the extent such
obligations are not payable solely in equity interests; (g) all uncollateralized
obligations in respect of Interest Rate Contracts, financial derivatives
contracts, and foreign exchange contracts; (h) all obligations in respect of any
so-called synthetic leases (i.e. a lease of property which is treated as an
operating lease under GAAP and as a loan for U.S. income tax purposes and
(i) such obligor’s pro-rata share of liabilities, contingent or otherwise of the
type set forth in (a) through (h) above, under any joint venture, limited
liability company or partnership agreement.
Indemnified Taxes. Taxes other than Excluded Taxes.

 

-13-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Interest Expense. With respect to any fiscal period of the Borrower, an amount
equal to the sum of the following with respect to Total Debt: (i) total interest
expense, accrued in accordance with Generally Accepted Accounting Principles
plus (ii) all capitalized interest determined in accordance with Generally
Accepted Accounting Principles, plus (iii) the amortization of deferred
financing costs.
Interest Payment Date. As to any Loan (including any Swingline Loan or any
Competitive Bid Loan), the first Business Day of each calendar month and the
Maturity Date.
Interest Period. With respect to each Loan, (a) initially, the period commencing
on the Borrowing Date of such Loan and ending on the last day of one of the
periods set forth below, as selected by the Borrower in a Loan Request (except
that no Loan Request is required for Mandatory Base Rate Loans and except that
Borrower shall have no options with respect to selecting Interest Periods for
Swingline Loans) (i) for any Base Rate Loan, the day on which such Base Rate
Loan is paid in full or converted to an Eurocurrency Rate Loan; and (ii) for any
Eurocurrency Rate Loan, 1, 2 or 3 months; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Loan and ending on the last day of one of the periods set forth above, as
selected by the Borrower in a Conversion Request; provided that all of the
foregoing provisions relating to Interest Periods are subject to the following:
(A) if any Interest Period would otherwise end on a day that is not a Business
Day, that Interest Period shall be extended to the next succeeding Business Day
unless, in the case of a Eurocurrency Rate Loan, such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day;
(B) if the Borrower shall fail to give notice as provided in §2.6, the Borrower
shall be deemed to have requested a conversion of the affected Eurocurrency Rate
Loan to a Base Rate Loan on the last day of the then current Interest Period
with respect thereto;
(C) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and
(D) the Borrower may not select any Interest Period relating to any Eurocurrency
Rate Loan that would extend beyond the Maturity Date.
Interest Rate Contracts. Interest rate swap, cap or similar agreements providing
for interest rate protection.
Internal Revenue Code. The Internal Revenue Code of 1986, as amended to the date
hereof and from time to time hereafter, any successor statute and any
regulations or guidelines promulgated thereunder.

 

-14-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Investments. As to any Person, any direct or indirect acquisition or investment
by such Person relating to (i) the purchase or other acquisition of capital
stock or other securities of another Person, (ii) a loan, advance or capital
contribution to, guarantee or assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other Person
and any arrangement pursuant to which the investor guarantees Indebtedness of
such other Person, or (iii) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit. In determining the aggregate amount of Investments
outstanding at any particular time: (a) the amount of any Investment represented
by a guaranty or secured by a letter of credit shall be taken at not less than
the principal amount of the obligations guaranteed or secured by such letter of
credit and still outstanding; (b) there shall be included as an Investment all
interest accrued with respect to Indebtedness constituting an Investment unless
and until such interest is paid; (c) there shall be deducted in respect of each
such Investment any amount received as a return of capital; (d) there shall not
be deducted in respect of any Investment any amounts received as earnings on
such Investment, whether as dividends, interest or otherwise, except that
accrued interest included as provided in the foregoing clause (b) may be
deducted when paid; and (e) there shall not be deducted from the aggregate
amount of Investments any decrease in the value thereof.
Issuer Documents. With respect to any Letter of Credit, the Letter of Credit
Application, and any other document, agreement and instrument entered into by
the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the L/C
Issuer and relating to such Letter of Credit.
JPMCB. As defined in the preamble hereto.
Leases. Leases, licenses and agreements whether written or oral, relating to the
use or occupation of space in the Buildings on the Unencumbered Properties by
Persons other than the owner thereof or any of its Affiliates.
L/C Advance. With respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Commitment Percentage.
L/C Borrowing. An extension of credit resulting from a drawing under any Letter
of Credit which has not been reimbursed on the date when made or refinanced as a
Revolving Loan.
L/C Credit Extension. With respect to any Letter of Credit, the issuance thereof
or extension of the expiry date thereof, or the increase of the amount thereof.
L/C Issuer. Bank of America, in its capacity as issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder.
Lenders. Bank of America, JPMCB and the other lending institutions listed from
time to time on Schedule 1 hereto and any other Person who becomes an assignee
of any rights of a Lender pursuant to §18 or a Person who acquires all or
substantially all of the stock or assets of a Lender. The L/C Issuer and the
Swingline Lender shall each be deemed a Lender, as applicable.

 

-15-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Lending Office. As to any Lender, the office or offices of such Lender described
as such in such Lender’s Administrative Questionnaire, or such other office or
offices as a Lender may from time to time notify the Borrower and the Agent.
Letter of Credit. A letter of credit issued or deemed issued by the L/C Issuer
for the account of the Borrower pursuant to §2.9.
Letter of Credit Application. An application and agreement for the issuance or
amendment of a Letter of Credit in the form Exhibit F hereto or such other form
from time to time in use by the L/C Issuer.
Letter of Credit Expiration Date. The day that is fifteen (15) days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day); provided that Letters of Credit may have a later
expiration date so long as (A) such expiration date is not later than 364 days
after the Maturity Date and (B) the Borrower provides Cash Collateral for each
such Letter of Credit at least fifteen (15) days prior to the Maturity Date.
Letter of Credit Fee. See §2.9(h).
Letter of Credit Obligations. As at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with §1.4. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
Letter of Credit Sublimit. An amount equal to $35,000,000. The Letter of Credit
Sublimit is part of, and not in addition to, the Total Commitments.
Lien. Any lien, encumbrance, mortgage, deed of trust, pledge, restriction or
other security interest. If title to any Real Estate Asset is held by a
Subsidiary of Borrower or an Unconsolidated Entity then any pledge or assignment
of Borrower’s stock, partnership interest, limited liability company interest or
other ownership interest in such Subsidiary or Unconsolidated Entity shall be
deemed to be a Lien on the Real Estate Assets owned by such Subsidiary or
Unconsolidated Entity.
Loan Documents. This Agreement, the Notes, the Guaranty and any and all other
agreements, documents and instruments now or hereafter evidencing, securing or
otherwise relating to the Loans.

 

-16-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Loan Request. See §2.5.
Loan Obligations. At any time, the outstanding principal amount of the Revolving
Loans at such time, plus the outstanding principal amount (if any) of the
Competitive Bid Loans.
Loans. All Loans made or to be made by one or more of the Lenders to the
Borrower hereunder, including Loans pursuant to §2.1 and §2.5, Swingline Loans
made by Swingline Lender pursuant to §2.8 and Mandatory Base Rate Loans made
pursuant to §2.8 or §2.9, and Competitive Bid Loans made pursuant to §2.10.
London Banking Day. Any day on which dealings in Dollar deposits are conducted
by and between banks in the London interbank eurodollar market.
Mandatory Base Rate Loans. Loans made by the Lenders (without a Loan Request)
under the circumstances described in §2.8(c)(i) or §2.9(c)(i).
Material Adverse Effect. A material adverse effect on (i) the business,
Unencumbered Properties, results of operations or financial condition of the
Borrower and the Related Companies taken as a whole or (ii) the ability of the
Borrower, any Guarantor or the Company to perform its obligations under the Loan
Documents, or (iii) the validity or enforceability of any of the Loan Documents
or the remedies or material rights of the Agent, the L/C Issuer or the Lenders
thereunder.
Maturity Date. November 1, 2013, or such earlier date on which all Loans made
hereunder shall become due and payable pursuant to the terms hereof.
Maximum Credit Amount. The least of the following: (i) the maximum amount of
Outstanding Obligations without causing a violation of §9.1; (ii) the maximum
amount of Outstanding Obligations without causing a violation of §9.2; and
(iii) the Total Commitment.
Maximum Rate. See §29.
Moody’s Rating. The rating for Borrower’s senior long-term unsecured debt
assigned by Moody’s Investors Services, Inc. or its successors.
Mortgages and Notes Receivable. Notes and notes receivable that are secured by
mortgages or other interests in real property and related assets.
Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) of ERISA
maintained or contributed to by the Borrower or any ERISA Affiliate.
Net Offering Proceeds. All cash proceeds received after the Effective Date by
the Borrower or the Company as a result of the sale of common, preferred or
other classes of stock of the Company or the issuance of limited partnership
interests in the Borrower less customary costs and discounts of issuance paid by
Company or Borrower in connection therewith.

 

-17-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Net Operating Income. With respect to any fiscal period of the Borrower and with
respect to any one or more of the Real Estate Assets, the total rental and other
operating income from the operation of such Real Estate Assets after deducting
all expenses and other proper charges incurred by the Borrower in connection
with the operation of such Real Estate Assets during such fiscal period,
including, without limitation, property operating expenses, real estate taxes
and bad debt expenses, but before payment or provision for Fixed Charges, income
taxes, and depreciation, amortization, and other non-cash expenses, all as
determined in accordance with Generally Accepted Accounting Principles. With
respect to Real Estate Assets located outside of the United States, Net
Operating Income shall be converted from the currency in which the applicable
income and expenses are paid to Dollars using the currency exchange rates in
effect as of the end of the applicable fiscal period.
Notes. See §2.3.
Obligations. All indebtedness, obligations and liabilities of the Borrower, any
Guarantor or the Company to any of the Lenders and the Agent, individually or
collectively, under this Agreement or any of the other Loan Documents or in
respect of any of the Loans, the Letters of Credit or the Notes or other
instruments at any time evidencing any thereof, whether existing on the date of
this Agreement or arising or incurred hereafter, direct or indirect, joint or
several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, and including interest and fees that accrue after the commencement by
or against the Borrower or any Guarantor of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.
Other Taxes. All present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made hereunder or under any other Loan Document or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any other
Loan Document.
Outstanding Obligations. As of any date of determination, the sum of the
outstanding principal amount of the Loan Obligations and the Letter of Credit
Obligations.
Participant. See §18(d).
PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA and any
successor entity or entities having similar responsibilities.
Permitted Acquisition. The acquisition by Borrower or any Related Company of
Real Estate Assets which, in the aggregate, are primarily leased or intended to
be leased primarily for industrial or office purposes (including “flex” and
warehouse uses) or other similar commercial purposes of a type consistent with
the Borrower’s business strategy, whether such acquisition is accomplished by a
direct purchase of such Real Estate Assets or by a merger or acquisition of
stock or other ownership interests or debt securities such that the owner of
such Real Estate becomes a Related Company.

 

-18-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Permitted Developments. The construction of any new buildings or the
construction of additions expanding existing buildings or the rehabilitation of
the existing buildings (other than normal refurbishing and tenant fit up work in
previously completed buildings) relating to any Real Estate Assets of the
Borrower or any of the Related Companies. Each Permitted Development shall be
counted for purposes of §8.2 in the amount of the total projected cost of such
project from the time of commencement of the applicable construction work until
the earlier of (i) the date that 90% of such project is leased (but not prior to
the date that a final certificate of occupancy has been issued with respect to
such project) or (ii) the first anniversary of the issuance of such certificate
of occupancy.
Permitted Liens. The following Liens, security interests and other encumbrances:
(i) Liens to secure taxes, assessments and other governmental charges;
(ii) deposits or pledges made in connection with, or to secure payment of,
workmen’s compensation, unemployment insurance, old age pensions or other social
security obligations, and deposits with utility companies and other similar
deposits made in the ordinary course of business;
(iii) Liens in respect of judgments or awards;
(iv) Liens of carriers, warehousemen, mechanics and materialmen, and other Liens
securing claims for labor, materials and/or supplies;
(v) encumbrances consisting of easements, rights of way, Leases, covenants,
restrictions on the use of real property and defects and irregularities in the
title thereto; landlord’s or lessor’s Liens and similar or minor Liens or
encumbrances none of which in the opinion of the Borrower interferes materially
and adversely with the ordinary conduct of the business of the Borrower, and
which matters neither (x) individually or in the aggregate have a Material
Adverse Effect nor (xx) individually or in the aggregate have a materially
adverse effect on the value of an Unencumbered Property;
(vi) mortgages held by Borrower or a Guarantor securing Indebtedness described
in §8.1(c);
(vii) Liens on capital assets (not Real Estate) securing Indebtedness for the
purchase price of such capital assets otherwise permitted by this Agreement;
and;
(viii) Liens affecting an Unencumbered Property consisting of mortgages, deeds
of trust or other security interests granted by a Guarantor (or, in the event
that a Guarantor or the Borrower controls the owner of the Unencumbered
Property, the owner of the Unencumbered Property) to the Borrower or another
Guarantor to secure intercompany Indebtedness owing from such Guarantor (or, in
the event that a Guarantor or the Borrower controls the owner of the
Unencumbered Property, the owner of the Unencumbered Property) to the Borrower
or such other Guarantor; provided that at all times such Indebtedness and Liens
shall be held by the Borrower or a Guarantor and the Borrower’s or such
Guarantor’s rights or interests therein shall not be subject to any Liens except
Permitted Liens.

 

-19-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Person. Any individual, corporation, partnership, trust, unincorporated
association, business, or other legal entity, and any government or any
governmental agency or political subdivision thereof.
Philadelphia Navy Yard. The portfolio of Real Estate Assets located within the
former boundaries of the decommissioned Philadelphia Navy Base that is owned
directly or indirectly from time to time by Liberty/Synterra Limited
Partnership, a joint venture between a wholly-owned Subsidiary of the Borrower
and certain entities affiliated with Synterra Partners.
Platform. See §7.5.
Preferred Distribution. The declaration or payment of any dividend or
distribution of cash or cash equivalents to the holders of preferred shares of
beneficial interest in the Company or the holders of preferred units of limited
partnership interest of the Borrower.
Prepayment Date. See §3.3.
Properties. All Real Estate Assets, Real Estate, and all other assets,
including, without limitation, intangibles and personalty owned by the Borrower
or any of the Related Companies.
Public Lender. Specified in §7.5.
Rating Agencies. Moody’s Investors Services, Inc., Standard & Poor’s, a division
of The McGraw Hill Companies, Inc. and Fitch Ratings, or their respective
successors.
Real Estate. All real property at any time owned, leased (as lessee or
sublessee) or operated by the Borrower, any Guarantor, or any of the Related
Companies.
Real Estate Assets. Those fixed and tangible properties consisting of land,
buildings and/or other improvements owned by the Borrower, by any Guarantor or
by any of the Related Companies at the relevant time of reference thereto,
including without limitation, the Unencumbered Properties, but excluding all
leaseholds other than leaseholds under ground leases which either have an
unexpired term of at least 25 years or contain a purchase option for nominal
consideration.
Record. The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by any Lender with
respect to any Loan.

 

-20-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Recourse Indebtedness. That portion of Total Debt which is Indebtedness other
than Indebtedness with respect to which recourse for payment is contractually
limited (except for customary exclusions) to specific assets encumbered by a
lien securing such Indebtedness.
Register. See §18.3.
REIT. A domestic trust or corporation that qualifies as a real estate investment
trust under the provisions of §856, et seq. of the Internal Revenue Code or any
successor provisions.
Related Business. A business which is either (i) customarily ancillary to the
real estate business such as real estate consulting, brokerage or management or
(ii) provides telecommunication or other goods and services to the tenants of
the Properties.
Related Companies. The entities listed and described on Schedule 1.3 hereto, or
thereafter, any entity whose financial statements are consolidated or combined
with the Company’s pursuant to Generally Accepted Accounting principles, or any
ERISA Affiliate.
Related Parties. With respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, trustees and advisors of such
Person and of such Person’s Affiliates.
Release. See §6.18(c)(iii).
Requisite Lenders. As of any date, the Lenders whose aggregate Commitments
constitute at least fifty-one percent (51%) of the Total Commitment, provided
that on and after the date that Commitments which constitute at least fifty-one
percent (51%) of the Total Commitment have terminated pursuant to §12.2,
Requisite Lenders shall mean the Lenders whose aggregate Credit Exposures
constitute at least fifty-one percent (51%) of the aggregate Credit Exposures of
all Lenders, and provided that the Commitments (or the Credit Exposures) of any
Defaulting Lenders shall be disregarded when determining the Requisite Lenders.
Reserve Amount. With respect to any Real Estate Assets or group of Real Estate
Assets, a normalized annual reserve for capital expenditures, replacement
reserves and leasing costs at the rate of $0.25 per year per square foot of
gross leasable area contained in all buildings on such Real Estate Assets. When
the Reserve Amount is used in computing an amount with respect to a fiscal
period which is shorter than a year, said amount shall be appropriately
prorated.
Responsible Officer. With respect to the Company, any one of its Chairman,
President, Chief Executive Officer, Chief Operating Officer, Chief Financial
Officer, Treasurer, Executive Vice Presidents, Senior Vice Presidents or other
executive officers.
Revolving Availability. At any time, the amount by which the Commitments at such
time exceeds the sum of the Loan Obligations and the Letter of Credit
Obligations at such time, without double counting.

 

-21-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Revolving Loans. Loans made by the Lenders pursuant to §§2.1, 2.8, and 2.9.
S&P Rating. The rating for Borrower’s senior long-term unsecured debt assigned
by Standard & Poor’s Ratings Group, a division of The McGraw-Hill Companies,
Inc., or its successors.
Secured Indebtedness. That portion of Total Debt which is secured by a Lien on
any Properties.
Solvent. When used with respect to any Person, means that at the time of
determination:
(i) the fair saleable value of its assets is in excess of the total amount of
its liabilities (including, without limitation, contingent liabilities); and
(ii) the present fair saleable value of its assets is greater than its probable
liability on its existing debts as such debts become absolute and matured; and
(iii) it is then able and expects to be able to pay its debts (including,
without limitation, contingent debts and other commitments) as they mature; and
(iv) it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.
Subsidiary. Any corporation, association, trust, or other business entity of
which the designated parent or other controlling Person shall at any time own
directly or indirectly through a Subsidiary or Subsidiaries at least a majority
(by number of votes) of the outstanding Voting Interests.
Super-Majority Lenders. As of any date, the Lenders whose aggregate Commitments
constitute at least sixty-six and two-thirds percent (66-2/3%) of the Total
Commitment, provided that on and after the date that Commitments which
constitute at least sixty-six and two-thirds percent (66-2/3%) of the Total
Commitment have terminated pursuant to §12.2, Super-Majority Lenders shall mean
the Lenders whose aggregate Credit Exposures constitute at least sixty-six and
two-thirds percent (66-2/3%) of the aggregate Credit Exposures of all Lenders,
and provided that the Commitments (or the Credit Exposures) of any Defaulting
Lenders shall be disregarded when determining the Super-Majority Lenders.
Swingline Commitment. The Commitment of the Swingline Lender to make Swingline
Loans up to a maximum principal amount of $60,000,000 at any time outstanding.
The Swingline Commitment is a portion of, and not in addition to, the Total
Commitment.
Swingline Borrowing. A borrowing of a Swingline Loan pursuant to §2.8.
Swingline Lender. Bank of America or any other Lender as a successor of
Swingline Lender.

 

-22-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Swingline Loan. Any Loan made by the Swingline Lender to the Borrower pursuant
to the Swingline Lender’s Swingline Commitment in accordance with §2.8.
Swingline Loan Request. A Loan Request in the form of Exhibit D hereto given by
Borrower with respect to a Swingline Loan.
Swingline Note. The Note from Borrower payable to the Swingline Lender In the
principal amount of $60,000,000 as evidence of the Swingline Loans.
Tangible Net Worth. Total Asset Value minus Total Liabilities determined in
accordance with Generally Accepted Accounting Principles.
Taxes. All present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
Total Asset Value. The sum, without duplication, of (i) the assets classified as
cash and cash equivalents on the consolidated balance sheet of the Borrower,
plus (ii) the amount determined by taking (a) Adjusted EBITDA for all Real
Estate Assets owned at least one complete fiscal quarter (other than Development
Properties); (b) then multiplying by four (4); and (c) then dividing such
product by 0.085; plus (iii) the value (at cost) of all Real Estate Assets
acquired within the immediately preceding fiscal quarter, plus (iv) the lower of
(x) cost or (y) book value of all Development Properties, plus (v) the book
value of all notes receivable held by the Borrower and its Subsidiaries, all as
shown on the consolidated balance sheet of the Borrower prepared in accordance
with Generally Accepted Accounting Principles as of the end of the most recent
fiscal quarter for which financial statements have been provided pursuant to
§7.4, plus (vi) the book value of Undeveloped Land, as shown on such
consolidated balance sheet. Adjusted EBITDA used to compute Total Asset Value
will be computed on a pro forma basis as though any Real Estate Assets acquired
or disposed of since the first day of the applicable fiscal quarter had been
acquired or disposed of prior to the first day of such fiscal quarter.
Total Commitment. The aggregate principal amount of the Commitments of all of
the Lenders, as in effect from time to time, the maximum amount of which shall
be $500,000,000, as increased from time to time pursuant to §2.2(a) or as
decreased from time to time pursuant to §2.2(c).

 

-23-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Total Debt. The sum of the following (without duplication): (i) all Indebtedness
of the Borrower and the Related Companies included in the liabilities portion of
the Borrower’s balance sheet prepared in accordance with Generally Accepted
Accounting Principles as of the end of the most recent fiscal quarter for which
financial statements have been provided pursuant to §7.4, including, without
limitation, the Indebtedness presently shown on the balance sheet line items
designated as “mortgage loans”, “unsecured notes” and “credit facility” adjusted
to reflect any such Indebtedness incurred or repaid between the end of such
fiscal quarter and the date of determination, (ii) plus all Indebtedness of the
Borrower and the Related Companies of a type which is not included on the
balance sheet described in clause (i) of this definition, and (iii) to the
extent not already included in this definition, the amount of Indebtedness to be
included in Total Debt pursuant to §9.8. Notwithstanding the use of GAAP, the
calculation of Total Debt shall not include any fair value adjustments to the
carrying value of liabilities to record such liabilities at fair value pursuant
to electing the fair value option election under FASB ASC 825-10-25 (formerly
known as FAS 159, The Fair Value Option for Financial Assets and Financial
Liabilities) or other FASB standards allowing entities to elect fair value
option for financial liabilities. Therefore, the amount of liabilities that is
included in the calculation of Total Debt shall be the historical cost basis,
which generally is the contractual amount owed adjusted for amortization or
accretion of any premium or discount.
Total GAAP Assets. The aggregate book value of all assets of the Borrower and
the Related Companies consolidated and determined in accordance with Generally
Accepted Accounting Principles.
Total Liabilities. The sum of the following (without duplication): (i) all
liabilities of the Borrower and the Related Companies consolidated and
determined in accordance with Generally Accepted Accounting Principles, (ii) all
Indebtedness of the Borrower and the Related Companies whether or not so
classified, including, without limitation, all outstanding Loans under this
Agreement, and (iii) the balance available for drawing under letters of credit
issued for the account of the Borrower or any of the Related Companies.
Notwithstanding the use of GAAP, the calculation of Total Liabilities shall not
include any fair value adjustments to the carrying value of liabilities to
record such liabilities at fair value pursuant to electing the fair value option
election under FASB ASC 825-10-25 (formerly known as FAS 159, The Fair Value
Option for Financial Assets and Financial Liabilities) or other FASB standards
allowing entities to elect fair value option for financial liabilities.
Therefore, the amount of liabilities that is included in the calculation of
Total Liabilities shall be the historical cost basis, which generally is the
contractual amount owed adjusted for amortization or accretion of any premium or
discount.
Type. As to any Loan its nature as a Base Rate Loan or a Eurocurrency Rate Loan.
Unconsolidated Entity. As of any date, any Person in whom the Borrower, the
Company or any Related Company holds an Investment, and whose financial results
would not be consolidated under Generally Accepted Accounting Principles with
the financial statements of the Borrower, if such statements were prepared as of
such date. Unconsolidated Entities existing on the date hereof are set forth in
Schedule 1.3.
Undeveloped Land. Any Real Estate consisting of raw land which is unimproved by
buildings and does not generate any income.

 

-24-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Unencumbered Property. A Real Estate Asset which at the date of determination,
(i)(a) is 100% owned in fee or ground leased under an Eligible Ground Lease by
Borrower or one of the Guarantors which is 100% owned directly or indirectly by
the Borrower and/or the Company or (b) consists of the Borrower’s joint venture
equity interests in the Philadelphia Navy Yard so long as the Borrower owns at
least 75% of the equity interests in such joint venture and the Borrower
directly or indirectly has the sole authority to make decisions regarding any
sales or financings related to such Real Estate Asset, (ii) is improved with one
or more completed industrial or office buildings (including “flex” and warehouse
buildings) or other similar commercial property of a type consistent with the
Borrower’s business strategy; (iii) is not directly or indirectly subject to any
Lien (other than Permitted Liens) or to any negative pledge agreement or other
agreement that prohibits the creation of any Lien thereon; (iv) is a Real Estate
Asset with respect to which each of the representations contained in §6.18 and
§6.21 hereof is true and accurate as of such date of determination; (v) may be
legally conveyed separately from any other Real Estate without the need to
obtain any subdivision approval, zoning variance or other consent or approval
from an unrelated Person; (vi) is located in the United States, Canada or
Europe; and (vii) to the extent requested by the Agent, the Borrower has
delivered to the Agent historical operating and leasing information relating to
such Unencumbered Property, in form and substance reasonably satisfactory to the
Agent. Each Real Estate Asset which satisfies the conditions set forth in this
definition or with respect to which the Requisite Lenders have granted the
necessary waivers pursuant to §5.2 shall be deemed to be an Unencumbered
Property only during such periods of time as Borrower has included the same on
the list of Unencumbered Properties attached to the most recent Compliance
Certificate delivered hereunder.
Unencumbered Property Value. With respect to any Unencumbered Property at any
time (other than an Unencumbered Property acquired within the immediately
preceding fiscal quarter), an amount computed as follows: (a) the Adjusted Net
Operating Income of such Unencumbered Property for the most recent fiscal
quarter of the Borrower for which financial statements have been delivered to
the Agent pursuant to §7.4; (b) then multiplying by four (4); and (c) dividing
such product by 0.085.
Unreimbursed Amount. Specified in §2.9(c)(i).
Unsecured Indebtedness. That portion of Total Debt which is not secured by a
Lien (other than Permitted Liens) on any Properties including, without
limitation, the Outstanding Obligations and any Indebtedness evidenced by any
bonds, debentures, notes or other debt securities presently outstanding or which
may be hereafter issued by Borrower or by the Company. Unsecured Indebtedness
shall not include accrued ordinary operating expenses payable on a current
basis.

 

-25-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Value of All Unencumbered Properties. When determined as of the end of a fiscal
quarter, the sum, without duplication of the following items: (a) the aggregate
Unencumbered Property Value of all Unencumbered Properties; plus (b) one hundred
percent (100%) of the purchase price for any Unencumbered Property acquired
within the immediately preceding fiscal quarter. When determined as of a date
which is during a fiscal quarter based on an updated list of Unencumbered
Properties attached to the applicable Compliance Certificate as provided in the
last sentence of §5.1 or in §7.13, the Value of All Unencumbered Properties most
recently computed as provided in the preceding sentence of this definition will
be adjusted by subtracting the contribution to Value of All Unencumbered
Properties made by Unencumbered Properties which have been deleted from such
list and by adding the contribution to Value of All Unencumbered Properties made
by the Unencumbered Properties which have been added to such list. To the extent
(i) the aggregate contribution to Value of All Unencumbered Properties made by
the Unencumbered Properties located in Canada and Europe exceeds five percent
(5%) of the Value of All Unencumbered Properties, the amount in excess of said
5% level will be excluded when computing the Value of All Unencumbered
Properties, (ii) the contribution to Value of All Unencumbered Properties made
by any single Unencumbered Property exceeds ten percent (10%) of the Value of
All Unencumbered Properties, the amount in excess of said level will be excluded
when computing the Value of All Unencumbered Properties and (iii) the aggregate
contribution to Value of all Unencumbered Properties made by Unencumbered
Properties that are subject to an Eligible Ground Lease exceeds ten percent
(10%) of the Value of All Unencumbered Properties, the amount in excess of said
10% level will be excluded when computing the Value of All Unencumbered
Properties.
Voting Interests. Stock or similar ownership interests, of any class or classes
(however designated), the holders of which are at the time entitled, as such
holders, (a) to vote for the election of a majority of the directors (or persons
performing similar functions) of the corporation, association, partnership,
trust or other business entity involved, or (b) to control, manage or conduct
the business of the corporation, partnership, association, trust or other
business entity involved.

 

-26-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



§1.2. Rules of Interpretation.
(a) A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms and the terms of this Agreement.
(b) The singular includes the plural and the plural includes the singular.
(c) A reference to any law includes any amendment or modification to such law.
(d) A reference to any Person includes its permitted successors and permitted
assigns.
(e) Accounting terms not otherwise defined herein have the meanings assigned to
them by Generally Accepted Accounting Principles applied on a consistent basis
by the accounting entity to which they refer and, except as otherwise expressly
stated, all use of accounting terms with respect to the Borrower shall reflect
the consolidation of the financial statements of Borrower and the Related
Companies.
(f) If at any time any change in Generally Accepted Accounting Principles would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Requisite Lenders shall so
request, the Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in Generally Accepted Accounting Principles (subject to the
approval of the Requisite Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with Generally
Accepted Accounting Principles prior to such change therein and (ii) the
Borrower shall provide to the Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in Generally
Accepted Accounting Principles.
(g) The words “include”, “includes” and “including” are not limiting.
(h) All terms not specifically defined herein or by Generally Accepted
Accounting Principles, which terms are defined in the Uniform Commercial Code as
in effect in Massachusetts, have the meanings assigned to them therein.
(i) Reference to a particular “§” refers to that section of this Agreement
unless otherwise indicated.

 

-27-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(j) The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.
(k) The words “so long as any Loan or Note is outstanding” shall mean so long as
such Loan or Note is not indefeasibly paid in full in cash.
§1.3. Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).
§1.4. Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any other document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.
§1.5. Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
§2. REVOLVING CREDIT FACILITY.
§2.1. Loans — Commitment to Lend Revolving Loans; Limitation on Commitments.
Subject to the provisions of §2.5 and the other terms and conditions set forth
in this Agreement, each of the Lenders severally (and not jointly) agrees to
lend to the Borrower and the Borrower may borrow, repay, and reborrow in Dollars
from time to time between the Effective Date and the Maturity Date upon notice
by the Borrower to the Agent given and approved by the Agent in accordance with
§2.5, such sums as are requested by the Borrower up to a maximum aggregate
principal amount (after giving effect to all amounts requested) such that such
Lender’s Credit Exposure (excluding the Competitive Bid Loans owed to such
Lender) does not exceed such Lender’s Commitment, provided that the Outstanding
Obligations (after giving effect to all amounts requested) shall not at any time
exceed the Maximum Credit Amount. The Revolving Loans under this §2.1 shall be
made pro rata in accordance with each Lender’s Commitment Percentage and the
Lenders shall at all times immediately adjust inter se any inconsistency between
each Lender’s outstanding principal amount thereof and each Lender’s Commitment.
Each request for a Revolving Loan hereunder shall constitute a representation
and warranty by the Borrower that the conditions set forth in §10 or §11
(whichever is applicable) have been satisfied on the date of such request and
will be satisfied on the proposed Borrowing Date of the requested Revolving
Loan, provided that the making of such representation and warranty by Borrower
shall not limit the right of any Lender not to lend upon a determination by the
Requisite Lenders that such conditions have not been satisfied.

 

-28-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



§2.2. Changes in Total Commitment.
(a) Provided that no Default or Event of Default has occurred and is continuing,
the Borrower shall have the option on up to four (4) occasions during the term
of this Agreement to request an increase in the Total Commitment by an amount
not less than $25,000,000 per request and $250,000,000 in the aggregate (to not
more than $750,000,000, by written notice to the Agent. Upon receipt of such
notice, the Agent shall consult with Arranger and shall notify the Borrower of
the amount of the arrangement fees to be paid to Arranger and the upfront fees
to be paid to any Lenders who provide an Additional Commitment in connection
with such increase in the Total Commitment. If the Borrower agrees to pay the
arrangement and upfront fees so determined, then the Agent shall send a notice
to all Lenders with a Commitment (the “Additional Commitment Request Notice”)
informing them of the Borrower’s request to increase the Total Commitment and of
the upfront fees to be paid with respect thereto. Each Lender who desires to
provide an Additional Commitment upon such terms shall provide the Agent with a
written commitment letter specifying the amount of the Additional Commitment by
which it is willing to provide prior to such deadline as may be specified in the
Additional Commitment Request Notice. If the requested increase is
oversubscribed then the Agent and the Arranger shall allocate the Commitment
Increase among the Lenders who provide such commitment letters on such basis as
the Agent and the Arranger shall determine in their sole discretion. If the
Additional Commitments so provided are not sufficient to provide the full amount
of the Commitment Increase requested by the Borrower, then the Agent may, but
shall not be obligated to, invite one or more Eligible Assignees to become a
Lender and provide an Additional Commitment. The Agent shall provide all Lenders
with a notice setting forth the amount, if any, of the Additional Commitment to
be provided by each Lender and the revised Commitment Percentages which shall be
applicable after the effective date of the Commitment Increase specified therein
(the “Commitment Increase Date”). Nothing in this §2.2 shall constitute or be
deemed to constitute an agreement by any Lender to increase its Commitment
hereunder.
(b) On the Commitment Increase Date the outstanding principal balance of the
Revolving Loans shall be reallocated among the Lenders such that after the
Commitment Increase Date the outstanding principal amount of Revolving Loans
owed to each Lender shall be equal to such Lender’s Commitment Percentage (as in
effect after the Commitment Increase Date) of the outstanding principal amount
of all Revolving Loans. On the Commitment Increase Date those Lenders whose
Commitment Percentage is increasing shall advance the funds to the Agent and the
funds so advanced shall be distributed among the Lenders whose Commitment
Percentage is decreasing as necessary to accomplish the required reallocation of
the outstanding Loans. To the extent such reallocation results in certain
Lenders receiving funds which are applied to Eurocurrency Rate Loans prior to
the last day of the applicable Interest Period, then the Borrower shall pay to
the Agent for the account of the affected Lenders the Eurocurrency Prepayment
Fee which shall be determined separately for each such Lender in the manner set
forth in §3.3. On the Commitment Increase Date, the Lenders’ respective
interests in outstanding Letters of Credit shall also be adjusted to reflect the
revised Commitment Percentages. Upon request from any Lender whose interest in
an outstanding Letter of Credit is so increasing, the Borrower will pay
additional Letter of Credit fees for the amount of such increase at the rate
provided in §2.9(h) prorated for the period from the Commitment Increase Date
until the expiration of the applicable Letter of Credit.

 

-29-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(c) The Borrower shall have the right at any time upon at least ten
(10) Business Days’ prior written notice to the Agent, to reduce by $10,000,000
or an integral multiple of $10,000,000 in excess thereof the unborrowed portion
of the then Total Commitment, provided that (i) the Total Commitment shall not
be reduced to less than $100,000,000 unless the Total Commitment is reduced to
zero and (ii) the Commitments as reduced shall not be in an amount less than the
sum of the aggregate Loan Obligations and the aggregate Letter of Credit
Obligations. The Commitments of the Lenders shall be reduced pro rata in
accordance with their respective Commitment Percentages by the amount specified
in any such notice. Upon the effective date of any such reduction, the Borrower
shall pay to the Agent for the respective accounts of the Lenders the full
amount of any Facility Fee then accrued on the amount of the reduction. No
reduction of the Commitments may be reinstated.
(d) Upon the effective date of each increase or reduction in the Total
Commitment pursuant to this §2.2, the Agent may make such other changes by way
of supplement, amendment or restatement of any Loan Documents as may be
necessary or desirable to reflect the Commitment Increase, notwithstanding
anything to the contrary in §25, without the consent of any Lenders other than
the Lenders with an Additional Commitment. The Borrower shall also execute and
deliver to the Agent new Notes for each Lender whose Commitment has changed so
that the principal amount of such Lender’s Note (not including the Note relating
to the Swingline Commitment) shall equal its Commitment. The Agent shall deliver
such replacement Notes to the respective Lenders in exchange for the Notes
replaced thereby which shall be surrendered by such Lenders. Such new Notes
shall provide that they are replacements for the surrendered Notes and that they
do not constitute a novation, shall be dated as of the Commitment Increase Date
or the effective date of such reduction in the Total Commitment, as applicable,
and shall otherwise be in substantially the form of the replaced Notes. The
surrendered Notes shall be canceled and returned to the Borrower.

 

-30-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



§2.3. The Notes. The Loans under the Facility shall be evidenced by separate
promissory notes of the Borrower in substantially the form of Exhibit A hereto
(or if such note is a Designated Bank Note, in substantially the form of
Exhibit N hereto) (each a “Note”), and completed with appropriate insertions and
there shall also be a Swingline Note payable to the order of the Swingline
Lender in the principal amount of the Swingline Commitment. One or more Notes
shall be payable to the order of each Lender in an aggregate principal amount
equal to such Lender’s Commitment. The Borrower irrevocably authorizes each
Lender to make or cause to be made, at or about the time of the Borrowing Date
of any Loan or at the time of receipt of any payment of principal on such
Lender’s Note, an appropriate notation on such Lender’s Record reflecting the
making of such Loan or (as the case may be) the receipt of such payment. The
outstanding amount of the Loans set forth on such Lender’s Record shall (absent
manifest error) be prima facie evidence of the principal amount thereof owing
and unpaid to such Lender, but the failure to record, or any error in so
recording, any such amount on the Record shall not limit or otherwise affect the
obligations of the Borrower hereunder or under any Note to make payments of
principal of or interest on any Note when due. Upon receipt of an affidavit of
an officer of any Lender as to the loss, theft, destruction or mutilation of its
Note or any other security document which is not of public record, and, in the
case of any such loss, theft, destruction or mutilation, upon cancellation of
such Note or other security document, Borrower will issue, in lieu thereof, a
replacement Note or other security document in the same principal amount thereof
and otherwise of like tenor.
§2.4. Interest on Loans.
(a) Subject to §4.9, each Base Rate Loan shall bear interest for the period
commencing with the Borrowing Date thereof and ending on the last day of the
Interest Period with respect thereto at the rate equal to the Base Rate plus the
Applicable Margin.
(b) Subject to §4.9, each Eurocurrency Rate Loan shall bear interest for the
period commencing with the Borrowing Date thereof and ending on the last day of
the Interest Period with respect thereto at the rate per annum equal to the
applicable Eurocurrency Rate determined for such Interest Period plus the
Applicable Margin (or, with respect to Competitive Bid Loans, the applicable
Competitive Bid Margin).
(c) The Borrower unconditionally promises to pay interest on each Loan in
arrears on each Interest Payment Date with respect thereto.
§2.5. Requests for Loans.
(a) The Borrower shall give to the Agent written notice in the form of Exhibit B
hereto of each Loan requested hereunder (a “Loan Request”) no later than
11:00 a.m. on (a) the Business Day prior to the proposed Borrowing Date of any
Base Rate Loan other than a Swingline Loan or (b) two (2) Business Days prior to
the proposed Borrowing Date of any Eurocurrency Rate Loan. Each such notice
shall specify (i) the principal amount of the proposed Loan, (ii) the proposed
Borrowing Date of such Loan, (iii) the Interest Period for such Loan, (iv) the
Type of such Loan, and (v) the Revolving Availability as of the date of the Loan
Request, and shall be accompanied by a statement in the form of Exhibit C hereto
signed by a Responsible Officer setting forth in reasonable detail computations
evidencing compliance with the covenants contained in §9.1 through §9.7 hereof
after giving effect to such requested Loan (a “Compliance Certificate”).
Submission of a Loan Request shall be deemed to be a representation by the
Borrower that it will be in compliance with §9.1 through §9.7 after giving
effect to such requested Loan. Upon receipt of a Loan Request, the Agent shall
promptly notify each Lender of the amount of its Commitment Percentage of the
requested Loans. Each Lender shall be obligated to fund its Commitment
Percentage of the requested Loans in accordance with Section 2.7(a). Each such
Loan Request shall be irrevocable and binding on the Borrower and the Borrower
shall be obligated to accept the Loan requested from the Lenders on the proposed
Borrowing Date. Each Loan Request shall be in a minimum aggregate amount of
$3,000,000 or an integral multiple of $1,000,000 in excess thereof.

 

-31-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



§2.6. Conversion and Continuation Options.
(a) The Borrower may elect from time to time to convert any outstanding Loan to
a Loan of another Type provided that (i) with respect to any such conversion of
an Eurocurrency Rate Loan to a Base Rate Loan, the Borrower shall give the Agent
written notice of such election no later than 11:00 a.m. two (2) Business Days
prior to the conversion; (ii) with respect to any such conversion of an
Eurocurrency Rate Loan into a Base Rate Loan, such conversion shall only be made
on the last day of the Interest Period with respect thereto; (iii) subject to
the further proviso at the end of this section and subject to §2.6(b) and
§2.6(d) hereof, with respect to any such conversion of a Base Rate Loan to an
Eurocurrency Rate Loan, the Borrower shall give the Agent written notice of such
election no later than 11:00 a.m. at least two (2) Business Days prior to the
conversion and (iv) no Loan may be converted into an Eurocurrency Rate Loan when
any Default or Event of Default has occurred and is continuing. The Agent shall
promptly provide notice of any such request to the Lenders. On the date on which
such conversion is being made, each Lender shall take such action as is
necessary to transfer its Commitment Percentage of such Loans to its Domestic
Lending Office or its Eurocurrency Lending Office, as the case may be. All or
any part of outstanding Loans of any Type may be converted as provided herein,
provided further that each Conversion Request relating to the conversion of a
Base Rate Loan to an Eurocurrency Rate Loan shall be for an amount equal to
$3,000,000 or an integral multiple of $1,000,000 in excess thereof and shall be
irrevocable by the Borrower.
(b) Any Loans of any Type may be continued as such upon the expiration of an
Interest Period with respect thereto by compliance by the Borrower with the
notice provisions contained in §2.6(a); provided that no Eurocurrency Rate Loan
may be continued as such when any Default or Event of Default has occurred and
is continuing, but shall be automatically converted to a Base Rate Loan.
(c) In the event that the Borrower does not notify the Agent of its election
hereunder with respect to any Loan, such Loan shall be automatically converted
to a Base Rate Loan at the end of the applicable Interest Period.

 

-32-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(d) The Borrower may not request an Eurocurrency Rate Loan pursuant to §2.5,
elect to convert a Base Rate Loan to an Eurocurrency Rate Loan pursuant to
§2.6(a) or elect to continue a Eurocurrency Rate Loan pursuant to §2.6(b) if,
after giving effect thereto, there would be greater than ten (10) Eurocurrency
Rate Loans outstanding. Any Loan Request for an Eurocurrency Rate Loan that
would create greater than ten (10) Eurocurrency Rate Loans outstanding shall be
deemed to be a Loan Request for a Base Rate Loan.
§2.7. Funds for Loans.
(a) Subject to §2.5 and other provisions of this Agreement, not later than 1:00
p.m. on the proposed Borrowing Date of any Loans, each of the Lenders will make
available to the Agent, at the Agent’s Head Office, in immediately available
funds, the amount of such Lender’s Commitment Percentage of the amount of the
requested Loans. Upon receipt from each Lender of such amount, and upon receipt
of the documents required by §§10 or 11 (whichever is applicable) and the
satisfaction of the other conditions set forth therein, to the extent
applicable, the Agent will make available to the Borrower the aggregate amount
of such Loans made available to the Agent by the Lenders. The failure or refusal
of any Lender to make available to the Agent at the aforesaid time and place on
any Borrowing Date the amount of its Commitment Percentage of the requested
Loans shall not relieve any other Lender from its several obligation hereunder
to make available to the Agent the amount of such other Lender’s Commitment
Percentage of any requested Loans but shall not obligate any other Lender or
Agent to fund more than its Commitment Percentage of the requested Loans or to
increase its Commitment Percentage.
(b) The Agent may, unless notified to the contrary by any Lender prior to a
Borrowing Date, assume that such Lender has made available to the Agent on such
Borrowing Date the amount of such Lender’s Commitment Percentage of the Loans to
be made on such Borrowing Date, and the Agent may (but it shall not be required
to), in reliance upon such assumption, make available to the Borrower a
corresponding amount. If any Lender makes available to the Agent such amount on
a date after such Borrowing Date, such Lender shall pay to the Agent on demand
an amount equal to the product of (i) the average computed for the period
referred to in clause (iii) below, of the weighted average interest rate paid by
the Agent for federal funds acquired by the Agent during each day included in
such period, times (ii) the amount of such Lender’s Commitment Percentage of
such Loans, times (iii) a fraction, the numerator of which is the number of days
or portion thereof that elapsed from and including such Borrowing Date to the
date on which the amount of such Lender’s Commitment Percentage of such Loans
shall become immediately available to the Agent, and the denominator of which is
365. A statement of the Agent submitted to such Lender with respect to any
amounts owing under this paragraph shall be prima facie evidence of the amount
due and owing to the Agent by such Lender.

 

-33-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(c) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Revolving Loans, to fund participations in Letters of Credit and Swingline
Loans and to make payments pursuant to §15(c) are several and not joint. The
failure of any Lender to make any Revolving Loan, to fund any such participation
or to make any payment under §15(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make such other Lender’s Revolving Loan, to purchase its participation or to
make its payment under §15(c).
§2.8. Swingline Loans.
(a) The Swingline. Subject to the terms and conditions set forth herein, the
Swingline Lender, in reliance upon the agreements of the other Lenders set forth
in this §2.8, will make loans to the Borrower from time to time on any Business
Day during the period between the Effective Date and the date which is five
(5) days prior to the Maturity Date in an aggregate amount not to exceed at any
time outstanding the amount of the Swingline Commitment, notwithstanding the
fact that such Swingline Loans, when aggregated with the Commitment Percentage
of the Loan Obligations and Letter of Credit Obligations of the Lender acting as
Swingline Lender, may exceed the amount of such Lender’s Commitment; provided,
however, that after giving effect to any Swingline Loan, (i) the aggregate
Credit Exposures of all Lenders shall not exceed the Maximum Credit Amount,
(ii) the Credit Exposure of any Lender (excluding the Competitive Bid Loans owed
to such Lender) shall not exceed such Lender’s Commitment, and provided,
further, that the Borrower shall not use the proceeds of any Swingline Loan to
refinance any outstanding Swingline Loan. Within the foregoing limits, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this §2.8, prepay under §3.3, and reborrow under this §2.8. Each Swingline Loan
shall be a Base Rate Loan. Immediately upon the making of a Swingline Loan, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swingline Lender a risk participation in such Swingline Loan
in an amount equal to the product of such Lender’s Commitment Percentage times
the amount of such Swingline Loan.
(b) Borrowing Procedures. Each Swingline Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swingline Lender and the Agent, which may
be given by telephone. Each such Swingline Loan Request must be received by the
Swingline Lender and the Agent not later than 1:00 p.m. on the requested
borrowing date, and shall specify (i) the amount to be borrowed, which shall be
a minimum of $100,000 or an integral multiple of $100,000 in excess thereof, and
(ii) the requested borrowing date, which shall be a Business Day. Each such
telephonic notice must be confirmed promptly by delivery to the Swingline Lender
and the Agent of a written Swingline Loan Request, appropriately completed and
signed by a Responsible Officer of the Borrower. Promptly after receipt by the
Swingline Lender of any telephonic Swingline Loan Request, the Swingline Lender
will confirm with the Agent (by telephone or in writing) that the Agent has also
received such Swingline Loan Request and, if not, the Swingline Lender will
notify the Agent (by telephone or in writing) of the contents thereof. Unless
the Swingline Lender has received notice (by telephone or in writing) from the
Agent (including at the request of any Lender) prior to 2:00 p.m. on the date of
the proposed Swingline Borrowing (A) directing the Swingline Lender not to make
such Swingline Loan as a result of the limitations set forth in the first
proviso to the first sentence of §2.8(a), or (B) that one or more of the
applicable conditions specified in §10 or §11 is not then satisfied, then,
subject to the terms and conditions hereof, the Swingline Lender will, not later
than 3:00 p.m. on the borrowing date specified in such Swingline Loan Request,
make the amount of its Swingline Loan available to the Borrower.

 

-34-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(c) Refinancing of Swingline Loans.
(i) The Swingline Lender at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably authorizes the Swingline Lender
to so request on its behalf), that each Lender make a Base Rate Loan in an
amount equal to such Lender’s Commitment Percentage of the amount of Swingline
Loans then outstanding. Such request shall be made in writing (which written
request shall be deemed to be a Loan Request for purposes hereof) and in
accordance with the requirements of §2.5, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Total Commitments and the conditions
set forth in §11. The Swingline Lender shall furnish the Borrower with a copy of
the applicable Loan Request promptly after delivering such notice to the Agent.
Each Lender shall make an amount equal to its Commitment Percentage of the
amount specified in such Loan Request available to the Agent in immediately
available funds (and the Agent may apply Cash Collateral available with respect
to the applicable Swingline Loan) for the account of the Swingline Lender at the
Agent’s Head Office not later than 1:00 p.m. on the day specified in such Loan
Request, whereupon, subject to §2.8(c)(ii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount. The Agent shall remit the funds so received to the Swingline Lender.
(ii) If for any reason any Swingline Loan cannot be refinanced by such a
Revolving Loan in accordance with §2.8(c)(i), the request for Base Rate Loans
submitted by the Swingline Lender as set forth herein shall be deemed to be a
request by the Swingline Lender that each of the Lenders fund its risk
participation in the relevant Swingline Loan and each Lender’s payment to the
Agent for the account of the Swingline Lender pursuant to §2.8(c)(i) shall be
deemed payment in respect of such participation.

 

-35-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(iii) If any Lender fails to make available to the Agent for the account of the
Swingline Lender any amount required to be paid by such Lender pursuant to the
foregoing provisions of this §2.8(c) by the time specified in §2.8(c)(i), the
Swingline Lender shall be entitled to recover from such Lender (acting through
the Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the Swingline Lender at a rate per annum equal to the greater of
the Federal Funds Rate and a rate determined by the Swingline Lender in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the Swingline
Lender in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Loan included in the relevant Revolving Borrowing or funded
participation in the relevant Swingline Loan, as the case may be. A certificate
of the Swingline Lender submitted to any Lender (through the Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.
(iv) Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swingline Loans pursuant to this §2.8(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swingline Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Revolving Loans pursuant to this §2.8(c) is subject to the conditions set
forth in §4.11. No such funding of risk participations shall relieve or
otherwise impair the obligation of the Borrower to repay Swingline Loans,
together with interest as provided herein.
(d) Repayment of Participations.
(i) At any time after any Lender has purchased and funded a risk participation
in a Swingline Loan, if the Swingline Lender receives any payment on account of
such Swingline Loan, the Swingline Lender will distribute to such Lender its
Commitment Percentage thereof in the same funds as those received by the
Swingline Lender.
(ii) If any payment received by the Swingline Lender in respect of principal or
interest on any Swingline Loan is required to be returned by the Swingline
Lender under any of the circumstances described in §4.3(c) (including pursuant
to any settlement entered into by the Swingline Lender in its discretion), each
Lender shall pay to the Swingline Lender its Commitment Percentage thereof on
demand of the Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate. The Agent will make such demand upon the request of the Swingline Lender.
The obligations of the Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.

 

-36-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(e) Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing the Borrower for interest on the Swingline Loans.
Until each Lender funds its Base Rate Loan or risk participation pursuant to
this §2.8 to refinance such Lender’s Commitment Percentage of any Swingline
Loan, interest in respect of such Commitment Percentage shall be solely for the
account of the Swingline Lender.
(f) Payments Directly to Swingline Lender. The Borrower shall make all payments
of principal and interest in respect of the Swingline Loans directly to the
Swingline Lender.
§2.9. Letters of Credit.
(a) The Letter of Credit Commitment.
(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this §2.9,
(1) from time to time on any Business Day during the period from the Effective
Date until the Letter of Credit Expiration Date, to issue Letters of Credit for
the account of the Borrower or its Subsidiaries, and to amend or extend Letters
of Credit previously issued by it, in accordance with subsection (b) below, and
(2) to honor drawings under the Letters of Credit; and (B) the Lenders severally
agree to participate in Letters of Credit issued for the account of the Borrower
or its Subsidiaries and any drawings thereunder; provided that after giving
effect to any L/C Credit Extension with respect to any Letter of Credit, (x) the
aggregate Credit Exposures of all Lenders shall not exceed the Maximum Credit
Amount, (y) the Credit Exposure of any Lender (excluding the Competitive Bid
Loans owed to such Lender) shall not exceed such Lender’s Commitment, and
(z) the outstanding amount of the Letter of Credit Obligations shall not exceed
the Letter of Credit Sublimit. Each request by the Borrower for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by the
Borrower that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence. Within the foregoing limits,
and subject to the terms and conditions hereof, the Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed. The
letters of credit issued prior to the Effective Date by Bank of America under
the Existing Credit Agreement which are described on Schedule 1.4 (the “Existing
Letters of Credit”) shall be deemed to have been issued pursuant hereto, and
from and after the Effective Date shall be subject to and governed by the terms
and conditions hereof.

 

-37-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(ii) The L/C Issuer shall not issue any Letter of Credit, if:
(A) subject to §2.9(b)(iii), the expiry date of the requested Letter of Credit
would occur more than twelve months after the date of issuance or last
extension, unless the Requisite Lenders have approved such expiry date; or
(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date (subject to the provisions of such definition),
unless all the Lenders have approved such expiry date.
(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;
(B) the issuance of the Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;
(C) except as otherwise agreed by the Agent and the L/C Issuer, the Letter of
Credit is in an initial stated amount less than $100,000;
(D) the Letter of Credit is to be denominated in a currency other than Dollars
(and the L/C Issuer shall not issue any Letter of Credit denominated in a
currency other than Dollars without the consent of the Requisite Lenders);
(E) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to §2.12(a)(iv)) with respect to the Defaulting Lender
arising from either the Letter of Credit then proposed to be issued or that
Letter of Credit and all other Letter of Credit Obligations as to which the L/C
Issuer has actual or potential Fronting Exposure, as it may elect in its sole
discretion; or

 

-38-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(F) the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.
(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.
(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.
(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Agent in §14 with respect to any acts taken or omissions suffered by the L/C
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Agent” as used in §14 included the L/C Issuer with respect to
such acts or omissions, and (B) as additionally provided herein with respect to
the L/C Issuer.
(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.
(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Agent) in the form of a Letter of Credit Application, appropriately completed
and signed by a Responsible Officer of the Borrower. Such Letter of Credit
Application must be received by the L/C Issuer and the Agent not later than
11:00 a.m. at least two Business Days (or such later date and time as the Agent
and the L/C Issuer may agree in a particular instance in their sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be. In
the case of a request for an initial issuance of a Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may reasonably require. In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may reasonably
require. Additionally, the Borrower shall furnish to the L/C Issuer and the
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as the L/C
Issuer or the Agent may reasonably require.

 

-39-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Agent (by telephone or in writing) that the Agent has
received a copy of such Letter of Credit Application from the Borrower and, if
not, the L/C Issuer will provide the Agent with a copy thereof. Unless the L/C
Issuer has received written notice from any Lender, the Agent or the Borrower or
a Guarantor, at least one Business Day prior to the requested date of issuance
or amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in §10 or §11 shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Commitment Percentage times the amount of such
Letter of Credit.
(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer agrees to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the L/C
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the L/C Issuer,
the Borrower shall not be required to make a specific request to the L/C Issuer
for any such extension. Once an Auto-Extension Letter of Credit has been issued,
the Lenders shall be deemed to have authorized (but may not require) the L/C
Issuer to permit the extension of such Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date; provided, however,
that the L/C Issuer shall not permit any such extension if (A) the L/C Issuer
has determined that it would not be permitted, or would have no obligation, at
such time to issue such Letter of Credit in its revised form (as extended) under
the terms hereof (by reason of the provisions of clause (ii) or (iii) of §2.9 or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Agent that the Requisite Lenders have
elected not to permit such extension or (2) from the Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in §11 is not
then satisfied, and in each such case directing the L/C Issuer not to permit
such extension.

 

-40-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Agent a true
and complete copy of such Letter of Credit or amendment.
(c) Drawings and Reimbursements; Funding of Participations.
(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Agent thereof. Not later than 1:00 p.m. on the date of any payment by
the L/C Issuer under a Letter of Credit (each such date, an “Honor Date”), the
Borrower shall reimburse the L/C Issuer through the Agent in an amount equal to
the amount of such drawing. If the Borrower fails to so reimburse the L/C Issuer
by such time, the Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Lender’s Commitment Percentage thereof. In such event, the Borrower
shall be deemed to have requested a Revolving Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in §2.5 for the principal
amount of Base Rate Loans, but subject to the amount of the unutilized portion
of the Total Commitments and the conditions set forth in §11 (other than the
delivery of a Loan Request). Any notice given by the L/C Issuer or the Agent
pursuant to this §2.9(c)(i) may be given by telephone if immediately confirmed
in writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
(ii) Each Lender shall upon any notice pursuant to §2.9(c)(i) make funds
available (and the Agent may apply Cash Collateral provided for this purpose)
for the account of the L/C Issuer at the Agent’s Head Office in an amount equal
to its Commitment Percentage of the Unreimbursed Amount not later than 1:00 p.m.
on the Business Day specified in such notice by the Agent, whereupon, subject to
the provisions of §2.9(c)(iii), each Lender that so makes funds available shall
be deemed to have made a Base Rate Loan to the Borrower in such amount. The
Agent shall remit the funds so received to the L/C Issuer.

 

-41-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Borrowing of Base Rate Loans because the conditions set forth in §11
cannot be satisfied or for any other reason, the Borrower shall be deemed to
have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
default rate specified in §4.9. In such event, each Lender’s payment to the
Agent for the account of the L/C Issuer pursuant to §2.9(c)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this §2.9.
(iv) Until each Lender funds its Revolving Loan or L/C Advance pursuant to this
§2.9(c) to reimburse the L/C Issuer for any amount drawn under any Letter of
Credit, interest in respect of such Lender’s Commitment Percentage of such
amount shall be solely for the account of the L/C Issuer.
(v) Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this §2.9(c), shall be absolute and unconditional and shall not
be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the L/C
Issuer, the Borrower or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Revolving Loans pursuant to this §2.9(c)
is subject to the conditions set forth in §11 (other than delivery by the
Borrower of a Loan Request). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.
(vi) If any Lender fails to make available to the Agent for the account of the
L/C Issuer any amount required to be paid by such Lender pursuant to the
foregoing provisions of this §2.9(c) by the time specified in §2.9(c)(ii), then,
without limiting the other provisions of this Agreement, the L/C Issuer shall be
entitled to recover from such Lender (acting through the Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Revolving Loan included in the relevant
Revolving Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be. A certificate of the L/C Issuer submitted to any Lender
(through the Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.

 

-42-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(d) Repayment of Participations.
(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with §2.9(c), if the Agent receives for the account
of the L/C Issuer any payment in respect of the related Unreimbursed Amount or
interest thereon (whether directly from the Borrower or otherwise, including
proceeds of Cash Collateral applied thereto by the Agent), the Agent will
distribute to such Lender its Commitment Percentage thereof in the same funds as
those received by the Agent.
(ii) If any payment received by the Agent for the account of the L/C Issuer
pursuant to §2.9(c)(i) is required to be returned under any of the circumstances
described in §4.3(c) (including pursuant to any settlement entered into by the
L/C Issuer with the consent of the Requisite Lenders), each Lender shall pay to
the Agent for the account of the L/C Issuer its Commitment Percentage thereof on
demand of the Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
(e) Obligations Absolute. Without limiting the LC Issuer’s potential liability
under Section 2.9(f) for its gross negligence or willful misconduct, the
obligation of the Borrower to reimburse the L/C Issuer for each drawing under
each Letter of Credit and to repay each L/C Borrowing shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:
(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

 

-43-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer. The Borrower shall be conclusively
deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of the L/C Issuer shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Lenders or the Requisite Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or

 

-44-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Agent, any Lender, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of §2.9(e); provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves were caused by the L/C Issuer’s willful
misconduct or gross negligence or the L/C Issuer’s willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, the L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; in each case in the absence of the L/C
Issuer’s gross negligence or willful misconduct.
(g) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), (i) the rules of the ISP
shall apply to each standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance shall apply to each
commercial Letter of Credit.
(h) Letter of Credit Fees. The Borrower shall pay to the Agent for the account
of each Lender in accordance with its Commitment Percentage a Letter of Credit
fee (the “Letter of Credit Fee”) for each Letter of Credit equal to the
Applicable Margin for Eurocurrency Rate Loans times the daily amount available
to be drawn under such Letter of Credit; provided, however, any Letter of Credit
Fees otherwise payable for the account of a Defaulting Lender with respect to
any Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the L/C Issuer pursuant to this §2.9 shall be
payable, to the maximum extent permitted by applicable law, to the other Lenders
in accordance with the upward adjustments in their respective Commitment
Percentages allocable to such Letter of Credit pursuant to §2.12(a)(iv), with
the balance of such fee, if any, payable to the L/C Issuer for its own account.
For purposes of computing the daily amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with §1.4. Letter of Credit Fees shall be (i) due and payable on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears based on the average daily amount
available to be drawn under all Letters of Credit during such quarter. If there
is any change in the Applicable Margin for Eurocurrency Rate Loans during any
quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Margin for Eurocurrency Rate
Loans separately for each period during such quarter that such Applicable Margin
was in effect.

 

-45-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit, in an amount equal to the greater of
(X) $1,500, and (Y) the rate of one-quarter percent (0.25%) per annum, computed
on the daily amount available to be drawn under such Letter of Credit on a
quarterly basis in arrears. Such fronting fee shall be due and payable on the
tenth Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with §1.4. In addition, the Borrower shall pay
directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.
(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

 

-46-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



§2.10. Competitive Bid Loans. In addition to the Revolving Loans and Swingline
Loans made pursuant to §2 hereof so long as the Borrower maintains ratings from
two of the three Ratings Agencies of BBB- or Baa3 or higher, as applicable,
subject to the terms and conditions set forth herein, the Borrower may from time
to time request Competitive Bid Loans in Dollars pursuant to the terms of this
§2.10, provided that (x) at no time shall the aggregate principal amount of
Competitive Bid Loans outstanding at any time exceed fifty percent (50%) of the
Total Commitments and (y) the aggregate principal amount of the requested
Competitive Bid Loan shall not exceed the amount by which the Commitments at
such time exceed the Outstanding Obligations. The Lenders may, but shall have no
obligation to, make such offers and the Borrower may, but shall have no
obligation to, accept such offers in the manner set forth in this §2.10.
(a) The obligation of the Borrower to repay the outstanding principal amount of
any and all Competitive Bid Loans, plus interest at the sum of the Competitive
Bid Margin plus the applicable Eurocurrency Rate accrued thereon, shall be
evidenced by this Credit Agreement and by individual loan accounts (the
“Competitive Bid Loan Accounts” and individually, a “Competitive Bid Loan
Account”) maintained by the Agent on its books for each of the Lenders, it being
the intention of the parties hereto that the Borrower’s obligations with respect
to Competitive Bid Loans are to be evidenced only as stated herein and not by
separate promissory notes and shall hereby constitute an absolute promise to pay
when due, without notice, demand, presentment or setoff.
(b) The Borrower irrevocably authorizes the Agent to make or cause to be made,
in connection with a Borrowing Date of any Competitive Bid Loan or at the time
of receipt of any payment of principal on the applicable Lender’s Competitive
Bid Loan Account an appropriate notation, reflecting the making of the
Competitive Bid Loan or the receipt of such payment. The outstanding amount of
the Competitive Bid Loans set forth on the Agent’s records, as applicable, shall
be prima facie evidence of the principal amount thereof owing and unpaid to such
Lender, but the failure to record, or any error in so recording, any such amount
shall not limit or otherwise affect the obligations of the Borrower hereunder to
make payments of principal of or interest on any Competitive Bid Loan when due.
(c) When the Borrower wishes to request offers to make Competitive Bid Loans
under this §2.10, it shall transmit to the Agent by facsimile a Competitive Bid
Quote Request substantially in the form of Exhibit H hereto (a “Competitive Bid
Quote Request”) so as to be received no later than 11:00 a.m. four (4) Business
Days prior to the requested Borrowing Date, specifying:
(A) the requested Borrowing Date (which must be a Business Day);
(B) the aggregate amount of such Competitive Bid Loans, which shall be
$3,000,000 or a larger multiple of $1,000,000; and
(C) the Type and duration of the Interest Period applicable thereto, subject to
the provisions of the definition of Interest Period.
The Borrower may request offers to make Competitive Bid Loans for more than one
Interest Period and/or more than one Borrowing Date in a single Competitive Bid
Quote Request. No new Competitive Bid Quote Request shall be given until the
Borrower has notified the Agent of its acceptance or non-acceptance of the
Competitive Bid Quotes relating to any outstanding Competitive Bid Quote
Request.

 

-47-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(d) Promptly upon receipt of a Competitive Bid Quote Request, the Agent shall
send to the Lenders by telecopy or facsimile transmission an Invitation for
Competitive Bid Quotes substantially in the form of Exhibit I hereto, which
shall constitute an invitation by the Borrower to each Lender to submit
Competitive Bid Quotes in accordance with this §2.10.
(e) Each Lender may, but shall be under no obligation to, submit a Competitive
Bid Quote containing an offer or offers to make Competitive Bid Loans in
response to any Competitive Bid Quote Request. Each Competitive Bid Quote must
comply with the requirements of this §2.10(e) and must be submitted to the Agent
by facsimile transmission not later than 10:00 a.m. on the third Business Day
prior to the proposed Borrowing Date, provided that Competitive Bid Quotes may
be submitted by the Agent in its capacity as a Lender only if it submits its
Competitive Bid Quote to the Borrower not later than one hour prior to the
deadline for the other Lenders. Competitive Bid Loans to be funded pursuant to a
Competitive Bid Quote may, as provided in §18(h), be funded by a Lender’s
Designated Bank. A Lender making a Competitive Bid Quote may, but shall not be
required to, specify in its Competitive Bid Quote whether the related
Competitive Bid Loans are intended to be funded by such Lender’s Designated
Bank, as provided in §18(h). Subject to the provisions of §§10 and 11 hereof,
any Competitive Bid Quote so made shall be irrevocable except with the written
consent of the Agent given on the instructions of the Borrower.
(f) Each Competitive Bid Quote shall be in substantially the form of Exhibit J
hereto and shall in any case specify:
(i) the proposed Borrowing Date(s);
(ii) the principal amount of the Competitive Bid Loan for which each proposal is
being made, which principal amount (w) may be greater than or less than the
Commitment of the quoting Lender, (x) must be $1,000,000 or a larger multiple of
$500,000, (y) may not exceed the aggregate principal amount of Competitive Bid
Loans for which offers were requested and (z) may be subject to an aggregate
limitation as to the principal amount of Competitive Bid Loans for which offers
being made by such quoting Lender may be accepted;
(iii) the Interest Periods for which Competitive Bid Quotes are being submitted;
(iv) the margin above or below the applicable Eurocurrency Rate (the
“Competitive Bid Margin”) offered for each such Competitive Bid Loan, expressed
as a percentage (specified to the nearest 1/10,000th of 1%) to be added to or
subtracted from such Eurocurrency Rate; and
(v) the identity of the quoting Lender.

 

-48-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



A Competitive Bid Quote may include up to five (5) separate offers by the
quoting Lender with respect to each Interest Period specified in the related
Invitation for Competitive Bid Quotes.
(g) Any Competitive Bid Quote shall be disregarded if it:
(i) is not substantially in the form of Exhibit J hereto;
(ii) contains qualifying, conditional or similar language;
(iii) proposes terms other than or in addition to those set forth in the
applicable Invitation for Competitive Bid Quotes; or
(iv) arrives after the time set forth in §2.10 (e) hereof.
(h) The Agent shall promptly notify the Borrower of the terms (a) of any
Competitive Bid Quote submitted by a Lender that is in accordance with §2.10(e)
and (b) of any Competitive Bid Quote that amends, modifies or is otherwise
inconsistent with a previous Competitive Bid Quote submitted by such Lender with
respect to the same Competitive Bid Quote Request. Any such subsequent
Competitive Bid Quote shall be disregarded by the Agent unless such subsequent
Competitive Bid Quote is submitted solely to correct a manifest error in such
former Competitive Bid Quote and was received by the Agent within the time
period required in §2.10(e) for receipt of Competitive Bid Quotes. The Agent’s
notice to the Borrower shall specify (i) the aggregate principal amount of
Competitive Bid Loans for which offers have been received for each Interest
Period specified in the related Competitive Bid Quote Request, and (ii) the
respective principal amounts and Competitive Bid Margins so offered, and the
identity of the respective Lenders submitting such offers.
(i) Not later than 4:00 p.m. on the third Business Day prior to the proposed
Borrowing Date, the Borrower shall notify the Agent of its acceptance or
non-acceptance of each Competitive Bid Quote in substantially the form of
Exhibit K hereto. The Borrower may accept any Competitive Bid Quote in whole or
in part; provided that:
(i) the aggregate principal amount of each Competitive Bid Loan may exceed the
applicable amount set forth in the related Competitive Bid Quote Request so long
as the Borrower’s written notice of acceptance expressly states that the
Borrower has accepted quotes in excess of the requested amount;
(ii) acceptance of offers may only be generally made on the basis of ascending
Competitive Bid Margins with the same terms, and
(iii) the Borrower may not accept any offer that is described in §2.10(g) or
that otherwise fails to comply with the requirements of this Agreement.

 

-49-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



The Agent shall promptly notify each Lender which submitted a Competitive Bid
Quote of the Borrower’s acceptance or non-acceptance thereof. A Lender who is
notified that it has been selected to make a Competitive Bid Loan may designate
its Designated Bank (if any) to fund such Competitive Bid Loan on its behalf, as
described in §18(h). Any Designated Bank which funds a Competitive Bid Loan
shall on and after the time of such funding become the obligee in respect of
such Competitive Bid Loan and be entitled to receive payment thereof when due.
At the request of any Lender which submitted a Competitive Bid Quote, the Agent
will promptly notify all Lenders which submitted Competitive Bid Quotes of the
aggregate principal amount of, and the range of Competitive Bid Margins of, the
accepted Competitive Bid Loans for each requested Interest Period.
(j) If offers are made by two (2) or more Lenders with the same Competitive Bid
Margin for a greater aggregate principal amount than the amount in respect of
which offers are accepted for the related Interest Period, the principal amount
of Competitive Bid Loans in respect of which such offers at such Competitive Bid
Margin are accepted shall be allocated by the Borrower among such Lenders as
nearly as possible (in such multiples, not less than $1,000,000, as the Borrower
may deem appropriate) in proportion to the aggregate principal amounts of such
offers. Determination by the Agent of the amounts of Competitive Bid Loans shall
be conclusive in the absence of manifest error.
(k) If, on or prior to the Borrowing Date of any Competitive Bid Loan, the Total
Commitment has not terminated in full and if, on such Borrowing Date, the
applicable conditions of §§10 and 11 hereof are satisfied, and the Agent shall
have received a Compliance Certificate, the Lender or Lenders whose offers the
Borrower has accepted will fund each Competitive Bid Loan so accepted. Not later
than 1:00 p.m. on such Borrowing Date, each such Lender or Lenders or Designated
Bank will make available to the Agent, at the Agent’s Head Office, in
immediately available funds, the amount of such Lender’s Competitive Bid Loans.
Upon receipt from each such Lender of such amount, the Agent will make available
to the Borrower the aggregate amount of such Loans made available to the Agent
by the Lenders.
(l) The principal of each Competitive Bid Loan shall become absolutely due and
payable by the Borrower on the last day of the Interest Period relating thereto,
and the Borrower hereby absolutely and unconditionally promises to pay to the
Agent for the account of the relevant Lenders at or before 1:00 p.m. on the last
day of the Interest Periods relating thereto the principal amount of all such
Competitive Bid Loans, plus interest thereon at the sum of the applicable
Competitive Bid Margin specified in the applicable Competitive Bid Quotes plus
the applicable Eurocurrency Rate. Interest on the Competitive Bid Loans shall be
payable in arrears on each Interest Payment Date. Subject to the terms of this
Credit Agreement, the Borrower may make Competitive Bid Quote Requests with
respect to new borrowings of any amounts so repaid prior to the Maturity Date.
The provisions of §2.6 shall not apply to Competitive Bid Loans.

 

-50-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



§2.11. Cash Collateral.
(a) Certain Credit Support Events. Upon the request of the Agent or the L/C
Issuer if, as of the Letter of Credit Expiration Date (without giving effect to
the proviso in such definition), any Letter of Credit Obligation for any reason
remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then outstanding amount of all Letter of Credit Obligations.
At any time that there shall exist a Defaulting Lender, immediately upon the
request of the Agent, the L/C Issuer or the Swingline Lender, the Borrower shall
deliver to the Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to §2.12(a)(iv) and any Cash Collateral
provided by the Defaulting Lender).
(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
interest bearing deposit accounts at the Agent. The Borrower, and to the extent
provided by any Lender, such Lender, hereby grants to (and subjects to the
control of) the Agent, for the benefit of the Agent, the L/C Issuer and the
Lenders (including the Swingline Lender), and agrees to maintain, a first
priority security interest in all such cash, deposit accounts and all balances
therein, and all other property so provided as collateral pursuant hereto, and
in all proceeds of the foregoing, all as security for the obligations to which
such Cash Collateral may be applied pursuant to §2.11(c). If at any time the
Agent reasonably determines that Cash Collateral is subject to any right or
claim of any Person other than the Agent as herein provided, or that the total
amount of such Cash Collateral is less than the applicable Fronting Exposure and
other obligations secured thereby, the Borrower or the relevant Defaulting
Lender will, promptly upon demand by the Agent, pay or provide to the Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency.
(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this §2.11 or §§2.8, 2.9, 2.12,
12.2 or 3.2 in respect of Letters of Credit or Swingline Loans shall be held and
applied to the satisfaction of the specific Letter of Credit Obligations,
Swingline Loans, obligations to fund participations therein (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.
(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations and the interest thereon shall be
released promptly following (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with §18(b)(vi))) or (ii) the Agent’s good faith
determination that there exists excess Cash Collateral; provided, however,
(x) that Cash Collateral furnished by or on behalf of a Loan Party shall not be
released during the continuance of a Default or Event of Default (and following
application as provided in this §2.11 may be otherwise applied in accordance
with §12.4), and (y) the Person providing Cash Collateral and the L/C Issuer or
Swingline Lender, as applicable, may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

 

-51-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



§2.12. Defaulting Lenders.
(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in §25.
(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to §12 or otherwise, and including
any amounts made available to the Agent by that Defaulting Lender pursuant to
§13), shall be applied at such time or times as may be determined by the Agent
as follows: first, to the payment of any amounts owing by that Defaulting Lender
to the Agent hereunder; second, to the payment on a pro rata basis of any
amounts owing by that Defaulting Lender to the L/C Issuer or Swingline Lender
hereunder; third, if so determined by the Agent or requested by the L/C Issuer
or Swingline Lender, to be held as Cash Collateral for future funding
obligations of that Defaulting Lender of any participation in any Swingline Loan
or Letter of Credit; fourth, as the Borrower may request (so long as no Default
or Event of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Agent; fifth, if so determined by the Agent and
the Borrower, to be held in an interest bearing deposit account and released in
order to satisfy obligations of that Defaulting Lender to fund Loans under this
Agreement; sixth, to the payment of any amounts owing to the Lenders, the L/C
Issuer or Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the L/C Issuer or Swingline Lender against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in §11 were satisfied or waived, such payment shall be
applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this §2.12(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 

-52-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(iii) Certain Fees. That Defaulting Lender (x) shall be entitled to receive any
facility fee pursuant to §4.2(a) for any period during which that Lender is a
Defaulting Lender only to extent allocable to the sum of (1) the outstanding
amount of the Revolving Loans funded by it and (2) its Commitment Percentage of
the stated amount of Letters of Credit and Swingline Loans for which it has
provided Cash Collateral pursuant to §2.8, §2.9, §2.11, or §2.12(a)(ii), as
applicable (and the Borrower shall (A) be required to pay to each of the L/C
Issuer and the Swingline Lender, as applicable, the amount of such fee allocable
to its Fronting Exposure arising from that Defaulting Lender and (B) not be
required to pay the remaining amount of such fee that otherwise would have been
required to have been paid to that Defaulting Lender) and (y) shall be limited
in its right to receive Letter of Credit Fees as provided in §2.9(h).
(iv) Reallocation of Commitment Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swingline Loans pursuant to §2.8 and
2.9, the “Commitment Percentage” of each non-Defaulting Lender shall be computed
without giving effect to the Commitment of that Defaulting Lender; provided,
that, (i) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Default or Event of Default
exists; and (ii) the aggregate obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit and Swingline
Loans shall not exceed the positive difference, if any, of (1) the Commitment of
that non-Defaulting Lender minus (2) the aggregate outstanding amount of the
Revolving Loans of that Lender.
(b) Defaulting Lender Cure. If the Borrower, the Agent, Swingline Lender and the
L/C Issuer agree in writing in their sole discretion that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any Cash Collateral), that Lender will, to the extent
applicable, purchase that portion of outstanding Loans of the other Lenders or
take such other actions as the Agent may determine to be necessary to cause the
Revolving Loans and funded and unfunded participations in Letters of Credit and
Swingline Loans to be held on a pro rata basis by the Lenders in accordance with
their Commitment Percentages (without giving effect to §2.12(a)(iv)), whereupon
that Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

-53-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



§3. REPAYMENT OF THE LOANS.
§3.1. Maturity. The Borrower unconditionally promises to pay on the Maturity
Date, and there shall become absolutely due and payable on the Maturity Date,
all of the Loans outstanding on such date, together with any and all accrued and
unpaid interest and charges thereon.
§3.2. Mandatory Repayments of Loan. If at any time the sum of the Outstanding
Obligations exceeds the Maximum Credit Amount, then the Borrower shall
immediately pay the amount of such excess to the Agent for the respective
accounts of the Lenders for application to the Loans; provided that if after
repayment of the Revolving Loans and the Swingline Loans, the Outstanding
Obligations still exceed the Maximum Credit Amount, then the Borrower shall Cash
Collateralize the Letter of Credit Obligations in an amount equal to the
remaining excess. If no Event of Default is then existing, the Borrower may
designate which Loans are to be repaid therewith. The Borrower shall repay
Swingline Loans (a) within seven (7) Business Days after the Borrowing Date
thereof and (b) so that Swingline Loans shall not be outstanding for more than a
total of fourteen (14) days during any month. The Borrower shall repay
Competitive Bid Loans on or before the date required under §2.10(l).
§3.3. Optional Repayments of Loans. The Borrower shall have the right, at its
election, to repay the outstanding amount of the Loans, as a whole or in part,
on any Business Day, without penalty or premium; provided that the Borrower
shall not have the right to prepay any Competitive Bid Loan with out the prior
written consent of the Lender thereof and the full or partial prepayment of the
outstanding amount of any Eurocurrency Rate Loans made pursuant to this §3.3 may
be made only on the last day of the Interest Period relating thereto, except as
set forth below in this §3.3. The Borrower shall give the Agent prior written
notice of any prepayment pursuant to this §3.3 no later than 10:00 a.m., on
(i) the same Business Day as prepayment of any Base Rate Loans, or (ii) the day
that is two (2) Business Days prior to any proposed repayment of any
Eurocurrency Rate Loans, specifying the proposed date of payment of Loans and
the principal amount to be paid. The Agent shall promptly notify each Lender of
the principal amount of such payment to be received by such Lender. Each such
partial prepayment of the Loans shall be in an integral multiple of $1,000,000
and, to the extent requested by the Agent, shall be accompanied by the payment
of all charges outstanding on all Loans and of accrued interest on the principal
repaid to the date of payment. The principal payments so received shall be
applied first to the principal of Swingline Loans, next to the principal of Base
Rate Loans other than Swingline Loans and then to the principal of Eurocurrency
Rate Loans. Notwithstanding anything contained herein to the contrary, if the
Borrower makes a full or partial prepayment of a Eurocurrency Rate Loan on a
date other than the last day of the Interest Period relating thereto, the
Borrower shall also make the indemnity payments described in §4.8.

 

-54-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



§4. CERTAIN GENERAL PROVISIONS.
§4.1. Closing Fees. On the Effective Date, the Borrower shall pay to Bank of
America and Arranger the fees in the amounts specified in the Fee Letter
required to be paid by the Borrower on or before the Effective Date.
§4.2. Other Fees.
(a) Facility Fee. The Borrower shall pay to the Agent for the accounts of the
Lenders a Facility Fee equal to the sum of each Lender’s Commitment multiplied
by the Applicable Facility Fee Rate. The Facility Fee shall be payable on the
basis of the applicable annual rate quarterly in arrears on or before the first
Business Day of each calendar quarter for the immediately preceding calendar
quarter commencing on the first such date following the date hereof, with a
final payment on the Maturity Date or any earlier date on which the Commitments
shall terminate.
(b) Administrative Fee. The Borrower shall pay to the Agent, for the Agent’s own
account, an annual administrative fee as provided in the Fee Letter. The Agent’s
fee shall be payable annually in advance on the Effective Date and on each
anniversary thereof for the following annual period.
(c) Competitive Bid Rate Loan Fee. The Borrower shall pay to the Agent, for its
own account, a non-refundable competitive bid fee equal to (i) $1,500 multiplied
by (ii) the number of Competitive Bid Quote Requests provided to the Agent in
any calendar month (regardless of whether such Competitive Bid Loans are
borrowed). Such fee shall be payable on the first day of each calendar month
with respect to any Competitive Bid Quote Requests requested in the prior month.

 

-55-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



§4.3. Funds for Payments; Computations; Payments Set Aside.
(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
expressly provided herein, all payments of principal, interest, closing fees,
Facility Fees and any other amounts due hereunder (other than as provided in
§2.2(b), §4.1, §4.5 and §4.6) or under any of the other Loan Documents, and all
prepayments, shall be made to the Agent, for the respective accounts of the
Lenders, at the Agent’s Head Office, in each case in Dollars in immediately
available funds not later than 2:00 p.m. on the dates specified herein. All
payments received by the Agent after 2:00 p.m. shall be deemed received on the
next succeeding Business Day and any applicable interest or fee shall continue
to accrue. Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall bear interest for one day.
(b) All computations of interest on the Loans (other than Base Rate Loans) and
of other fees to the extent applicable shall be based on a 360-day year (365 or
366 day year for Base Rate Loans, including Base Rate Loans determined by
reference to the Eurocurrency Rate) and paid for the actual number of days
elapsed. Except as otherwise provided in the definition of the term “Interest
Period” with respect to Eurocurrency Rate Loans, whenever a payment hereunder or
under any of the other Loan Documents becomes due on a day that is not a
Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and such extension of time shall be included in
computing interest and fees in connection with such payment. The outstanding
amount of the Loans as reflected on the Records from time to time shall (absent
manifest error) be considered correct and binding on the Borrower unless within
thirty (30) Business Days after receipt by the Agent or any of the Lenders from
Borrower of any notice by the Borrower of such outstanding amount, the Agent or
such Lender shall notify the Borrower to the contrary.
(c) To the extent that any payment by or on behalf of the Borrower is made to
the Agent, the L/C Issuer or any Lender, or the Agent, the L/C Issuer or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Agent, the L/C Issuer or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender and the L/C Issuer severally agrees to pay to the Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect. The obligations of the Lenders and the L/C
Issuer under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

 

-56-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



§4.4. Taxes.
(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall to the extent permitted by
applicable laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable laws require the Borrower or the Agent to
withhold or deduct any Tax, such Tax shall be withheld or deducted in accordance
with such laws as determined by the Borrower or the Agent, as the case may be,
upon the basis of the information and documentation to be delivered pursuant to
subsection (e) below.
(ii) If the Borrower or the Agent shall be required by the Code to withhold or
deduct any Taxes, including both United States Federal backup withholding and
withholding taxes, from any payment, then (A) the Agent shall withhold or make
such deductions as are determined by the Agent to be required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) the Agent shall timely pay the full amount withheld or deducted to the
relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Borrower shall be increased as necessary
so that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Agent, Lender or L/C Issuer, as the case may be, receives an amount equal to
the sum it would have received had no such withholding or deduction been made.
(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable laws.
(c) Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, the Borrower shall, and does hereby, indemnify the Agent, each
Lender and the L/C Issuer, and shall make payment in respect thereof within
10 days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) withheld or deducted by
the Borrower or the Agent or paid by the Agent, such Lender or the L/C Issuer,
as the case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The Borrower shall also, and does

 

-57-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



hereby, indemnify the Agent, and shall make payment in respect thereof within
10 days after demand therefor, for any amount which a Lender or the L/C Issuer
for any reason fails to pay to the Agent as required by clause (ii) of this
subsection. A certificate as to the amount of any such payment or liability
delivered to the Borrower by a Lender or the L/C Issuer (with a copy to the
Agent), or by the Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error, provided that the Borrower
shall not be required to compensate a Lender, the Agent or the L/C Issuer
pursuant to this Section for any such payment or liability incurred more than
180 days prior to the date that such Lender, the Agent or the L/C Issuer, as the
case may be, provides notice thereof to the Borrower; provided further that, if
the event giving notice to such additional amount is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and the L/C Issuer shall, and does hereby, indemnify the Borrower and the Agent,
and shall make payment in respect thereof within 10 days after demand therefor,
against any and all Taxes and any and all related losses, claims, liabilities,
penalties, interest and expenses (including the fees, charges and disbursements
of any counsel for the Borrower or the Agent) incurred by or asserted against
the Borrower or the Agent by any Governmental Authority as a result of the
failure by such Lender or the L/C Issuer, as the case may be, to deliver, or as
a result of the inaccuracy, inadequacy or deficiency of, any documentation
required to be delivered by such Lender or the L/C Issuer, as the case may be,
to the Borrower or the Agent pursuant to subsection (e). Each Lender and the L/C
Issuer hereby authorizes the Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the Agent under
this clause (ii). The agreements in this clause (ii) shall survive the
resignation and/or replacement of the Agent, any assignment of rights by, or the
replacement of, a Lender or the L/C Issuer, the termination of the Total
Commitments and the repayment, satisfaction or discharge of all other
Obligations.
(d) Evidence of Payments. Upon request by the Borrower or the Agent, as the case
may be, after any payment of Taxes by the Borrower or by the Agent to a
Governmental Authority as provided in this §4.4, the Borrower shall deliver to
the Agent or the Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Agent, as the case may be.

 

-58-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to the
Borrower and to the Agent, at the time or times prescribed by applicable Laws or
when reasonably requested by the Borrower or the Agent, such properly completed
and executed documentation prescribed by applicable Laws or by the taxing
authorities of any jurisdiction and such other reasonably requested information
as will permit the Borrower or the Agent, as the case may be, to determine
(A) whether or not payments made hereunder or under any other Loan Document are
subject to Taxes, (B) if applicable, the required rate of withholding or
deduction, and (C) such Lender’s entitlement to any available exemption from, or
reduction of, applicable Taxes in respect of all payments to be made to such
Lender by the Borrower pursuant to this Agreement or otherwise to establish such
Lender’s status for withholding tax purposes in the applicable jurisdiction.
(ii) Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,
(A) any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Code shall deliver to the Borrower and the Agent executed
originals of Internal Revenue Service Form W-9 or such other documentation or
information prescribed by applicable Laws or reasonably requested by the
Borrower or the Agent as will enable the Borrower or the Agent, as the case may
be, to determine whether or not such Lender is subject to backup withholding or
information reporting requirements; and
(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower and the
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Agent, but only if such Foreign Lender is legally entitled to do so),
whichever of the following is applicable:
(I) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
(II) executed originals of Internal Revenue Service Form W-8ECI,
(III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

 

-59-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and
(y) executed originals of Internal Revenue Service Form W-8BEN, or
(V) executed originals of any other form prescribed by applicable laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Agent to determine
the withholding or deduction required to be made.
(iii) Each Lender shall promptly (A) notify the Borrower and the Agent of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (B) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws of any jurisdiction that the Borrower
or the Agent make any withholding or deduction for taxes from amounts payable to
such Lender.
(f) Treatment of Certain Refunds. Unless required by applicable laws, at no time
shall the Agent have any obligation to file for or otherwise pursue on behalf of
a Lender or the L/C Issuer, or have any obligation to pay to any Lender or the
L/C Issuer, any refund of Taxes withheld or deducted from funds paid for the
account of such Lender or the L/C Issuer, as the case may be. If the Agent, any
Lender or the L/C Issuer determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses incurred by the Agent, such Lender or the L/C Issuer, as the case may
be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower,
upon the request of the Agent, such Lender or the L/C Issuer, agrees to repay
the amount paid over to the Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Agent, such
Lender or the L/C Issuer in the event the Agent, such Lender or the L/C Issuer
is required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require the Agent, any Lender or the L/C Issuer to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to the Borrower or any other Person.

 

-60-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



§4.5. Additional Costs, Etc. (a) If, as a result of any change or adoption after
the date hereof, any present or future applicable law which expression, as used
herein, includes statutes, rules and regulations thereunder and interpretations
thereof by any competent court or by any governmental or other regulatory body
or official charged with the administration or the interpretation thereof and
requests, directives, instructions and notices at any time or from time to time
hereafter made upon or otherwise issued to any Lender or the Agent by any
central bank or other fiscal, monetary or other authority (whether or not having
the force of law), shall:
(i) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurocurrency Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by §4.4 and the imposition of, or
any change in the rate of, any Excluded Tax payable by such Lender or the L/C
Issuer); or
(ii) materially change the basis of taxation (except for changes in taxes on
income or profits) of payments to any Lender of the principal of or the interest
on any Loans or any other amounts payable to any Lender under this Agreement or
the other Loan Documents, or
(iii) impose or increase or render applicable (other than to the extent
specifically provided for elsewhere in this Agreement) any special deposit,
reserve, assessment, liquidity, capital adequacy or other similar requirements
(whether or not having the force of law) against assets held by, or deposits in
or for the account of, or Loans by, or commitments of an office of any Lender
(except any reserve requirement contemplated by §4.5(b)), or
(iv) impose on any Lender any other conditions or requirements with respect to
this Agreement, the other Loan Documents, the Loans, the Total Commitment, or
any class of Loans or commitments of which any of the Loans or the Total
Commitment forms a part;
and the result of any of the foregoing is
(A) to increase the cost to such Lender of making, funding, issuing, renewing,
extending or maintaining any of the Loans or such Lender’s Commitment, or
(B) to reduce the amount of principal, interest or other amount payable to such
Lender or the Agent hereunder on account of the Commitments or any of the Loans,
or
(C) to require such Lender or the Agent to make any payment or to forego any
interest or other sum payable hereunder, the amount of which payment or foregone
interest or other sum is calculated by reference to the gross amount of any sum
receivable or deemed received by such Lender or the Agent from the Borrower
hereunder,

 

-61-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



then, and in each such case, the Borrower will, within ten days after submission
of the applicable certificate pursuant to §4.7, pay to such Lender or the Agent,
to the extent permitted by law, such additional amounts as will be sufficient to
compensate such Lender or the Agent for such additional cost, reduction, payment
or foregone interest or other sum, provided that the Borrower shall not be
required to compensate a Lender or the Agent pursuant to this Section for any
such additional amounts incurred more than 180 days prior to the date that such
Lender or the Agent, as the case may be, provides notice thereof to the
Borrower; provided further that, if the event giving notice to such additional
amount is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof. Notwithstanding
the foregoing provisions of this Section, neither any Lender, the Agent nor the
L/C Issuer shall be entitled to a payment pursuant to this Section if it is not
at the time the general policy or practice of the Lender, the Agent or the L/C
Issuer to demand such a payment in similar circumstances in similar credit
agreements.
(b) Reserves on Eurocurrency Rate Loans. The Borrower shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurocurrency Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.
§4.6. Capital Adequacy. If, as a result of any change or adoption after the date
hereof, any present or future law, governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law) or the
interpretation thereof by a court or governmental authority with appropriate
jurisdiction affects the amount of capital required or expected to be maintained
by banks or bank holding companies and any Lender or the Agent determines that
the amount of capital required to be maintained by it is increased by or based
upon the existence of the Loans made or deemed to be made pursuant hereto, then
such Lender or the Agent may notify the Borrower of such fact, and the Borrower
within ten days after submission of the applicable certificate pursuant to §4.7
shall pay to such Lender or the Agent as an additional fee payable hereunder,
such amount as such Lender or the Agent shall determine in good faith and
certify in a notice to the Borrower to be an amount that will adequately
compensate such Lender or the Agent in light of these circumstances for its
increased costs of maintaining such capital. Each Lender and the Agent shall
allocate such cost increases among its customers in good faith and on an
equitable basis. Notwithstanding the foregoing provisions of this Section,
neither any Lender nor the Agent shall be entitled to a payment pursuant to this
Section if it is not at the time the general policy or practice of the Lender or
the Agent to demand such a payment in similar circumstances in similar credit
agreements.

 

-62-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



§4.7. Certificate. A certificate setting forth any additional amounts payable
pursuant to §§4.5 or 4.6 and a brief explanation (but reasonably detailed) of
such amounts which are due, submitted by any Lender or the Agent to the Borrower
shall be conclusive absent manifest error.
§4.8. Indemnity. Upon demand of any Lender (with a copy to the Administrative
Agent) from time to time, the Borrower shall promptly compensate such Lender for
and hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:
(a) any continuation, conversion, payment or prepayment of any Eurocurrency Rate
Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Rate Loan on the date or in the amount notified by the Borrower; or
(c) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to §4.12(b);
including any loss of anticipated profits and any loss or expense, but excluding
any other incidental or consequential damages, arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan or from fees payable
to terminate the deposits from which such funds were obtained. The Borrower
shall also pay any customary administrative fees charged by such Lender in
connection with the foregoing.
§4.9. Default Interest and Late Charges. During any period when an Event of
Default has occurred and is continuing, or after the Maturity Date or after
judgment has been rendered on any Note or Loan, Borrower’s right to select
Eurocurrency Loans shall cease and the unpaid principal of all Loans shall, at
the option of the Requisite Lenders bear interest at a rate which is four
percentage points (4%) per annum greater than that which would otherwise be
applicable to Base Rate Loans.
§4.10. Inability to Determine Eurocurrency Rate. In the event, prior to the
commencement of any Interest Period relating to any Eurocurrency Rate Loan, the
Agent shall determine that adequate and reasonable methods do not exist for
ascertaining the Eurocurrency Rate that would otherwise determine the rate of
interest to be applicable to any Eurocurrency Rate Loan during any Interest
Period, the Agent shall forthwith give notice of such determination (which shall
be conclusive and binding on the Borrower) to the Borrower. In such event
(a) any Loan Request with respect to Eurocurrency Rate Loans shall be
automatically withdrawn and shall be deemed a request for Base Rate Loans,
(b) each Eurocurrency Rate Loan will automatically, on the last day of the then
current Interest Period thereof, become a Base Rate Loan, and (c) the
obligations of the Lenders to make Eurocurrency Rate Loans shall be suspended
until the Agent determines that the circumstances giving rise to such suspension
no longer exist, whereupon the Agent shall so notify the Borrower.

 

-63-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



§4.11. Illegality. Notwithstanding any other provisions herein, if any present
or future law, regulation, treaty or directive or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurocurrency Rate Loans, such Lender shall forthwith give notice of such
circumstances to the Borrower and thereupon (a) the Commitment of such Lender to
make Eurocurrency Rate Loans or convert Loans of another Type to Eurocurrency
Rate Loans shall forthwith be suspended and (b) the Eurocurrency Rate Loans then
outstanding shall be converted automatically to Base Rate Loans on the last day
of each Interest Period applicable to such Eurocurrency Rate Loans or within
such earlier period as may be required by law. The Borrower hereby agrees
promptly to pay to the Agent for the account of such Lender, upon demand, any
additional amounts necessary to compensate such Lender for any costs incurred by
such Lender in making any conversion in accordance with this §4.11, including
any interest or fees payable by such Lender to lenders of funds obtained by it
in order to make or maintain its Eurocurrency Rate Loans hereunder. If, at any
time, the rate of interest, together with all amounts which constitute interest
and which are reserved, charged or taken by the Lenders as compensation for
fees, services or expenses incidental to the making, negotiating or collection
of the Loans or the other Obligations, shall be deemed by any competent court of
law, governmental agency or tribunal to exceed the maximum rate of interest
permitted to be charged by any Lender to Borrower under applicable law, then,
during such time as such rate of interest would be deemed excessive, that
portion of each sum paid attributable to that portion of such interest rate that
exceeds the maximum rate of interest so permitted shall be deemed a voluntary
prepayment of principal without penalty (including, without limitation,
prepayment fees required pursuant to §4.3(a) hereof). As used herein, the term
“applicable law” shall mean the law in effect as of the date hereof, provided,
however, that in the event there is a change in the law which results in a
higher permissible rate of interest, then this Agreement and the Notes shall be
governed by such new law as of its effective date.
§4.12. Mitigation Obligations; Replacement of Lenders.
(a) Designation of a Different Lending Office. If any Lender requests
compensation under §4.5 or 4.6, or the Borrower is required to pay any
additional amount to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to §4.4, or if any
Lender gives a notice pursuant to §4.11, then such Lender or the L/C Issuer
shall, as applicable, use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender or the L/C Issuer, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to §4.4, 4.5 or 4.6, as
the case may be, in the future, or eliminate the need for the notice pursuant to
§4.11, as applicable, and (ii) in each case, would not subject such Lender or
the L/C Issuer, as the case may be, to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender or the L/C Issuer, as the
case may be. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender or the L/C Issuer in connection with any such designation
or assignment.

 

-64-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(b) Replacement of Lenders. If any Lender requests compensation under §4.5 or
4.6, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to §4.4,
the Borrower may replace such Lender in accordance with §31.
§4.13. Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it (other than a
Competitive Bid Loan), or the participations in Letter of Credit Obligations or
in Swingline Loans held by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and sub-participations in Letter of Credit Obligations and Swingline Loans of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:
(a) if any such participations or sub-participations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or sub-participations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(b) the provisions of this section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in §2.11, or (z) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or sub-participations in Letter of Credit Obligations or Swingline Loans
to any assignee or participant, other than an assignment to the Borrower or any
Subsidiary thereof (as to which the provisions of this section shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

-65-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



§5. UNENCUMBERED PROPERTIES; NO LIMITATION ON RECOURSE.
§5.1. Unencumbered Properties. The Borrower represents and warrants that each of
the Real Estate Assets listed on Schedule 1.1(a) will on the Effective Date
satisfy all of the conditions set forth in the definition of Unencumbered
Property. From time to time during the term of this Agreement additional Real
Estate Assets may become Unencumbered Properties and certain Real Estate Assets
which previously satisfied the conditions set forth in the definition of
Unencumbered Property may cease to be Unencumbered Properties by virtue of
property dispositions, creation of Liens or other reasons. There shall be
attached to each Compliance Certificate delivered pursuant to §7.4(d) or §7.13
an updated listing of the Unencumbered Properties relied upon by the Borrower in
computing the Value of All Unencumbered Properties and the Adjusted Net
Operating Income of the Unencumbered Properties (before reserves are deducted)
stated in such Compliance Certificate. Compliance Certificates delivered
pursuant to §2.5(a), §2.9, §2.10(k) or §11.1 may, at Borrower’s option, include
an updated listing of the Unencumbered Properties and shall include such updated
listing whenever a redetermination of the Value of All Unencumbered Properties
based on such an updated listing would result in a decrease by more than
$50,000,000 (from that shown on the most recently delivered Compliance
Certificate) in the Value of All Unencumbered Properties by virtue of property
dispositions, creation of Liens or other reasons.
§5.2. Waivers by Requisite Lenders. If any Real Estate Asset fails to satisfy
any of the requirements contained in the definition of Unencumbered Property
then the applicable Real Estate Asset may nevertheless be deemed to be
Unencumbered Property hereunder if the Requisite Lenders grant the necessary
waivers and vote to accept such Real Estate Asset as an Unencumbered Property.
§5.3. Rejection of Unencumbered Properties. If at any time the Agent becomes
aware (based on the Borrower’s failure or inability to so certify or upon
receipt of written notice from the Borrower or any Lender, and without any duty
of the Agent to make any independent investigation) that any Real Estate Asset
listed as an Unencumbered Property by the Borrower does not satisfy all of the
requirements of the definition of Unencumbered Property (to the extent not
waived by the Requisite Lenders pursuant to §5.2) it may reject an Unencumbered
Property by notice to the Borrower, and if the Agent so requests the Borrower
shall revise the applicable Compliance Certificate to reflect the resulting
change in the Value of All Unencumbered Properties and the Adjusted Net
Operating Income of the Unencumbered Properties.
§5.4. Change in Circumstances. If at any time during the term of this Agreement
Borrower becomes aware that any of the representations contained in §6 are no
longer accurate in any material respect with respect to any Unencumbered
Property, it will promptly so notify the Agent and either request a waiver
pursuant to §5.2 or confirm that such Real Estate Asset is no longer an
Unencumbered Property. If any waiver so requested is not granted by the
Requisite Lenders within ten (10) Business Days the Agent shall reject the
applicable Unencumbered Property pursuant to §5.3.

 

-66-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



§5.5. No Limitation on Recourse. The Obligations are full recourse obligations
of the Borrower and, to the extent provided in the Guaranty, of the Company and
the other Guarantors, and all of their respective Real Estate Assets and other
properties shall be available for the indefeasible payment in full in cash and
performance of the Obligations. Notwithstanding anything to the contrary
contained herein, the trustees of Liberty Property Trust shall have no personal
liability of any nature under this document. The Agent and the Lenders shall
look solely to the assets of Liberty Property Trust to satisfy any liability or
recourse against Liberty Property Trust hereunder.
§5.6. Additional Guarantors. If Borrower desires that a Real Estate Asset owned
by a Related Company which is not previously a Guarantor become an Unencumbered
Property, then provided that the applicable Related Company is formed under the
laws of one of the United States, such Related Company shall become a Guarantor
upon delivery to the Agent of the following, all in form and substance
reasonably satisfactory to the Agent: (a) a Joinder Agreement in substantially
the form of Exhibit L hereto, (b) good standing certificates, general partner
certificates, secretary certificates, opinions of counsel and such other
documents as may be reasonably requested by the Agent. The Agent shall provide
copies of said documents to the Lenders.
§6. REPRESENTATIONS AND WARRANTIES. The Borrower represents and warrants to the
Agent and each of the Lenders as follows:
§6.1. Authority; Etc.
(a) Organization; Good Standing. The Company (i) is a Maryland real estate
investment trust duly organized, validly existing and in good standing under the
laws of the State of Maryland, (ii) has all requisite power to own its
properties and conduct its business as now conducted and as presently
contemplated, and (iii) to the extent required by law is in good standing as a
foreign entity and is duly authorized to do business in the States in which the
Unencumbered Properties are located and in each other jurisdiction where such
qualification is necessary except where a failure to be so qualified in such
other jurisdiction would not have a Materially Adverse Effect. The Borrower is a
Pennsylvania limited partnership, and each Guarantor is a limited partnership or
a Pennsylvania corporation, and each such entity is duly organized, validly
existing and in good standing under the laws of the State of its formation as
shown on Schedule 3.1(a), has all requisite power to own its properties and
conduct its business as presently contemplated and is duly authorized to do
business in the States in which the Unencumbered Properties owned by it are
located and in each other jurisdiction where such qualification is necessary
except where a failure to be so qualified in such other jurisdiction would not
have a Material Adverse Effect.

 

-67-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(b) Authorization. The execution, delivery and performance of this Agreement and
the other Loan Documents to which the Borrower or any Guarantor is to become a
party and the transactions contemplated hereby and thereby (i) are within the
authority of the Borrower and each such Guarantor, (ii) have been duly
authorized by all necessary proceedings on the part of the Borrower, such
Guarantor and the Company as general partner of Borrower, (iii) do not conflict
with or result in any breach or contravention of any provision of law, statute,
rule or regulation to which the Borrower, any Guarantor or the Company is
subject or any judgment, order, writ, injunction, license or permit applicable
to the Borrower, any Guarantor or the Company and (iv) do not conflict with any
provision of the Borrower’s partnership agreement, the Company’s declaration of
trust, charter documents or bylaws, the partnership agreement, charter documents
or bylaws of any of the Guarantors, or any agreement (except agreements as to
which such a conflict would not result in a Material Adverse Effect) or other
instrument binding upon, the Borrower or the Company or to which any of their
properties are subject. The execution, delivery and performance of the Guaranty
and the other Loan Documents to which the Company is to become a party and the
transactions contemplated hereby and thereby (i) are within the authority of the
Company, (ii) have been duly authorized by all necessary proceedings on the part
of the Company, (iii) do not conflict with or result in any breach or
contravention of any provision of law, statute, rule or regulation to which the
Company is subject or any judgment, order, writ, injunction, license or permit
applicable to the Company and (iv) do not conflict with any provision of the
Company’s charter documents or bylaws, partnership agreement, declaration of
trust, or any agreement or instrument (except agreements or instruments as to
which such a conflict would not result in a Material Adverse Effect) binding
upon the Company or to which any of the Company’s properties are subject.
(c) Enforceability. The execution and delivery of this Agreement and the other
Loan Documents to which the Borrower is or is to become a party will result in
valid and legally binding obligations of the Borrower enforceable against it in
accordance with the respective terms and provisions hereof and thereof, except
as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and general equitable principles. The execution and delivery
of the Guaranty and the other Loan Documents to which the Company is or is to
become a party will result in valid and legally binding obligations of the
Company enforceable against the Company in accordance with the respective terms
and provisions hereof and thereof, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors rights and general equitable
principles.
§6.2. Governmental Approvals and Consents. The execution, delivery and
performance by the Borrower, the Company and each other Guarantor of this
Agreement and the other Loan Documents to which the Borrower, the Company or
such other Guarantor is or is to become a party and the transactions
contemplated hereby and thereby do not require the Borrower, the Company or any
Guarantor to obtain the approval or consent of, or require the filing by the
Borrower, the Company or any Guarantor with, any governmental agency or
authority, or any third party, other than those already obtained or made.

 

-68-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



§6.3. Title to Properties.
(a) Either the Borrower or a Guarantor holds good and clear record and
marketable fee simple title to the Unencumbered Properties, subject to no Liens
except for the Permitted Liens; provided that the Philadelphia Navy Yard is
owned by Liberty Property/Synterra Limited Partnership, and Liberty Property
Philadelphia Navy Yard Limited Partnership, which owns a 75% interest in Liberty
Property/Synterra Limited Partnership, is a Guarantor.
(b) Except as indicated on Schedule 6.3 hereto, the Borrower owns all of the
properties reflected in the balance sheet of the Borrower as at the Balance
Sheet Date or acquired since that date (except properties sold or otherwise
disposed of in the ordinary course of business since that date), subject to no
rights of others, including any mortgages, leases, conditional sales agreements,
title retention agreements, liens or other encumbrances except Permitted Liens.
§6.4. Financial Statements. The following financial statements have been
furnished to each of the Lenders.
(a) A balance sheet of the Company as of December 31, 2009, and a statement of
operations and statement of cash flows of the Company for the fiscal year then
ended, a balance sheet of the Borrower as of the Balance Sheet Date, and a
statement of operations and statement of cash flows of the Borrower for the
fiscal period then ended, all accompanied by an auditor’s report prepared
without qualification by Ernst & Young LLP. Such balance sheets and statements
of operations and of cash flows have been prepared in accordance with Generally
Accepted Accounting Principles and fairly present the financial condition of the
Borrower and the Company, respectively as at the close of business on the date
thereof and the results of operations and cash flows for the fiscal year then
ended. There are no contingent liabilities of the Borrower or the Company,
respectively, as of such date involving material amounts, known to the officers
of the Company not disclosed in said balance sheet and the related notes thereto
which are required to be so disclosed therein in accordance with generally
accepted accounting principles.
(b) A balance sheet and a statement of operations and statement of cash flows of
the Company and a balance sheet and a statement of operations and statement of
cash flows of the Borrower for each of the fiscal quarters of the Company ended
since December 31, 2009 for which the Company has filed form l0-Q with the SEC,
which the Company’s Responsible Officer certifies has been prepared in
accordance with Generally Accepted Accounting Principles (except to the extent
otherwise described in such Form 10-Q) consistent with those used in the
preparation of the annual audited statements delivered pursuant to paragraph
(a) above and fairly represents the financial condition of the Company and the
Borrower, respectively, as at the close of business on the dates thereof and the
results of operations and of cash flows for the fiscal quarters then ended
(subject to year-end adjustments). There are no contingent liabilities of the
Borrower or the Company as of such dates involving material amounts, known to
the officers of the Company, not disclosed in such balance sheets and the
related notes thereto which are required to be so disclosed therein in
accordance with generally accepted accounting principles.
(c) A statement prepared by the Borrower which sets forth the total Net
Operating Income of the Unencumbered Properties for the fiscal quarter of the
Borrower ended on the Balance Sheet Date.

 

-69-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



§6.5. No Material Changes, Etc. Since the Balance Sheet Date, there has occurred
no material adverse change in the financial condition or assets or business of
the Borrower, as shown on or reflected in the balance sheet of the Borrower as
of the Balance Sheet Date, or the statement of income for the fiscal year then
ended, other than changes in the ordinary course of business that have not had
any Material Adverse Effect either individually or in the aggregate.
§6.6. Franchises, Patents, Copyrights, Etc. The Borrower possesses all
franchises, patents, copyrights, trademarks, trade names, licenses and permits,
and rights in respect of the foregoing, adequate for the conduct of its business
substantially as now conducted without known conflict with any rights of others,
except to the extent the Borrower’s failure to possess the same does not have a
Material Adverse Effect.
§6.7. Litigation. Except as listed and described on Schedule 6.7 hereto, there
are no actions, suits, proceedings or investigations of any kind pending or, to
Borrower’s knowledge, threatened against the Borrower, the Company, any other
Guarantor or any of the Related Companies before any court, tribunal or
administrative agency or board that, if adversely determined, might, either in
any case or in the aggregate, have a Material Adverse Effect or materially
impair the right of the Borrower, the Company, any other Guarantor or any of the
Related Companies to carry on business substantially as now conducted by it, or
which question the validity of this Agreement or any of the other Loan
Documents, any action taken or to be taken pursuant hereto or thereto, or which
would result in a Lien on any Unencumbered Property, or which will materially
adversely affect the ability of the Borrower, any Guarantor or the Company to
pay and perform the Obligations in the manner contemplated by this Agreement and
the other Loan Documents.
§6.8. No Materially Adverse Contracts, Etc. Neither the Borrower nor the Company
is subject to any charter, trust or other legal restriction, or any judgment,
decree, order, rule or regulation that has or is expected in the future to have
a Material Adverse Effect. Neither the Borrower nor the Company is a party to
any contract or agreement that has or is expected, in the judgment of the
Company’s officers, to have any Material Adverse Effect.
§6.9. Compliance With Other Instruments, Laws, Etc. Neither the Borrower nor the
Company is in violation of any provision of the Borrower’s partnership agreement
or of the Company’s charter documents, by-laws, or any agreement or instrument
to which it may be subject or by which it or any of its properties may be bound
or any decree, order, judgment, statute, license, rule or regulation, in any of
the foregoing cases in a manner that is reasonably likely to result in the
imposition of substantial penalties or have a Material Adverse Effect.

 

-70-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



§6.10. Tax Status. Each of the Borrower and the Company (a) has made or filed
all federal and state income and all other tax returns, reports and declarations
required by any jurisdiction to which it is subject, and (b) has paid all taxes
and other governmental assessments and charges shown or determined to be due on
such returns, reports and declarations, except those being contested in good
faith and by appropriate proceedings. There are no unpaid taxes in any material
amount claimed to be due by the taxing authority of any jurisdiction, and the
officers of the Company know of no basis for any such claim.
§6.11. Event of Default. No Default or Event of Default has occurred and is
continuing.
§6.12. Investment Company Act. Neither the Borrower nor the Company nor any of
the Related Companies is an “investment company”, or an “affiliated company” or
a “principal underwriter” of an “investment company”, as such terms are defined
in the Investment Company Act of 1940.
§6.13. Absence of Financing Statements, Etc. There is no financing statement,
security agreement, chattel mortgage, real estate mortgage, equipment lease,
financing lease, option, encumbrance or other document existing, filed or
recorded with any filing records, registry, or other public office, that
purports to cover, affect or give notice of any present or possible future lien
or encumbrance on, or security interest in, any Unencumbered Property, except
Permitted Liens.
§6.14. Status of the Company. The Company (i) is a REIT, (ii) has not revoked
its election to be a REIT, (iii) has not engaged in any “prohibited
transactions” as defined in Section 856(b)(6)(iii) of the Code (or any successor
provision thereto), and (iv) for its current “tax year” (as defined in the Code)
is, and for all prior tax years subsequent to its election to be a real estate
investment trust has been, entitled to a dividends paid deduction which meets
the requirements of Section 857 of the Internal Revenue Code. The common stock
of the Company is listed for trading on the New York Stock Exchange.
§6.15. Certain Transactions. Except as set forth on Schedule 6.15 hereto, as of
the date hereof, none of the officers or employees of the Borrower, any
Guarantor or the Company are presently a party to any transaction with the
Borrower, any Guarantor or the Company (other than for services as employees,
officers and trustees), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, trustee or such employee or, to the knowledge of the Borrower and the
Company, any corporation, partnership, trust or other entity in which any
officer, trustee or any such employee or natural Person related to such officer,
trustee or employee or other Person in which such officer, trustee or employee
has a direct or indirect beneficial interest has a substantial interest or is an
officer or trustee.

 

-71-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



§6.16. Benefit Plans; Multiemployer Plans; Guaranteed Pension Plans. As of the
date hereof as to any Employee Benefit Plan, Multiemployer Plan or Guaranteed
Pension Plan, neither the Borrower nor any ERISA Affiliate maintains or
contributes to any Employee Benefit Plan, Multiemployer Plan or Guaranteed
Pension Plan, except as may be set forth on Schedule 6.16. Any Employee Benefit
Plan or Guaranteed Pension Plan that the Borrower or any ERISA Affiliate
maintains or contributes to as of the date of this Agreement or hereafter is or
shall be, as applicable, maintained and operated in compliance with §7.17
hereof.
§6.17. Regulations U and X. No portion of any Loan is to be used for the purpose
of purchasing or carrying any “margin security” or “margin stock” as such terms
are used in Regulations U and X of the Board of Governors of the Federal Reserve
System, 12 C.F.R. Parts 221 and 224. The Borrower is not engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying “margin stock” or extending credit for the purpose of
purchasing or carrying “margin stock”.
§6.18. Environmental Compliance. The Borrower has caused Phase I environmental
assessments to be conducted with respect to the Real Estate Assets. Based on the
information contained in the reports received by Borrower with respect to said
environmental assessments, Borrower makes the following representations and
warranties:
(a) Except as may be set forth on Schedule 6.18, to the best of Borrower’s
knowledge none of the Borrower, the Company, any other Guarantor, any of the
Related Companies or any operator of the Real Estate or any portion thereof, or
any operations thereon is in violation, or alleged material violation, of any
judgment, decree, order, law, license, rule or regulation pertaining to
environmental matters (hereinafter collectively referred to as the
“Environmental Laws”), including without limitation, those arising under the
Resource Conservation and Recovery Act (“RCRA”), the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 as amended (“CERCLA”), the
Superfund Amendments and Reauthorization Act of 1986 (“SARA”), the Federal Clean
Water Act, the Federal Clean Air Act, the Toxic Substances Control Act, or any
state or local statute, regulation, ordinance, order or decree relating to
health, safety or the environment, including, without limitation, the
environmental statutes, regulations, orders and decrees of the States in which
any of the Unencumbered Properties may be located, which violation would have a
Material Adverse Effect or would materially decrease the value of an
Unencumbered Property. The foregoing, representations and warranties that relate
to Unencumbered Properties shall be subject to the last sentence of §12.1(e).

 

-72-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(b) Except as set forth on Schedule 6.18 attached hereto, none of Borrower, any
Guarantor, the Company or the Related Companies has received written notice from
any third party including, without limitation any federal, state or local
governmental authority with respect to any of the Unencumbered Properties or
otherwise if the same would have a Material Adverse Effect, (i) that it has been
identified by the United States Environmental Protection Agency (“EPA”) as a
potentially responsible party under CERCLA with respect to a site listed on the
National Priorities List, 40 C.F.R. Part 300 Appendix B (1986) ; (ii) that any
hazardous waste, as defined by 42 U.S.C. §9601(5), any hazardous substances as
defined by 42 U.S.C. §9601(14), any pollutant or contaminant as defined by 42
U.S.C. §9601(33) or any toxic substances, oil or hazardous materials or other
chemicals or substances or wastes of any nature regulated by any Environmental
Laws (“Hazardous Materials”) which it has generated, transported or disposed of
have been found at any site at which a federal, state or local agency or other
third party has conducted or has ordered that the Borrower, any Guarantor, the
Company or any of the Related Companies conduct a remedial investigation,
removal or other response action pursuant to any Environmental Law; or
(iii) that it is or shall be a named party to any claim, action, cause of
action, complaint, or legal or administrative proceeding (in each case,
contingent or otherwise) arising out of any third party’s incurrence of costs,
expenses, losses or damages of any kind whatsoever in connection with the
release of Hazardous Materials. The foregoing, representations and warranties
that relate to Unencumbered Properties shall be subject to the last sentence of
§12.1(e).
(c) Except as set forth on Schedule 6.18 attached hereto and except to the
extent the same would neither have a Material Adverse Effect nor materially
decrease the value of an Unencumbered Property, (i) to the best of Borrower’s
knowledge no portion of the Real Estate has been used for the handling,
processing, storage or disposal of Hazardous Materials except in material
compliance with applicable Environmental Laws; and except as set forth on
Schedule 6.18, no underground tank or other underground storage receptacle for
Hazardous Materials is located on any portion of the Real Estate; (ii) in the
course of any activities conducted by the Borrower, any Guarantor, the Company,
any of the Related Companies or the operators of any Real Estate, or to the best
of Borrower’s knowledge, any ground or space tenants on any Real Estate, no
Hazardous Materials have been generated or are being used on the Real Estate
except in material compliance with applicable Environmental Laws; (iii) there
has been no present, or to the best of Borrower’s knowledge past, releasing,
spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting,
escaping, disposing or dumping (a “Release”) or threatened Release of Hazardous
Materials on, upon, into or from any Real Estate; (iv) to the best of Borrower’s
knowledge, there have been no Releases on, upon, from or into any real property
in the vicinity of any of the Real Estate which, through soil or groundwater
contamination, may have come to be located on; and (v) to the best of Borrower’s
knowledge, any Hazardous Materials that have been generated on any of the Real
Estate have been transported off-site only by carriers having an identification
number issued by the EPA, treated or disposed of only by treatment or disposal
facilities maintaining valid permits as required under applicable Environmental
Laws, which transporters and facilities have been and are, to the best of the
Borrower’s knowledge, operating in material compliance with such permits and
applicable Environmental Laws. Notwithstanding that any representation contained
herein may be limited to the knowledge of the Borrower, any such limitation
shall not affect the covenants specified in §7.10 or elsewhere in this
Agreement. The foregoing, representations and warranties that relate to
Unencumbered Properties shall be subject to the last sentence of §12.1(e).
(d) None of the Real Estate is or shall be subject to any applicable
environmental clean-up responsibility law or environmental restrictive transfer
law or regulation, solely by virtue of the transactions set forth herein and
contemplated hereby.

 

-73-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



§6.19. Subsidiaries and Affiliates. As of the date hereof, the Borrower has no
Subsidiaries except for the Related Companies listed on Schedule 1.3 and does
not have an ownership interest in any entity whose financial statements are not
consolidated with the Borrower’s except for the Unconsolidated Entities listed
on Schedule 1.3. Except as set forth on Schedule 6.19, as of the date hereof:
(a) the Company is not a partner in any partnership other than Borrower and is
not a member of any limited liability company and (b) the Company owns no
material assets other than its partnership interest in Borrower. Schedule 6.19
shall be updated annually at the time of delivery of the financial statements
pursuant to §7.4(a) to reflect any changes, including any subsequent Guarantors
and their Subsidiaries, if any.
§6.20. Loan Documents. All of the representations and warranties of the
Borrower, any Guarantor or the Company made in the other Loan Documents or any
document or instrument delivered or to be delivered to the Agent or the Lenders
pursuant to or in connection with any of such Loan Documents are true and
correct in all material respects.
§6.21. Buildings on the Unencumbered Properties. Except as set forth on Schedule
6.21, to the best of Borrower’s knowledge there are no material defects in the
roof, foundation, structural elements and masonry walls of the Buildings on the
Unencumbered Properties or their heating, ventilating and air conditioning,
electrical, sprinkler, plumbing or other mechanical systems which would
materially decrease the value of such Unencumbered Property. The foregoing,
representations and warranties that relate to Unencumbered Properties shall be
subject to the last sentence of §12.1(e).
§6.22. Insurance. The insurance policies and programs in effect as of the
Effective Date and thereafter with respect to the Real Estate Assets, assets and
business of the Company, the Borrower and the Related Companies are in
compliance with §7.7. Schedule 6.22 accurately sets forth as of the date hereof
all insurance policies currently maintained by the Company, the Borrower and the
Related Companies.
§6.23. Disclosure. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of the
Borrower or the Company to the Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

 

-74-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



§6.24. Solvency. After giving effect to the Loans to be made or Letters of
Credit to be issued, and the disbursement of the proceeds of such Loans pursuant
to the Borrower’s instructions, each of the Borrower and the Company is Solvent.
§7. AFFIRMATIVE COVENANTS OF THE BORROWER. The Borrower (and the Company, to the
extent applicable with respect to the covenant in the first sentence of §7.6)
covenants and agrees as follows, so long as any Loan or Note or Letter of Credit
(or interest or fees thereon) is outstanding, any Obligation with respect to
principal, interest, fees or other non-contingent liabilities is unsatisfied, or
any Lender has any Commitment or other obligations to make Loans or issue or
renew any Letters of Credit:
§7.1. Punctual Payment. The Borrower unconditionally agree to duly and
punctually pay the principal and interest on the Loans and all other amounts
provided for in the Notes, this Agreement, and the other Loan Documents all in
accordance with the terms of the Notes, this Agreement and the other Loan
Documents.
§7.2. Maintenance of Office. The Borrower will maintain its chief executive
office in Malvern, Pennsylvania or at such other place in the United States Of
America as the Borrower shall designate upon written notice to the Agent to be
delivered within fifteen (15) days of such change, where notices, presentations
and demands to or upon the Borrower in respect of the Loan Documents may be
given or made.
§7.3. Records and Accounts. The Borrower will keep true and accurate records and
books of account in which full, true and correct entries will be made in
accordance with Generally Accepted Accounting Principles.
§7.4. Financial Statements, Certificates and Information. The Borrower will
deliver to each of the Lenders:
(a) as soon as practicable, but in any event not later than ninety (90) days
after the end of each fiscal year of the Borrower, the audited balance sheets of
the Borrower and of the Company at the end of such year, and the related audited
statements of operations and statements of cash flows and Funds From Operations
and taxable income for such year, each setting forth in comparative form the
figures for the previous fiscal year and all such statements to be in reasonable
detail, prepared in accordance with Generally Accepted Accounting Principles on
a consolidated basis including the Borrower and the Related Companies, and
accompanied by an auditor’s report prepared by Ernst & Young LLP or by another
independent certified public accountant reasonably acceptable to the Agent and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit; provided,
however, that for so long as the Borrower and the Company are filing Form 10-K
with the SEC, the delivery of a copy thereof pursuant to paragraph (e) of this
§7.4 shall be deemed to satisfy this paragraph (a);

 

-75-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(b) as soon as practicable, but in any event not later than forty-five (45) days
after the end of each of the first three (3) fiscal quarters of the Borrower,
copies of the unaudited balance sheets of the Borrower and of the Company as at
the end of such quarter, and the related unaudited statements of operations and
statements of Funds From Operations and estimated taxable income for the portion
of the Borrower’s fiscal year then elapsed, all in reasonable detail and
prepared in accordance with Generally Accepted Accounting Principles on a
consolidated basis including the Borrower and the Related Companies, together
with a certification by the principal financial or accounting officer of the
Company that the information contained in such financial statements fairly
presents the financial position of the Borrower and of the Company on the date
thereof (subject to year-end adjustments); provided, however, that for so long
as the Borrower and the Company are filing Form 10-Q with the SEC, the delivery
of a copy thereof pursuant to paragraph (e) of this §7.4 shall be deemed to
satisfy this paragraph (b);
(c) as soon as practicable, but in any event not later than forty-five (45) days
after the end of each of the first three (3) fiscal quarters and not later than
ninety (90) days after the end of the last fiscal quarter of each fiscal year of
the Borrower, (i) copies of a statement of the aggregate Net Operating Income
for such fiscal quarter for the Unencumbered Properties and a listing of such
properties, prepared on a basis consistent with the statements furnished
pursuant to §6.4(c), and certified by the Company pursuant to a certificate
signed on the Company’s behalf by a Responsible Officer of the Company and,
(ii) at the time of the annual financial statements referred to in subsection
(a) above, and, if requested by the Agent, at the time of quarterly financial
statements referred to in subsection (b) above, a statement setting forth the
Net Operating Income for such fiscal quarter for each Unencumbered Property
listed by address;
(d) simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above, a Compliance Certificate in the form of Exhibit C
hereto signed on the Company’s behalf by a Responsible Officer of the Company
and setting forth in reasonable detail computations evidencing compliance with
the covenants contained herein (including §8.2(g), §8.6 and §§9.1 through 9.7)
and (if applicable) reconciliations to reflect changes in Generally Accepted
Accounting Principles since the Balance Sheet Date, and including an updated
Schedule 6.19, if required under §6.19;
(e) as soon as practicable, but in any event not later than ninety (90) days
after the end of each fiscal year of the Company, copies of the Form 10-K
statement filed with the Securities and Exchange Commission (“SEC”) for such
fiscal year, and as soon as practicable, but in any event not later than
forty-five (45) days after the end of each fiscal quarter, copies of the Form
10-Q statement filed with the SEC for such fiscal quarter, provided that in
either case if the SEC has granted an extension for the filing of such
statements, Borrower shall deliver such statements to the Agent simultaneously
with the filing thereof with the SEC;

 

-76-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(f) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Agent pursuant hereto;
(g) promptly, and in any event within five Business Days after receipt thereof
by any Related Company or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Related Company or any Subsidiary thereof; and
(h) from time to time such other financial data and information as the Agent may
reasonably request including, without limitation, financial statements of any
Unconsolidated Entities.
§7.5. Notices.
(a) Defaults. The Borrower will promptly notify the Agent in writing of the
occurrence of any Default or Event of Default of which a Responsible Officer is
aware. If any Person shall give any notice or take any other action in respect
of a claimed default (whether or not constituting a Default or an Event of
Default under this Agreement) under any note, evidence of Indebtedness,
indenture or other obligation to which or with respect to which the Borrower,
any Guarantor, the Company or any of the Related Companies is a party or
obligor, whether as principal or surety, and if the principal amount thereof
exceeds $15,000,000 (with respect to recourse obligations) and $30,000,000 (with
respect to non-recourse obligations), and such default would permit the holder
of such note or obligation or other evidence of Indebtedness to accelerate the
maturity thereof, the Borrower shall forthwith give written notice thereof to
the Agent and each of the Lenders, describing the notice or action and the
nature of the claimed default.
(b) Environmental Events. The Borrower will promptly notify the Agent in writing
of any of the following events: (i) upon Borrower’s obtaining knowledge of any
violation of any Environmental Law regarding an Unencumbered Property or any
Real Estate or Borrower’s operations which violation is reasonably likely to
have a Material Adverse Effect; (ii) upon Borrower’s obtaining knowledge of any
potential or known Release, or threat of Release, of any Hazardous Materials at,
from, or into an Unencumbered Property or any Real Estate which it reports in
writing or is reportable by it in writing to any governmental authority and
which is material in amount or nature or which could materially affect the value
of such Unencumbered Property or which could have a Material Adverse Effect;
(iii) upon Borrower’s receipt of any notice

 

-77-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



of violation of any Environmental Laws or of any Release or threatened Release
of Hazardous Materials, including a notice or claim of liability or potential
responsibility from any third party (including without limitation any federal,
state or local governmental officials) and including notice of any formal
inquiry, proceeding, demand, investigation or other action with regard to
(A) Borrower’s or any Person’s operation of an Unencumbered Property or any Real
Estate if the same would have a Material Adverse Effect, (B) contamination on,
from or into an Unencumbered Property or any Real Estate if the same would have
a Material Adverse Effect, or (C) investigation or remediation of off-site
locations at which Borrower or any of its predecessors are alleged to have
directly or indirectly disposed of Hazardous Materials; or (iv) upon Borrower’s
obtaining knowledge that any expense or loss has been incurred by such
governmental authority in connection with the assessment, containment, removal
or remediation of any Hazardous Materials with respect to which Borrower, any
Guarantor, the Company or any of the Related Companies may be liable or for
which a lien may be imposed on an Unencumbered Property.
(c) Notification of Liens Against Unencumbered Properties or Other Material
Claims. The Borrower will, promptly after becoming aware thereof, notify the
Agent in writing of any Liens (except Permitted Liens) placed upon or attaching
to any Unencumbered Properties or of any other setoff, claims (including
environmental claims), withholdings or other defenses which could have a
Material Adverse Effect.
(d) Notice of Litigation and Judgments. The Borrower will give notice to the
Agent in writing within fifteen (15) days of becoming aware of any litigation,
proceedings or material governmental investigations threatened in writing or any
pending litigation, proceedings and material governmental investigations
affecting any of the Unencumbered Properties or affecting Borrower, any
Guarantor, the Company or any of the Related Companies or to which the Borrower,
any Guarantor, the Company or any of the Related Companies is or is to become a
party involving an uninsured claim (or as to which the insurer reserves rights)
against the Borrower, any Guarantor, the Company or any of the Related Companies
that at the time of giving of notice could reasonably be expected to have a
Materially Adverse Effect, and stating the nature and status of such litigation,
proceedings or governmental investigation. The Borrower will give notice to the
Agent, in writing, in form and detail reasonably satisfactory to the Agent,
within ten (10) days of any judgment not covered by insurance, final or
otherwise, against the Borrower in an amount in excess of $1,000,000.
(e) Notice of Rating Changes. The Borrower will promptly notify the Agent in
writing of the occurrence of any change in the Moody’s Rating, in the S&P Rating
or in the Fitch Rating.
(f) Notice of ERISA Reportable Events. The Borrower will promptly notify the
Agent in writing of the occurrence of any ERISA Reportable Event.

 

-78-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(g) Notice of Changes in Accounting or Financial Reporting Practices. The
Borrower will promptly notify the Agent in writing of the occurrence of any
material change in accounting policies or financial reporting practices by the
Borrower or any Related Company.
Documents required to be delivered pursuant to §§7.4(a), (b), (e) or (f) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed in §19; or (ii) on which such documents are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Agent have access (whether a commercial, third-party website or
whether sponsored by the Agent); provided that: (i) the Borrower shall deliver
paper copies of such documents to the Agent or any Lender that requests the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Agent or such Lender and (ii) the
Borrower shall notify the Agent and each Lender (by telecopier or electronic
mail) of the posting of any such documents and provide to the Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request by a
Lender for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
The Borrower hereby acknowledges that (a) the Agent and/or the Arranger will
make available to the Lenders materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”). The Borrower
hereby agrees that (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Agent, the Arranger, and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws; (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Agent and the Arranger shall be entitled
to treat any Borrower Materials that are not marked “PUBLIC” as being suitable
only for posting on a portion of the Platform not designated “Public Side
Information.”

 

-79-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



§7.6. Existence; Maintenance of REIT Status; Maintenance of Properties. The
Company will do or cause to be done all things necessary to preserve and keep in
full force and effect its existence as a Maryland trust and its status as a self
administered REIT and the existence of Borrower as a Pennsylvania limited
partnership. The common shares of beneficial interest of the Company will at all
times be listed for trading on either the New York Stock Exchange or one of the
other major stock exchanges. The Borrower will do or cause to be done all things
necessary to preserve and keep in full force all of its rights and franchises
which in the judgment of the Borrower may be necessary to properly and
advantageously conduct the businesses being conducted by it, the Company or any
of the Related Companies. The Borrower (a) will cause all of the properties used
or useful in the conduct of the business of Borrower, the Company or any of the
Related Companies to be maintained and kept in good condition, repair and
working order and supplied with all necessary equipment, (b) will cause to be
made all necessary repairs, renewals, replacements, betterments and improvements
thereof, all as in the judgment of the Borrower may be necessary so that the
business carried on in connection therewith may be properly and advantageously
conducted at all times, and (c) will continue to engage primarily in the
businesses now conducted by it and in related businesses.
§7.7. Insurance. With respect to the Real Estate Assets and other properties and
businesses of Borrower, the Guarantors and the Related Companies, the Borrower
will maintain or cause to be maintained insurance with financially sound and
reputable insurers against such casualties and contingencies as shall be in
accordance with the general practices of businesses engaged in similar
activities in similar geographic areas and in amounts, containing such terms, in
such forms and for such periods as may be reasonable and prudent. With respect
to the Unencumbered Properties, such insurance will include all risk casualty
insurance for the replacement cost of all Buildings including loss of rents for
12 months and, to the extent available, flood insurance.
§7.8. Taxes. The Borrower will pay real estate taxes, other taxes, assessments
and other governmental charges against the Real Estate Assets before the same
become delinquent, and will duly pay and discharge, or cause to be paid and
discharged, before the same shall become overdue, all taxes, assessments and
other governmental charges imposed upon it and its other properties, sales and
activities, or any part thereof, or upon the income or profits therefrom, as
well as all claims for labor, materials, or supplies that if unpaid might by law
become a lien or charge upon any of its properties; provided that any such tax,
assessment, charge, levy or claim need not be paid if the validity or amount
thereof shall currently be contested in good faith by appropriate proceedings
and if the Borrower shall have set aside on its books adequate reserves with
respect thereto; and provided further that the Borrower will pay all such taxes,
assessments, charges, levies or claims forthwith upon the commencement of
proceedings to foreclose any lien that may have attached as security therefor.
§7.9. Inspection of Properties and Books. The Borrower shall permit the Lenders,
through the Agent or any of the Lenders’ other designated representatives, to
visit and inspect any of the Unencumbered Properties to examine the books of
account of the Borrower, the Company and the Related Companies (and to make
copies thereof and extracts therefrom) and to discuss the affairs, finances and
accounts of the Borrower with, and to be advised as to the same by, its
officers, all at such reasonable times and intervals as the Agent or any Lender
may reasonably request upon reasonable prior notice; provided, however, that
when an Event of Default exists the Agent or any Lender may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.

 

-80-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



§7.10. Compliance with Laws, Contracts, Licenses, and Permits. The Borrower will
comply, and will cause each Guarantor and all Related Companies to comply, with
(a) all applicable laws and regulations now or hereafter in effect wherever its
business is conducted, including all Environmental Laws, (b) the provisions of
all applicable partnership agreements, charter documents and by-laws, (c) all
agreements and instruments to which it is a party or by which it or any of its
Real Estate Assets may be bound including the Leases, and (d) all applicable
decrees, orders, and judgments except (with respect to (a) through (d) above) to
the extent such non-compliance would not have a Material Adverse Effect. If at
any time any permit or authorization from any governmental Person shall become
necessary or required in order that the Borrower, any Guarantor or the Company
may fulfill or be in compliance with any of its obligations hereunder or under
any of the Loan Documents, the Borrower will promptly take or cause to be taken
all reasonable steps within the power of the Borrower to obtain such
authorization, consent, approval, permit or license and furnish the Agent and
the Lenders with evidence thereof.
§7.11. Use of Proceeds. Subject to the provisions of §2.5 hereof, the proceeds
of the Loans shall be used by the Borrower for permitted capital expenditures,
and for working capital and other general corporate purposes consistent with the
covenants contained herein.
§7.12. INTENTIONALLY OMITTED.
§7.13. Notices of Significant Transactions. The Borrower will notify the Agent
in writing prior to the closing of any of the following transactions pursuant to
a single transaction or a series of related transactions:
(a) The sale or transfer of one or more Real Estate Assets for an aggregate
sales price or other consideration of $75,000,000 or more.
(b) The creation of a Lien on, or the sale or transfer of, any Unencumbered
Property or the sale of any Subsidiary which owns an Unencumbered Property, if
such Property’s contribution to the Value of All Unencumbered Properties (based
on the most recently ended fiscal quarter for which financial statements have
been provided pursuant to §7.4) is $50,000,000 or more.
(c) The creation of Indebtedness of the Borrower or a Related Company exceeding
$100,000,000.
(d) The sale or transfer of the ownership interest of Borrower or any of the
Related Companies in any of the Related Companies or the Unconsolidated Entities
if the aggregate consideration to be received by the Borrower or the Related
Companies in connection with such transaction exceeds $100,000,000.

 

-81-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Each notice given pursuant to this §7.13 shall be accompanied by a Compliance
Certificate including an updated list of Unencumbered Properties and
demonstrating in reasonable detail compliance, after giving effect to the
proposed transaction, with the covenants contained in §9.1 through §9.7.
§7.14. Further Assurances. The Borrower will cooperate with the Agent and the
Lenders and execute such further instruments and documents and perform such
further acts as the Agent and the Lenders shall reasonably request to carry out
to their satisfaction the transactions contemplated by this Agreement and the
other Loan Documents.
§7.15. Environmental Indemnification. The Borrower covenants and agrees that it
will indemnify and hold the Agent and each Lender harmless from and against any
and all claims, expense, damage, loss or liability incurred by the Agent or any
Lender (including all reasonable costs of legal representation incurred by the
Agent or any Lender, but excluding, as applicable, for the Agent or a Lender any
claim, expense, damage, loss or liability as a result of the gross negligence or
willful misconduct of the Agent or such Lender) relating to (a) any Release or
threatened Release of Hazardous Materials on any Unencumbered Property or any
Real Estate; (b) any violation of any Environmental Laws with respect to
conditions at any Unencumbered Property or any Real Estate or the operations
conducted thereon; or (c) the investigation or remediation of off-site locations
at which the Borrower or its predecessors are alleged to have directly or
indirectly disposed of Hazardous Materials. It is expressly acknowledged by the
Borrower that this covenant of indemnification shall survive the payment of the
Loans and shall inure to the benefit of the Agent and the Lenders, and their
successors and assigns.
§7.16. Response Actions. The Borrower (and, to the extent relating to Real
Property owned by it, each Guarantor) covenants and agrees that if any Release
or, disposal of Hazardous Materials shall occur or shall have occurred on any
Unencumbered Property or any other Real Estate if the same would have a Material
Adverse Effect, the Borrower (or the Guarantor that owns the applicable Real
Estate) will cause the prompt containment and removal of such Hazardous
Materials and remediation of such Unencumbered Property or Real Estate as
necessary to comply with all Environmental Laws or to preserve the value of such
Unencumbered Property or Real Estate to the extent necessary to avoid a Material
Adverse Effect.
§7.17. Employee Benefit Plans.
(a) Representation. The Borrower and its ERISA Affiliates do not currently
maintain or contribute to any Employee Benefit Plan, Guaranteed Pension Plan or
Multiemployer Plan, except as set forth on Schedule 6.16.
(b) Notice. The Borrower will obtain the consent of the Agent prior to the
establishment by the Borrower or any ERISA Affiliate of any Guaranteed Pension
Plan, or any other Employee Benefit Plan if the establishment of such Plan could
reasonably be expected to create material liability for the Borrower.

 

-82-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(c) In General. Each Employee Benefit Plan maintained by the Borrower or any
ERISA Affiliate will be operated in compliance in all material respects with the
provisions of ERISA and, to the extent applicable, the Code, including but not
limited to the provisions thereunder respecting prohibited transactions.
(d) Terminability of Welfare Plans. With respect to each Employee Benefit Plan
maintained by the Borrower or an ERISA Affiliate which is an employee welfare
benefit plan within the meaning of §3(1) or §3(2)(B) of ERISA, the Borrower, or
the ERISA Affiliate, as the case may be, has the right to terminate each such
plan at any time (or at any time subsequent to the expiration of any applicable
bargaining agreement) without liability other than liability to pay claims
incurred prior to the date of termination.
(e) Multiemployer Plans. Without the consent of the Agent, the Borrower will not
enter into, maintain or contribute to, any multiemployer Plan.
(f) Unfunded or Underfunded Liabilities. The Borrower will not, at any time,
have accruing unfunded or underfunded liabilities with respect to any Employee
Benefit Plan (other than an Employee Benefit Plan which is a “top-hat plan” that
is eligible for the alternate method of compliance with ERISA reporting and
disclosure requirements provided in Department of Labor regulation section
2520.104-23 and which could not reasonably be expected to create material
liability for the Borrower), Guaranteed Pension Plan or Multiemployer Plan, or
permit any condition to exist under any Multiemployer Plan that would create a
withdrawal liability.
§8. CERTAIN NEGATIVE COVENANTS OF THE BORROWER. The Borrower (and to the extent
provided herein, each Guarantor) covenants and agrees as follows, so long as any
Loan or Note or Letter of Credit (or interests or fees thereon) is outstanding,
or any Obligation with respect to principal, interest, fees or other
non-contingent liabilities is unsatisfied, or any Lender has any Commitment or
other obligation to make any Loans or issue or renew any Letters of Credit:
§8.1. Restrictions on Recourse Indebtedness. Except with the prior written
consent of the Requisite Lenders, the Borrower and the Company will not, and the
Borrower will not permit any Guarantor or any of the Related Companies to
create, incur, assume, guarantee or become or remain liable, contingently or
otherwise, with respect to any Recourse Indebtedness described in any one or
more of the following paragraphs:
(a) Indebtedness that creates a violation of any of §9.1 through §9.7;
(b) Indebtedness that constitutes an Investment pursuant to the definition of
Investment, and that creates a violation of §8.2; or
(c) Indebtedness of the Borrower or a Related Company to the Borrower or a
Related Company (other than Indebtedness to a Guarantor) that is not fully
subordinated to the Obligations. For the purposes hereof “fully subordinated”
means (i) that no principal or interest on such Indebtedness shall be paid if
any Obligation that is due and payable hereunder has not been paid and (ii) full
subordination in the event of a bankruptcy proceeding.

 

-83-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



§8.2. Restrictions on Investments. The Borrower and the Company will not, and
will not permit any Guarantor or any of the Related Companies to make or permit
to exist or to remain outstanding any Investment, except Investments in:
(a) marketable direct or guaranteed obligations of the United States of America,
Federal Home Loan Mortgage Corporation, Federal National Mortgage Association or
any agency or instrumentality of the United States of America provided such
obligations are backed by the full faith and credit of the United States of
America, that mature within one (1) year from the date of purchase by the
Borrower;
(b) demand deposits, certificates of deposit, money market accounts, bankers
acceptances, LIBOR time deposits and time deposits of United States banks having
total assets in excess of $1,000,000,000 or repurchase obligations with a term
of not more than 7 days with such banks for underlying securities of the type
described in clause (a) of this §8.2;
(c) securities commonly known as “commercial paper” issued by a corporation
organized and existing under the laws of the United States of America or any
state thereof that at the time of purchase have been rated and the ratings for
which are not less than “ P I “ if rated by Moody’s Investors Services, Inc.,
and not less than “A I “ if rated by Standard and Poor’s and participations in
short term commercial loans made to such corporations by a commercial bank which
provides cash management services to the Borrower;
(d) Investments existing or contemplated on the date hereof and listed on
Schedule 8.2(d) hereto;
(e) Investments in derivatives and hedges made in the ordinary course of the
Borrower’s business in connection with managing risk for which the Borrower and
the Related Companies have actual exposure (and not for speculative purposes)
including, without limitation, Interest Rate Contracts;
(f) Investments in Permitted Acquisitions;

 

-84-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(g) Investments in the following categories so long as the aggregate amount,
without duplication, of all Investments described in this paragraph (g) does not
exceed, at any time, thirty percent (30%) of Total Asset Value and the aggregate
amount of each of the following categories of Investments does not exceed the
specified percentage of Total Asset Value set forth in the following table:

          Category of Investment   Maximum Percentage of Total Asset Value  
Permitted Developments
    25 %
Unconsolidated Entities
    15 %
Undeveloped Land
    10 %
Mortgages and Notes Receivable
    7.5 %

(h) Investments by the Borrower in one or more Guarantors or by a Guarantor in
the Borrower or one or more other Guarantors.
(i) Any other Investments approved by the Requisite Lenders.
§8.3. Merger, Consolidation and Other Fundamental Changes. The Borrower and the
Company will not, and will not permit any of the Related Companies to (i) merge,
dissolve, liquidate, consolidate with or into another Person, or sell, transfer
or dispose of (whether in one transaction or a series of transactions) all or
substantially all of its assets to or in favor of any Person, or (ii) agree to
or effect any property acquisition or stock acquisition (other than Permitted
Acquisitions in compliance with the other terms of this Agreement), or
(iii) enter into any joint venture or invest in any Unconsolidated Entity;
except that so long as no Default exists or would result therefrom, the
following transactions shall be permitted: (A) the Borrower may do any of the
foregoing if the Borrower has provided the Agent with a notice describing such
transaction and, if the reasonably expected financial impact on the Borrower as
reflected on its balance sheet arising from all transactions described in this
§8.3 shall exceed 20% of Total Asset Value or if, with respect to any merger or
consolidation, the conditions set forth in clause (D) are not satisfied, the
Borrower shall have obtained the prior consent of the Requisite Lenders; (B) any
merger, consolidation or transfer among the Borrower’s wholly-owned subsidiaries
other than Guarantors, (C) any merger or consolidation of any one or more
Guarantors into the Borrower or another Guarantor or any transfer from a
Guarantor to the Borrower or another Guarantor, or (D) any merger or
consolidation with respect to which all of the following are satisfied: (1) the
surviving entity is Borrower, the Company or any other Guarantor and there is no
substantial change in senior management of the Company, (2) the other entity or
entities involved in such merger or consolidation are engaged in the same line
of business as Borrower, and (3) following such transaction, the Borrower and
the Company will not be in breach of any of the covenants, representations or
warranties of this Agreement. Except as set forth on Schedule 6.19, the Company
will not own or acquire any material assets other than its partnership interest
in the Borrower. If the Company is the surviving entity in a merger, the assets
acquired pursuant thereto will be immediately transferred to the Borrower.
§8.4. Sale and Leaseback. The Borrower will not enter into any arrangement,
directly or indirectly, whereby the Borrower shall sell or transfer any property
owned by it in order then or thereafter to lease such property or lease other
property that the Borrower intends to use for substantially the same purpose as
the property being sold or transferred. The Company will not, nor will the
Borrower permit any of the Related Companies to, enter into any such
arrangement.

 

-85-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



§8.5. Compliance with Environmental Laws. The Borrower and the Company will not
do, and will not permit any of the Related Companies to do, any of the
following: (a) use any of the Real Estate or any portion thereof as a facility
for the handling, processing, storage or disposal of Hazardous Materials except
for immaterial amounts of Hazardous Materials used in the routine maintenance
and operation of the Real Estate and in compliance with applicable law,
(b) cause or permit to be located on any of the Real Estate any underground tank
or other underground storage receptacle for Hazardous Materials which is
reasonably likely to result in material liability under Environmental Laws,
(c) generate any Hazardous Materials on any of the Real Estate except in
material compliance with Environmental Laws, or (d) conduct any activity at any
Real Estate or use any Real Estate in any manner so as to cause a Release which
is reasonably likely to result in material liability under Environmental Laws.
§8.6. Distributions. The Company and the Borrower shall not permit the total
Distributions by them during any fiscal year to exceed 90% of Funds from
Operations for such year, except that such limitation on Distributions may be
exceeded to the extent necessary for the Company to maintain its REIT status if
the Company provides the Agent with a letter from its accountants or attorneys
setting forth the basis for computation of the amount of such necessary excess
Distributions prior to the making of such Distribution. Notwithstanding the
foregoing, during any period when any Default or Event of Default has occurred
and is continuing the total Distributions by the Borrower and the Company will
not exceed the minimum amount necessary for the Company to maintain its REIT
status. The Guarantors (other than the Company) will not make any Distributions
except Distributions to the Borrower.
§8.7. Equity Repurchase Payments. The Borrower and the Company shall not make
any Equity Repurchase Payments during any period when any Default or Event of
Default has occurred and is continuing or would occur after giving effect
thereto.
§8.8. Preferred Distributions. During any period when any Event of Default has
occurred and is continuing the Borrower and the Company shall not make any
Preferred Distributions.
§8.9. Liens. The Borrower and the Company will not, and will not permit any
Related Company to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, except:
(a) Permitted Liens;
(b) Liens securing Secured Indebtedness, the incurrence of which is not
prohibited by Article IX; and
(c) other Liens on a Property which is not an Unencumbered Property, so long as
such Liens would not have a Material Adverse Effect or constitute or result in a
Default or an Event of Default under this Agreement.

 

-86-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Notwithstanding the foregoing provisions of this §8.9, the failure of any
Unencumbered Property to comply with the covenants set forth in this §8.9 shall
result in such Unencumbered Property’s no longer qualifying as Unencumbered
Property under this Agreement, but such disqualification shall not by itself
constitute a Default or Event of Default, unless such non-qualification
otherwise constitutes or results in a Default or Event of Default.
§8.10. Negative Pledge. From and after the date hereof, none of the Borrower,
the Company, nor any other Guarantor shall enter into or permit to exist, and
none of the Borrower, the Company, nor any other Guarantor will permit any
Related Company to enter into or permit to exist, any agreement or arrangement
(i) containing any provision prohibiting or restricting the creation or
assumption of any Lien upon its properties (other than mechanics liens or
judgment liens more than 30 days past due and other than with respect to
prohibitions on liens set forth in a mortgage or any related loan agreement or
joint venture agreement on a particular property which is not an Unencumbered
Property), revenues or assets, whether now owned or hereafter acquired, or (ii)
prohibiting or restricting the ability of a such party to amend or modify this
Agreement or any other Loan Document, or (iii) prohibiting or restricting the
ability of any Related Company to make or pay dividends or distributions to the
Company, the Borrower or any other Guarantor.
§8.11. Transactions with Affiliates. The Borrower, the Company and the other
Guarantors will not, and will not permit any Related Company to, sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) in the ordinary course of
business at prices and on terms and conditions not less favorable to such party
or such Related Company than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among the Related
Companies, (c) payment of compensation, perquisites and fringe benefits arising
out of any employment or consulting relationship, and (d) any such Transactions
between or among the Borrower and/or any Guarantor.
§8.12. Change in Nature of Business. The Borrower, the Company and the other
Guarantors will not engage in any material line of business substantially
different from the line of business conducted by the Related Companies on the
date hereof or any Related Business.
§8.13. Dispositions. The Borrower, the Company and the other Guarantors will
not, and will not permit and Related Company to, sell transfer and otherwise
dispose of any asset unless the Borrower complies with §7.13 to the extent
applicable, and after giving effect thereto no Default or Event of Default
exists.

 

-87-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



§9. FINANCIAL COVENANTS OF THE BORROWER. The Borrower covenants and agrees as
follows, so long as any Loan, Note or Letter of Credit is outstanding, or any
Obligation with respect to principal, interest, fees or other non-contingent
liabilities is unsatisfied, or any Lender has any Commitment or other obligation
to make any Loan or issue or renew any Letter of Credit:
§9.1. Unsecured Debt to Value of All Unencumbered Properties. The Borrower will
not at any time permit the ratio of Unsecured Indebtedness to the Value of All
Unencumbered Properties to exceed 60%.
§9.2. Total Debt to Total Asset Value. The Borrower will not at any time permit
the ratio of Total Debt to Total Asset Value to exceed 60%.
§9.3. Maximum Secured Debt. The Borrower will not at any time permit the ratio
of Secured Indebtedness to Total Asset Value to exceed thirty-five percent
(35%).
§9.4. Minimum Tangible Net Worth. The Borrower will not as of any Borrowing Date
or as of the end of any fiscal quarter of the Borrower (each such date is
referred to herein as a “Specified Date”) permit the Tangible Net Worth of the
Borrower to be less than $2,242,000,000 plus 75% of Net Offering Proceeds after
June 30, 2010.
§9.5. Unencumbered Interest Coverage Ratio. The Borrower will not as of any
Specified Date permit the ratio of its Adjusted Net Operating Income from all
Unencumbered Properties to Interest Expense on Unsecured Indebtedness to be less
than 2.00 to 1.0 for any fiscal quarter.
§9.6. Adjusted EBITDA to Fixed Charges. The Borrower will not as of any
Specified Date permit the ratio of its Adjusted EBITDA to Fixed Charges to be
less than 1.50 to 1.0 for any fiscal quarter.
§9.7. Unencumbered Debt Yield. The Borrower will not, as of any Specified Date,
permit the ratio of Adjusted Net Operating Income from all Unencumbered
Properties for any quarter then ended multiplied by four (4) to Unsecured
Indebtedness to be less than twelve percent (12%).
§9.8. Pro Forma Calculations. The Borrower shall comply with the financial
ratios set forth in §9.1 through §9.7 as of each Borrowing Date. The Borrower
shall recalculate such financial ratios referred to in §9.1 through §9.3 and
§9.7 by adding the amount equal to the Indebtedness associated with the Loans to
be made on such Borrowing Date to the Indebtedness reflected on the most
recently available financial statements, and adding thereto any Indebtedness
incurred since the date of such financial statement (less any Indebtedness
repaid, retired, or forgiven during such period) and adding thereto the value of
such assets (determined at cost) acquired with such Indebtedness to Total Asset
Value and Value of All Unencumbered Properties, if applicable (less the value of
any assets sold during such period). The Borrower shall deliver its certificate,
signed on its behalf by a Responsible Officer of the Borrower, certifying that
the pro forma calculations as of such Borrowing Date demonstrate the Borrower’s
compliance with the covenants and financial ratios set forth in §9.1 through
§9.7.

 

-88-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



§9.9. Covenant Calculations.
(a) For purposes of the calculations to be made pursuant to §8.2(g) and §9.1 to
§9.7 (and the definitions used therein), the relevant financial statements and
terms will (1) be adjusted to include minority interests relating to the
Borrower’s operating partnership units and (2) exclude the minority interests
effect relating to consolidation of investments in non-wholly owned subsidiaries
under Interpretation No. 46 of the Financial Accounting Standards Board (other
than with respect to the Philadelphia Navy Yard so long as its financial results
are consolidated with those of the Borrower under Generally Accepted Accounting
Principles).
(b) For purposes of calculating the financial covenants in §8.2(g), §8.6 and
§9.1 through §9.7 (including the definitions used therein), (a) Adjusted EBITDA,
Adjusted Net Operating Income, EBITDA, Fixed Charges, Interest Expenses, Net
Operating Income, Total Asset Value, shall be calculated, and without
duplication, to include the pro-rata share (as determined by their respective
percentage interests in the profits and losses of such Unconsolidated Entity) of
results or value attributable to the Borrower and its Subsidiaries from
Unconsolidated Entities and (b) Total Debt shall be calculated as follows:
(i) if the Indebtedness of a Unconsolidated Entity is recourse to the Borrower
or one of its Subsidiaries, then Total Debt shall include the amount of such
Indebtedness that is recourse to such Person, without duplication, and (ii) if
the Indebtedness of such Unconsolidated Entity is not recourse to the Borrower
or one of its Subsidiaries, then Total Debt shall include such Person’s pro-rata
share of such Indebtedness as determined by its percentage interest in the
profits and losses of such Unconsolidated Entity.
§10. CONDITIONS TO EFFECTIVENESS. This Agreement shall become effective when
each of the following conditions precedent have been satisfied:
§10.1. Loan Documents. Each of the Loan Documents shall have been duly executed
and delivered by the respective parties thereto, shall be in full force and
effect and shall be in form and substance satisfactory to each of the Lenders.
Each Lender shall have received a fully executed copy of each such document
prior to or on the Effective Date.
§10.2. Certified Copies of Organization Documents; Good Standing Certificates.
The Agent shall have received (i) a Certificate of the Company to which there
shall be attached (A) complete copies of the Borrower’s Limited Partnership
Agreement and its Certificate of Limited Partnership, certified as of a recent
date by the Secretary of State of Pennsylvania and (B) a copy of the Company’s
Declaration of Trust certified by the Maryland Secretary of State and (C) true
copies of the Company’s by-laws and the resolutions adopted by its Board of
Directors authorizing the transactions described herein, each certified by its
secretary to be true and complete and in effect on the Effective Date,
(ii) Certificates of Good Standing for the Borrower from the State of
Pennsylvania and each State in which an Unencumbered Property is located,
(iii) Certificates of Good Standing for the Company from the State of Maryland
and the Commonwealth of Pennsylvania, and (iv) certificates of good standing and
certificates from the Borrower certifying as to the applicable organizational
documents of the Guarantors.

 

-89-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



§10.3. By-laws; Resolutions. All action on the part of the Borrower and each
Guarantor necessary for the valid execution, delivery and performance by the
Borrower and each Guarantor of this Agreement and the other Loan Documents to
which it is or is to become a party shall have been duly and effectively taken,
and evidence thereof satisfactory to the Agent shall have been provided to the
Agent.
§10.4. Incumbency Certificate; Authorized Signers. The Agent shall have received
from the Company an incumbency certificate, dated as of the Effective Date,
signed by a duly authorized officer of the Company and giving the name and
bearing a specimen signature of each individual who shall be authorized: (a) to
sign, in the name and on behalf of the Company (in its own capacity and as
general partner on behalf of Borrower and on behalf of each Guarantor which is a
partnership), each of the Loan Documents to which the Borrower, any Guarantor or
the Company is or is to become a party; (b) to make Loan Requests and Conversion
Requests on behalf of the Borrower; and (c) to give notices and to take other
action on behalf of the Borrower under the Loan Documents.
§10.5. Opinions of Counsel Concerning Organization and Loan Documents. Each of
the Lenders and the Agent shall have received favorable opinions from Borrower’s
and Guarantors’ counsel addressed to the Lenders and the Agent and dated as of
the Effective Date, in form and substance satisfactory to the Agent.
§10.6. Payment of Fees. The Borrower shall have paid to the Agent the fees
pursuant to §4.1 and shall have paid all other expenses as provided in §15
hereof then outstanding.
§10.7. Closing Certificate. The Borrower shall have delivered to the Agent a
certificate of the Borrower, signed on its behalf by a Responsible Officer,
certifying that the conditions specified in §§10.1-10.6, §10.8 and §11.1 have
been satisfied and that there has been no event or circumstance in the business,
operations, financial or other condition or prospects of the Borrower, the
Company or any Related Company since the Balance Sheet Date, that has had or
could be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect.
§10.8. Compliance Certificate. The Borrower shall have provided to the Agent and
each of the Lenders a certificate of the Company, signed on its behalf by a
Responsible Officer, certifying as to pro forma compliance with the financial
covenants in §8.2(g) and §9 as of the Effective Date, taking into account any
Loans to be made or Letters of Credit to be issued on such date.
Without limiting the generality of the provisions of the last paragraph of
§14.3, for purposes of determining compliance with the conditions specified in
this §10, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Agent shall have received notice from
such Lender prior to the proposed Effective Date specifying its objection
thereto.

 

-90-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



§11. CONDITIONS TO ALL CREDIT ADVANCES. The obligations of the Lenders to make
any Loan or to issue, amend, renew or extend any Letter of Credit, whether on or
after the Effective Date, shall also be subject to the satisfaction of the
following conditions precedent:
§11.1. Representations True; No Event of Default; Compliance Certificate. Each
of the representations and warranties of the Borrower and the Guarantors
contained in this Agreement, the other Loan Documents or in any document or
instrument delivered pursuant to or in connection with this Agreement shall be
true as of the date as of which they were made and shall also be true in all
material respects at and as of the time of the making of such Loan or the
issuance of such Letter of Credit, with the same effect as if made at and as of
that time (except to the extent of changes resulting from transactions
contemplated or permitted by this Agreement and the other Loan Documents and
changes occurring in the ordinary course of business that singly or in the
aggregate are not materially adverse, except to the extent that such
representations and warranties relate expressly to an earlier date, and except
to the extent that such representation and warranty is qualified by materiality,
in which case it shall be true in all respects); the Borrower shall have
performed and complied with all terms and conditions herein required to be
performed by it or prior to the Borrowing Date of such Loan or the issuance date
of such Letter of Credit; and no Default or Event of Default shall have occurred
and be continuing on the date of any Loan Request or on the Borrowing Date of
such Loan or on the date of any Letter of Credit Application or on the issuance
date of such Letter of Credit or would occur as a result of the making of such
Loan or the issuance of such Letter of Credit. Each of the Lenders shall have
received a Compliance Certificate of the Borrower, signed on its behalf by a
Responsible Officer, to such effect, which certificate will include, without
limitation, computations evidencing compliance with the covenants contained in
§9.1 through §9.7 hereof after giving effect to such requested Loan or Letter of
Credit.
§11.2. No Legal Impediment. No change shall have occurred after the date of this
Agreement in any law or regulations thereunder or interpretations thereof that
in the reasonable opinion of any Lender would make it illegal for such Lender to
make such Loan or to hold an interest in such Letter of Credit.
§11.3. Governmental Regulation. Each Lender shall have received such statements
in substance and form reasonably satisfactory to such Lender as such Lender
shall require for the purpose of compliance with any applicable regulations of
the Comptroller of the Currency or the Board of Governors of the Federal Reserve
System.
§11.4. Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Agreement, the other Loan Documents and all
other documents incident thereto shall be reasonably satisfactory in substance
and in form to the Agent, and the Lenders shall have received all information
and such counterpart originals or certified or other copies of such documents as
the Agent may reasonably request.

 

-91-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Each Loan Request or Letter of Credit Application (other than a Loan Request
requesting only a conversion of any Loan (other than a Competitive Bid Loan) to
the other Type or a continuation of Eurocurrency Rate Loan (other than a
Competitive Bid Loan)) submitted by the Borrower, and each amendment, renewal,
or extension of any Letter of Credit shall be deemed to be a representation and
warranty that the conditions specified in §11.1 have been satisfied on and as of
the applicable Borrowing Date or date on which a Letter of Credit is issued.
§12. EVENTS OF DEFAULT; ACCELERATION; ETC.
§12.1. Events of Default. If any of the following events (“Events of Default”
or, if the giving of notice or the lapse of time or both is required, then,
prior to such notice or lapse of time, “Defaults”) shall occur:
(a) the Borrower shall fail to pay any principal of the Loans when the same
shall become due and payable;
(b) the Borrower shall fail to pay any interest or fees on the Loans or any
other sums due hereunder or under any of the other Loan Documents when the same
shall become due and payable, and such failure shall continue unremedied for
three (3) days;
(c) the Borrower or the Company shall fail to comply with any of its covenants
contained in §7.5, the first sentence of §7.6, §7.11, §7.13, §8 or §9 hereof;
(d) the Borrower, any Guarantor or the Company shall fail to perform any other
term, covenant or agreement contained herein or in any of the other Loan
Documents (other than those specified elsewhere in this §12) for thirty
(30) days after written notice of such failure from Agent to the Borrower;
(e) any representation or warranty of the Borrower or any Guarantor in this
Agreement or any of the other Loan Documents or in any other document or
instrument delivered pursuant to or in connection with this Agreement, shall
prove to have been false in any material respect (or in all respects, to the
extent that such representation or warranty is qualified by materiality) upon
the date when made or deemed to have been made or repeated; provided, however,
that with respect to the representations and warranties of the Borrower
contained in §6.2, §6.3, §6.13, §6.18 and §6.21, if the condition or event
making the representation and warranty false is capable of being cured by the
Borrower, no enforcement action has been commenced against the Borrower or the
applicable Unencumbered Property on account of such condition or event, the
applicable Unencumbered Property is not subject to risk of forfeiture due to
such condition or event, and the Borrower promptly commences the cure thereof
after the Borrower’s first obtaining knowledge of such condition or event, the
Borrower shall have a period of thirty (30) days after the date that the
Borrower first obtained knowledge of such condition or event during which the
Borrower may cure such condition or event (or, if such condition or event is not
reasonably capable of being cured within such thirty (30) day period, such
additional period of time as may be reasonably required in order to cure such
condition or event but in any event such period shall not exceed six (6) months
from the date that the Borrower first obtained knowledge of such condition or
event), and no Event of Default shall exist hereunder during such thirty
(30) day or additional period so long as the Borrower continuously and
diligently pursues the cure of such condition or event and the other conditions
to such cure period have not changed. Notwithstanding the foregoing, the failure
of any Unencumbered Property to comply with such representations shall result in
such Unencumbered Property’s no longer qualifying as Unencumbered Property under
this Agreement while such non-compliance is in effect, but such disqualification
shall not by itself constitute a Default or Event of Default;

 

-92-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(f) the Borrower, the Company or any of the Related Companies shall fail to pay
at maturity, or within any applicable period of grace, any Recourse
Indebtedness, or shall fail to observe or perform any material term, covenant or
agreement contained in any agreement by which it is bound, evidencing or
securing Indebtedness for such period of time as would permit (assuming the
giving of appropriate notice if required and the passage of any applicable grace
or cure periods) the holder or holders thereof or of any obligations issued
thereunder to accelerate the maturity thereof, unless in any event the aggregate
amount of all such defaulted Recourse Indebtedness is less than $30,000,000.00;
(g) any of the Borrower, the Company or any other Guarantor shall make an
assignment for the benefit of creditors, or admit in writing its inability to
pay or generally fail to pay its debts as they mature or become due, or shall
petition or apply for the appointment of a trustee or other custodian,
liquidator or receiver of any substantial part of its properties or shall
commence any case or other proceeding under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation or
similar law of any jurisdiction, now or hereafter in effect, or shall take any
action to authorize or in furtherance of any of the foregoing, or if any such
petition or application shall be filed or any such case or other proceeding
shall be commenced against any such Person and such Person shall indicate its
approval thereof, consent thereto or acquiescence therein or any of the events
described in this paragraph shall occur with respect to any other Related
Company or any Unconsolidated Entity and such event shall have a Material
Adverse Effect;
(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower, the Company, or any other Guarantor, or its debts, or
of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower, the Company, or any other
Guarantor or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered, or any of
the events described in this paragraph shall occur with respect to any other
Related Company or any Unconsolidated Entity and such event shall have a
Material Adverse Effect;

 

-93-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(i) there shall remain in force, undischarged, unsatisfied and unstayed, for
more than thirty days, whether or not consecutive, any uninsured final judgment
against the Borrower that, with other outstanding uninsured final judgments,
undischarged, against the Borrower, the Company or any of the Related Companies,
exceeds in the aggregate $30,000,000;
(j) if any of the Loan Documents or any material provision of any Loan Documents
shall be unenforceable, cancelled, terminated, revoked or rescinded otherwise
than in accordance with the terms thereof or with the express prior written
agreement, consent or approval of the Agent, or any action at law, suit or in
equity or other legal proceeding to make unenforceable, cancel, revoke or
rescind any of the Loan Documents shall be commenced by or on behalf of the
Borrower, any Guarantor or the Company, or any court or any other governmental
or regulatory authority or agency of competent jurisdiction shall make a
determination that, or issue a judgment, order, decree or ruling to the effect
that, any one or more of the Loan Documents is illegal, invalid or unenforceable
in accordance with the terms thereof;
(k) the Borrower, any Guarantor or the Company shall be indicted for a federal
crime, a punishment for which could include the forfeiture of any assets of the
Borrower;
(l) the Borrower shall fail to pay, observe or perform any term, covenant,
condition or agreement contained in any agreement, document or instrument
evidencing, securing or otherwise relating to any Indebtedness of the Borrower
to any Lender (other than the Obligations) and/or relating to any Permitted Lien
(other than the Obligations) within any applicable period of grace provided for
in such agreement, document or instrument;
(m) an ERISA Reportable Event shall have occurred that, in the opinion of the
Requisite Lenders, when taken together with all other ERISA Reportable Events
that have occurred, could reasonably be expected to result in liability of the
Related Companies in an aggregate amount exceeding $5,000,000;
(n) the Company shall at any time fail to retain direct or indirect management
and Control of the Borrower;
(o) a Change of Control shall occur;
(p) any “Event of Default”, as defined in any of the other Loan Documents shall
occur;
then the Agent and the Lenders shall have the remedies described in §12.2.

 

-94-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



§12.2. Remedies. If any Event of Default occurs and is continuing, the Agent
shall, at the request of, or may, with the consent of, the Requisite Lenders,
take any or all of the following actions:
(a) declare the Commitment of each Lender to make Loans and any obligation of
the L/C Issuer to issue, renew or extend Letters of Credit to be terminated,
whereupon such Commitments and obligation shall be terminated;
(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;
(c) require that the Borrower Cash Collateralize the Letter of Credit
Obligations (in an amount equal to the then outstanding amount thereof); and
(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;
provided, however, that upon the occurrence of any Event of Default specified in
§12.1(g) or §12.1(h) with respect to the Borrower, the obligation of each Lender
to make Loans and any obligation of the L/C Issuer to issue, renew or extend
Letters of Credit shall automatically terminate, the unpaid principal amount of
all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrower to Cash
Collateralize the Letter of Credit Obligations as aforesaid shall automatically
become effective, in each case without further act of the Agent or any Lender.
§12.3. Remedies Cumulative. No remedy herein conferred upon any Lender or the
Agent or the holder of any Note is intended to be exclusive of any other remedy
and each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute or any other provision of law.
§12.4. Distribution of Enforcement Proceeds. In the event that, following the
occurrence or during the continuance of any Default or Event of Default, the
Agent or any Lender as the case may be, receives any monies in connection with
the enforcement of any of the Loan Documents, such monies shall, subject to the
provisions of §2.11 and §2.12, be distributed for application as follows:
(a) First, to the payment of, or (as the case may be) the reimbursement of the
Agent for or in respect of all reasonable costs, expenses, disbursements and
losses which shall have been incurred or sustained by the Agent in connection
with the collection of such monies by the Agent, for the exercise, protection or
enforcement by the Agent of all or any of the rights, remedies, powers and
privileges of the Agent or the Lenders under this Agreement or any of the other
Loan Documents or in support of any provision of adequate indemnity to the Agent
against any taxes or liens which by law shall have, or may have, priority over
the rights of the Agent to such monies;

 

-95-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(b) Second, to all other Obligations in such order or preference as the
Requisite Lenders may determine; provided, however, that distribution in respect
of such Obligations shall be made among the Lenders pro rata in accordance with
each Lender’s respective Credit Exposure; and provided, further, that the Agent
may in its discretion make proper allowance to take into account any Obligations
not then due and payable;
(c) Third, to the Agent for the account of the L/C Issuer, to Cash Collateralize
that portion of Letter of Credit Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to §§2.9 and 2.11;
(d) Fourth, upon payment and satisfaction in full or other provisions for
payment in full satisfactory to the Requisite Lenders and the Agent of all of
the Obligations, and the deposit in any Cash Collateral account established
pursuant to §2.11 of the amount required thereby, to the payment of any
obligations required to be paid pursuant to laws applicable to the enforcement
proceedings; and
(e) Fifth, the excess, if any, shall be returned to the Borrower or to such
other Persons as are legally entitled thereto.
Subject to §§2.9(c) and 2.11, amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Third above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
§13. SETOFF. Borrower hereby grants to each Lender, a continuing lien, security
interest and right of setoff as security for all liabilities and obligations to
such Lender hereunder, whether now existing or hereafter arising, upon and
against all deposits, credits, collateral and property, now or hereafter in the
possession, custody, safekeeping or control of such Lender or in transit to it.
At any time, without demand or notice (any such notice being expressly waived by
Borrower), any Lender may setoff the same or any part thereof and apply the same
to any liability or obligation of Borrower hereunder even though unmatured and
regardless of the adequacy of any other collateral securing the Obligations. ANY
AND ALL RIGHTS TO REQUIRE ANY LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH
RESPECT TO ANY COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS
RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF
BORROWER OR ANY GUARANTOR, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY
WAIVED BY THE BORROWER. Each of the Lenders agrees with each other Lender that
if such Lender

 

-96-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



shall receive from the Borrower, whether by voluntary payment, exercise of the
right of setoff, counterclaim, cross action, enforcement of the claim evidenced
by the Notes held by such Lender by proceedings against the Borrower at law or
in equity or by proof thereof in bankruptcy, reorganization, liquidation,
receivership or similar proceedings, or otherwise, and shall retain and apply to
the payment of the Note or Notes held by such Lender any amount in excess of its
ratable portion of the payments received by all of the Lenders with respect to
the Notes held by all of the Lenders, such Lender will make such disposition-and
arrangements with the other Lenders with respect to such excess, either by way
of distribution, pro tanto assignment of claims, subrogation or otherwise as
shall result in each Lender receiving in respect of the Notes held by it its
proportionate payment as contemplated by this Agreement; provided that if all or
any part of such excess payment is thereafter recovered from such Lender, such
disposition and arrangements shall be rescinded and the amount restored to the
extent of such recovery, but without interest, unless the Lender from whom such
payment is recovered is required to pay interest thereon, in which case each
Lender returning funds to such Lender shall pay its allocable share of such
interest based on the period of time that it was in possession of the funds
being returned. Notwithstanding the foregoing, in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Agent for further application in accordance with
the provisions of §2.12 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Agent and the Lenders, and (y) the Defaulting Lender shall provide
promptly to the Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.
§14. THE AGENT.
§14.1. Appointment and Authority. Each of the Lenders and the L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as the Agent hereunder
and under the other Loan Documents and authorizes the Agent to take such actions
on its behalf and to exercise such powers as are delegated to the Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Agent, the Lenders and the L/C Issuer, and neither the Borrower nor any
Guarantor nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.
§14.2. Rights as a Lender. The Person serving as the Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not the Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the Agent
hereunder and without any duty to account therefor to the Lenders.

 

-97-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



§14.3. Exculpatory Provisions. The Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Agent:
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Requisite Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law; and
(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.
The Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Requisite Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in §§25
and 12.2) or (ii) in the absence of its own gross negligence or willful
misconduct. The Agent shall be deemed not to have knowledge of any Default
(other than a Default under §12.1(a) or §12.1(b) (with respect to interest and
fees)) unless and until notice describing such Default is given to the Agent by
the Borrower, a Lender or the L/C Issuer.
The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in §10 or 11 or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Agent.

 

-98-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



§14.4. Reliance by Agent. The Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. The Agent also may rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, the Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the Agent
shall have received notice to the contrary from such Lender or the L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit. The
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
§14.5. Delegation of Duties. The Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by the Agent. The Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent.
§14.6. Resignation or Removal of Agent. The Agent may at any time (a) give
notice of its resignation to the Lenders, the L/C Issuer and the Borrower or
(b) be removed by written notice of the Requisite Lenders with the consent of
the Borrower if the Agent engages in gross negligence or willful misconduct in
the performance of its duties under the Loan Documents, as determined by a court
of competent jurisdiction by a final and non-appealable judgment, and such
resignation or removal shall become effective upon the earlier of the
appointment of a successor Agent (and acceptance of such appointment by such
successor) as set forth below or 30 days after the delivery of such notice of
resignation by the Agent or such notice of removal by the Requisite Lenders, as
applicable. The Agent shall also submit a notice of resignation at the request
of the Requisite Lenders if the Agent assigns all of its Commitments and Loans
pursuant to §18. Upon receipt of any such notice of resignation or delivery of
such notice of removal, the Requisite Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Requisite Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation or the Agent receives
notice of its removal from the Requisite Lenders, then the retiring or removed
Agent may on behalf of the Lenders and the L/C Issuer, appoint a successor Agent
meeting the qualifications set forth above; provided that if the Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation or removal shall nonetheless become effective
in accordance with such notice and (1) the retiring or removed Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Agent (except any Agent fees, and a pro-rated portion
of any such fees paid in advance to the Agent which relate to any period after

 

-99-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



resignation shall be promptly refunded to the Borrower) shall instead be made by
or to each Lender and the L/C Issuer directly, until such time as the Requisite
Lenders appoint a successor Agent as provided for above in this Section. Upon
the acceptance of a successor’s appointment as Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) or removed Agent, and the retiring or
removed Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After the retiring
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and §15 shall continue in effect for the benefit of
such retiring or removed Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Agent was acting as Agent.
Any resignation or removal by Bank of America as Agent pursuant to this Section
shall also constitute its resignation or removal as L/C Issuer and Swingline
Lender. Upon the acceptance of a successor’s appointment as Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring or removed L/C Issuer and
Swingline Lender, (b) the retiring or removed L/C Issuer and Swingline Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring or removed L/C Issuer to effectively assume the
obligations of the retiring or removed L/C Issuer with respect to such Letters
of Credit.
§14.7. Non-Reliance on Agent and Other Lenders. Each Lender and the L/C Issuer
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and the L/C Issuer also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
§14.8. No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers or Syndication Agent, Documentation Agent, or
Managing Agent listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Agent, a Lender or the L/C Issuer
hereunder.

 

-100-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



§14.9. Agent May File Proofs of Claim. In case of the pendency of any proceeding
under any Debtor Relief Law or any other judicial proceeding relative to the
Borrower or any Guarantor, the Agent (irrespective of whether the principal of
any Loan or Letter of Credit Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letter of Credit Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the L/C Issuer and the
Agent and their respective agents and counsel and all other amounts due the
Lenders, the L/C Issuer and the Agent under §2.9(i) and (j), 4.2 and 15) allowed
in such judicial proceeding; and
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Agent and, in the
event that the Agent shall consent to the making of such payments directly to
the Lenders and the L/C Issuer, to pay to the Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the Agent and
its agents and counsel, and any other amounts due the Agent under §§4.2 and 15.
Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender or the L/C Issuer any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or the L/C Issuer or to authorize the
Agent to vote in respect of the claim of any Lender or the L/C Issuer in any
such proceeding.
§14.10. Guaranty Matters. The Lenders and the L/C Issuer irrevocably authorize
the Agent, at its option and in its discretion, to release any Guarantor (other
than the Company) from its obligations under the Guaranty if such Person ceases
to be a Subsidiary as a result of a transaction permitted hereunder, including
if such Guarantor no longer owns any Unencumbered Properties. Upon request by
the Agent at any time, the Requisite Lenders will confirm in writing the Agent’s
authority to release any Guarantor from its obligations under the Guaranty
pursuant to this §14.10.

 

-101-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



§14.11. Payments by Agent. The Agent shall promptly distribute to each Lender
such Lender’s pro rata share of payments received by the Agent for the account
of the Lenders, except as otherwise expressly provided herein or in any of the
other Loan Documents. If any amount which the Agent is required to distribute to
the Lenders pursuant to this §14.11 is actually distributed to any Lender on a
date which is later than the first Business Day following the Agent’s receipt of
the corresponding payment from the Borrower, the Agent shall pay to such Lender
on demand an amount equal to the product of (i) the average computed for the
period referred to in clause (iii) below, of the weighted average interest rate
paid by the Agent for federal funds acquired by the Agent during each day
included in such period, times (ii) the amount of such late distribution to such
Lender, times (iii) a fraction, the numerator of which is the number of days or
portion thereof that elapsed from and including the second Business Day after
the Agent’s receipt of such corresponding payment from the Borrower to the date
on which the amount so required to be distributed to such Lender actually is
distributed, and the denominator of which is 365. Notwithstanding anything to
the contrary contained herein or any of the other Loan Documents, in no event
shall the Borrower or any Guarantor be required to reimburse Agent for any
amount paid by Agent pursuant to the provisions of this §14.11.
§15. EXPENSES; INDEMNITY; DAMAGE WAIVER.
(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Agent and its Affiliates (including the reasonable
fees, charges and disbursements of counsel for the Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Agent, any
Lender or the L/C Issuer (including the fees, charges and disbursements of any
counsel for the Agent, any Lender or the L/C Issuer), and shall pay all fees and
time charges for attorneys who may be employees of the Agent, any Lender or the
L/C Issuer, in connection with the enforcement or preservation of its rights
after the occurrence of a Default or an Event of Default (including in any
restructuring or work-out) (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

-102-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(b) Indemnification by the Borrower. The Borrower shall indemnify the Agent (and
any sub-agent thereof), each Lender and the L/C Issuer, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Agent (and any sub-agent thereof) and its Related Parties only, the
administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in §4.4), (ii) any Loan or Letter of Credit or
the use or proposed use of the proceeds therefrom (including any refusal by the
L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Borrower or such other Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.
(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Agent (or any sub-agent thereof), the L/C
Issuer or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Agent (or any such sub-agent), the L/C Issuer or such
Related Party, as the case may be, such Lender’s Commitment Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Agent (or any such sub-agent) or
the L/C Issuer in its capacity as such, or against any Related Party of any of
the foregoing acting for the Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of §2.7(c).

 

-103-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.
(f) Survival. The agreements in this Section shall survive the resignation of
the Agent, the L/C Issuer and the Swingline Lender, the replacement of any
Lender, the termination of the Total Commitments and the repayment, satisfaction
or discharge of all the other Obligations.
§16. TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY. Each of the Agent, the
Lenders and the L/C Issuer agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, trustees, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to §2.2(a) or (ii) any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (g) with the consent
of the Borrower or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower. For
purposes of this Section, “Information” means all information received from the
Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any of
their respective businesses, other than any such information that is available
to the Agent, any Lender or the L/C Issuer on a nonconfidential basis prior to
disclosure by the Borrower or any Subsidiary, provided that, in the case of
information received from the Borrower or any Subsidiary after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

-104-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Each of the Agent, the Lenders and the L/C Issuer acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.
§17. SURVIVAL OF REPRESENTATIONS AND WARRANTIES. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Agent and
each Lender, regardless of any investigation made by the Agent or any Lender or
on their behalf and notwithstanding that the Agent or any Lender may have had
notice or knowledge of any Default at the time of any the making of any Loan or
the issuance, renewal or amendment of any Letter of Credit, and shall continue
in full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied or any Letter of Credit shall remain
outstanding. The indemnification obligations of the Borrower provided herein and
the other Loan Documents shall survive the full repayment of amounts due and the
termination of the obligations of the Lenders hereunder and thereunder to the
extent provided herein and therein. All statements contained in any certificate
or other paper delivered to the Agent, the L/C Issuer or any Lender at any time
by or on behalf of the Borrower pursuant hereto or in connection with the
transactions contemplated hereby shall constitute representations and warranties
by the Borrower hereunder.
§18. SUCCESSORS AND ASSIGNS.
(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section, or (iii) by way of pledge or assignment of a security
interest in accordance with the provisions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agent, the L/C Issuer
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

-105-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in Letter of Credit
Obligations and in Swingline Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:
(i) Minimum Amounts.
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $2,000,000 unless each of the Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met.
(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to rights in respect of
Competitive Bid Loans or the Swingline Lender’s rights and obligations in
respect of Swingline Loans;

 

-106-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:
(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender
or an Affiliated Lender;
(B) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required;
(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and
(D) the consent of the Swingline Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment.
(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $2,500; provided, however, that no such
processing and recordation fee shall be required for an assignment by a Lender
to an Affiliate of such Lender and the Agent may, in its sole discretion, elect
to waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Agent an Administrative
Questionnaire.
(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.
(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Agent or any Lender hereunder (and interest accrued
thereon) and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swingline Loans in
accordance with its Commitment Percentage. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

-107-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Subject to acceptance and recording thereof by the Agent pursuant to subsection
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of §§4.4, 4.5, 4.6, and 15 with respect to facts and circumstances
occurring prior to the effective date of such assignment. Upon request, the
Borrower (at its expense) shall execute and deliver a Note to the assignee
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (d) of this Section.
(c) Register. The Agent, acting solely for this purpose as an agent of the
Borrower (and such agency being solely for tax purposes), shall maintain at the
Agent’s Head Office a copy of each Assignment and Assumption delivered to it and
a register for the recordation of the names and addresses of the Lenders, and
the Commitments of, and principal amounts of the Loans and Letter of Credit
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, absent
manifest error, and the Borrower, the Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. In addition, the Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Agent, sell participations to any Person (other
than a natural person, a Defaulting Lender or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in Letter of Credit Obligations and/or Swingline Loans)
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower, the Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

-108-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
§25 that affects such Participant. Subject to subsection (e) of this Section,
the Borrower agrees that each Participant shall be entitled to the benefits of
§§4.4, 4.5 and 4.6 to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to subsection (b) of this Section. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of §13 as though it were a Lender, provided such Participant agrees to be
subject to §4.13 as though it were a Lender.
(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under §4.4, 4.5 or 4.6 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with the Borrower’s prior written consent. A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of §4.4
unless the Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Borrower, to comply with
§4.4(e) as though it were a Lender.
(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(g) Resignation as L/C Issuer or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection
(b) above, Bank of America may, (i) upon 30 days’ notice to the Borrower and the
Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the Borrower,
resign as Swingline Lender. In the event of any such resignation as L/C Issuer
or Swingline Lender, the Borrower shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swingline Lender hereunder; provided, however,
that no failure by the Borrower to appoint any such successor shall affect the
resignation of Bank of America as L/C Issuer or Swingline Lender, as the case
may be. If Bank of America resigns as L/C

 

-109-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all Letter of Credit
Obligations with respect thereto (including the right to require the Lenders to
make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to §2.9(c)). If Bank of America resigns as Swingline Lender, it shall
retain all the rights of the Swingline Lender provided for hereunder with
respect to Swingline Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swingline Loans pursuant
to §2.8(c). Upon the appointment of a successor L/C Issuer and/or Swingline
Lender, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Swingline
Lender, as the case may be, and (b) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements reasonably satisfactory to
Bank of America to effectively assume the obligations of Bank of America with
respect to such Letters of Credit.
(h) Designated Banks. Any Lender (each, a “Designating Lender”) may at any time
designate one Designated Bank, which shall be an Affiliate of the Designating
Lender, to fund Competitive Bid Loans on behalf of such Designating Lender
subject to the terms of this §18(i) and the provisions in §18(a) and §18(b)
shall not apply to such designation. No Lender may designate more than one
(1) Designated Bank. The parties to each such designation shall execute and
deliver to the Agent for its acceptance a Designation Agreement. Upon such
receipt of an appropriately completed Designation Agreement executed by a
Designating Lender and a designee representing that it is a Designated Bank, the
Agent will accept such Designation Agreement and will give prompt notice thereof
to the Borrower, whereupon, (i) the Borrower shall execute and deliver to the
Designating Bank a Designated Bank Note payable to the order of the Designated
Bank, (ii) from and after the effective date specified in the Designation
Agreement, the Designated Bank shall become a party to this Agreement with a
right to make Competitive Bid Loans on behalf of its Designating Lender pursuant
to §2.10 after the Borrower has accepted a Competitive Bid Loan (or portion
thereof) of such Designating Lender, and (iii) the Designated Bank shall not be
required to make payments with respect to any obligations in this Agreement
except to the extent of excess cash flow of such Designated Bank which is not
otherwise required to repay obligations of such Designated Bank which are then
due and payable; provided, however, that regardless of such designation and
assumption by the Designated Bank, the Designating Lender shall be and remain
obligated to the Borrower, the Agent and the other Lenders for each and every of
the obligations of the Designating Lender and its related Designated Bank with
respect to this Agreement, including, without limitation, any indemnification
obligations hereunder and any sums otherwise payable to the Borrower by the
Designated Bank. Each Designating Lender shall serve as the administrative agent
of the Designated Bank and shall on behalf of, and to the exclusion of, the
Designated Bank: (i) receive any and all payments made for the benefit of the
Designated Bank and (ii) give and receive all communications and notices and
take all actions hereunder, including, without

 

-110-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



limitation, votes, approvals, waivers, consents and amendments under or relating
to this Agreement and the other Loan Documents. Any such notice, communication,
vote, approval, waiver, consent or amendment shall be signed by the Designating
Lender as administrative agent for the Designated Bank and shall not be signed
by the Designated Bank on its own behalf but shall be binding on the Designated
Bank to the same extent as if actually signed by the Designated Bank. The
Borrower, the Agent, and Lenders may rely thereon without any requirement that
the Designated Bank sign or acknowledge the same. No Designated Bank may assign
or transfer all or any portion of its interest hereunder or under any other Loan
Document, other than assignments to the Designating Lender which originally
designated such Designated Bank.
§19. NOTICES, ETC. (a) Notices Generally. Except in the case of notices and
other communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by Telecopier,
and all notices and other communications expressly permitted hereunder to be
given by telephone shall be made to the applicable telephone number, as follows:
(i) if to the Borrower or any Guarantor, at 500 Chesterfield Parkway, Malvern,
PA 19355, Attention: Chief Financial Officer, facsimile: (610) 644-4129 or at
such other address for notice as the Borrower shall last have furnished in
writing to the Agent;
(ii) if to the Agent, the L/C Issuer or the Swingline Lender, at 101 South Tryon
Street, 15th Floor, NC1-002-15-36, Charlotte, North Carolina 28255, Attention:
Kimberly D. Williams, Agency Management, facsimile: (704) 409-0650, telephone:
(980) 387-5448 or such other address for notice as the Agent shall last have
furnished in writing to the Borrower, with a copy to the Agent at the Agent’s
Head Office; or
(iii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices sent by telecopier shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
business day for the recipient). Notices delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b).

 

-111-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and internet or intranet websites) pursuant to
procedures approved by the Agent, provided that the foregoing shall not apply to
notices to any Lender or the L/C Issuer pursuant to §2 if such Lender or the L/C
Issuer, as applicable, has notified the Agent that it is incapable of receiving
notices under such section by electronic communication. The Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Borrower, any Lender, the L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of any Borrower’s or the
Agent’s transmission of Borrower Materials through the internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and non-appealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to any Borrower, any Lender, the L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

 

-112-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(d) Change of Address, Etc. Each of the Borrower, the Agent, the L/C Issuer and
the Swingline Lender may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Agent, the L/C Issuer and the Swingline Lender. In addition, each Lender agrees
to notify the Agent from time to time to ensure that the Agent has on record
(i) an effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.
(e) Reliance by the Agent, L/C Issuer and Lenders. The Agent, the L/C Issuer and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Request and Swingline Loan Requests) purportedly given by or on
behalf of any Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Agent, the L/C Issuer, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower.
All telephonic notices to and other telephonic communications with the Agent may
be recorded by the Agent, and each of the parties hereto hereby consents to such
recording.
§20. GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE.
(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

-113-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(b) SUBMISSION TO JURISDICTION. EACH OF THE BORROWER AND THE COMPANY, ON BEHALF
OF ITSELF AND EACH GUARANTOR, IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ANY GUARNATOR OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.
(c) WAIVER OF VENUE. EACH OF THE BORROWER AND THE COMPANY, ON BEHALF OF ITSELF
AND EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN §19. NOTHING IN THIS AGREEMENT
WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.
§21. HEADINGS. The captions in this Agreement are for convenience of reference
only and shall not define or limit the provisions hereof.

 

-114-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



§22. COUNTERPARTS. This Agreement and any amendment hereof may be executed in
several counterparts and by each party on a separate counterpart, each of which
when so executed and delivered shall be an original, and all of which together
shall constitute one instrument. In proving this Agreement it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought. Delivery of an executed counterpart of
a signature page of this Agreement by facsimile or other electronic means
(including via “pdf” files) shall be effective as delivery of a manually
executed counterpart of this Agreement; provided, that at the request of any
party, each party shall confirm such facsimile or electronic transmission by
providing duplicate original counterparts.
§23. ENTIRE AGREEMENT. The Loan Documents, the Fee Letter and any other
documents executed in connection herewith or therewith express the entire
understanding of the parties with respect to the transactions contemplated
hereby. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except as provided in §25.
§24. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
§25. CONSENTS, AMENDMENTS, WAIVERS, ETC. No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Requisite Lenders and the Borrower or the applicable Loan
Party, as the case may be, and acknowledged by the Agent, and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:
(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to §12.2) without the written consent of such Lender (other
than changes in the Commitments pursuant to §2.2);
(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby;

 

-115-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
§25) any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
provided, however, that only the consent of the Super-Majority Lenders shall be
necessary to amend the determination of the default rate in §4.9 or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
default rate in §4.9;
(d) change §12.4 in a manner that would alter the pro rata sharing of payments
required thereby without the written consent of each Lender;
(e) change any provision of this Section or the definition of “Requisite
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; or
(f) release the Borrower from the Obligations, release all or substantially all
of any collateral pledged to the Agent hereunder or release a Guarantor from the
Guaranty without the written consent of each Lender, except to the extent the
release of any Guarantor (other than the Company) is permitted pursuant to
§14.10 (in which case such release may be made by the Agent acting alone);
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Swingline Lender in addition to the Lenders required above, affect the rights or
duties of the Swingline Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Agent in addition to the
Lenders required above, affect the rights or duties of the Agent under this
Agreement or any other Loan Document; and (iv) the Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender.

 

-116-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



§26. SEVERABILITY. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this §26, if
and to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Agent, the L/C Issuer or the Swingline Lender,
as applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.
§27. ACKNOWLEDGMENTS. In connection with all aspects of each transaction
contemplated hereby (including in connection with any amendment, waiver or other
modification hereof or of any other Loan Document), the Borrower acknowledges
and agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the Agent and
the Arranger are arm’s-length commercial transactions between the Borrower and
its Affiliates, on the one hand, and the Agent and the Arranger, on the other
hand, (B) the Borrower has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Agent and the Arranger each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates, or any other Person and
(B) neither the Agent nor the Arranger has any obligation to the Borrower or any
of its Affiliates with respect to the transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) the Agent and the Arranger and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and neither the Agent nor the Arranger
has any obligation to disclose any of such interests to the Borrower or its
Affiliates. To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against the Agent and the Arranger with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
The Borrower hereby acknowledges that: (i) neither the Agent nor any Lender has
any fiduciary relationship with, or fiduciary duty to, the Borrower arising out
of or in connection with this Agreement or any of the other Loan Documents;
(ii) the relationship in connection herewith between the Agent and the Lenders,
on the one hand, and the Borrower, on the other hand, is solely that of debtor
and creditor and (iii) no joint venture or partnership among any of the parties
hereto is created hereby or by the other Loan Documents, or otherwise exists by
virtue of the Facility or the Loans.

 

-117-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



§28. NO WAIVER; CUMULATIVE REMEDIES. No failure by any Lender, the L/C Issuer or
the Agent to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower and the Guarantors or any of them
shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained exclusively
by, the Agent in accordance with §12.2 for the benefit of all the Lenders and
the L/C Issuer; provided, however, that the foregoing shall not prohibit (a) the
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Agent) hereunder and under the other Loan
Documents, (b) the L/C Issuer or the Swingline Lender from exercising the rights
and remedies that inure to its benefit (solely in its capacity as L/C Issuer or
Swingline Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with §13
(subject to the terms of §4.13), or (d) any Lender from filing proofs of claim
or appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to the Borrower or any Guarantor under any Debtor Relief
Law; and provided, further, that if at any time there is no Person acting as
Agent hereunder and under the other Loan Documents, then (i) the Requisite
Lenders shall have the rights otherwise ascribed to the Agent pursuant to §12.2
and (ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to §4.13, any Lender may, with the consent of the
Requisite Lenders, enforce any rights and remedies available to it and as
authorized by the Requisite Lenders.
§29. INTEREST RATE LIMITATION. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Agent or a Lender exceeds the
Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

-118-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



§30. USA PATRIOT ACT NOTICE. Each Lender that is subject to the Act (as
hereinafter defined) and the Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrowers that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and Guarantor and other information that will allow such Lender or
the Agent, as applicable, to identify such Borrower in accordance with the Act.
The Borrower shall, promptly following a request by the Agent or any Lender,
provide all documentation and other information that the Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.
§31. REPLACEMENT OF LENDERS. If any Lender requests compensation under §4.5 or
4.6, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to §4.4, or
if any Lender is a Defaulting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, §18), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
(a) the Borrower shall have paid to the Agent the assignment fee specified in
§18(b);
(b) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under §4.8) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
(c) in the case of any such assignment resulting from a claim for compensation
under §4.5 or 4.6 or payments required to be made pursuant to §4.4, such
assignment will result in a reduction in such compensation or payments
thereafter; and
(d) such assignment does not conflict with applicable laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

-119-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



§32. TRANSITIONAL ARRANGEMENTS.
(a) Existing Credit Agreement Superseded. This Agreement shall supersede the
Existing Credit Agreement in its entirety, except as provided in this §32. On
the Effective Date, the rights and obligations of the parties under each of the
Existing Credit Agreement and the “Notes” defined therein shall be subsumed
within and be governed by this Agreement and the Notes; provided however, that
any of the “Outstanding Obligations” (as defined in the Existing Credit
Agreement) outstanding under the Existing Credit Agreement shall, for purposes
of this Agreement, be Outstanding Obligations hereunder. The Lenders’ interests
in such Outstanding Obligations, and participations in such Letters of Credit
shall be reallocated on the Effective Date in accordance with each Lender’s
applicable Commitment Percentage.
(b) Return and Cancellation of Notes. Upon its receipt of the Notes to be
delivered hereunder on the Effective Date, each Lender will promptly return to
the Borrower, marked “Cancelled” or “Replaced”, the notes of the Borrower held
by such Lender pursuant to the Existing Credit Agreement.
(c) Interest and Fees under Existing Credit Agreement. All interest and all
commitment, facility and other fees and expenses owing or accruing under or in
respect of the Existing Credit Agreement shall be calculated as of the Effective
Date (prorated in the case of any fractional periods), and shall be paid on the
Effective Date in accordance with the method specified in the Existing Credit
Agreement as if such agreements were still in effect.
[Remainder of Page Intentionally Left Blank]

 

-120-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
above written.

                  LIBERTY PROPERTY LIMITED PARTNERSHIP    
 
           
 
  By:   Liberty Property Trust, its general
partner    
 
           
 
  By:   /s/ George J. Alburger, Jr.
 
Name: George J. Alburger, Jr.    
 
      Title:   Chief Financial Officer    

Liberty Second Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                  LIBERTY PROPERTY TRUST    
 
           
 
  By:   /s/ George J. Alburger, Jr.
 
Name: George J. Alburger, Jr.    
 
      Title:   Executive Vice President and
            Chief Financial Officer    

Liberty Second Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                  BANK OF AMERICA, N.A., as a Lender
and as L/C Issuer, Swingline Lender, and Administrative Agent    
 
           
 
  By:   /s/ Eyal Namordi
 
Name: Eyal Namordi    
 
      Title:   Senior Vice President    

Liberty Second Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                  JPMORGAN CHASE BANK, N.A., as a
Lender and as Syndication Agent    
 
           
 
  By:   /s/ Mohammad S. Hasan
 
Name: Mohammad S. Hasan    
 
      Title:   Associate    

Liberty Second Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                  WELLS FARGO BANK, N.A., as a
Lender and as Documentation Agent    
 
           
 
  By:   /s/ Jayson M. Tonkon
 
Name: Jayson M. Tonkon    
 
      Title:   Vice President    

Liberty Second Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                  CITIZENS BANK OF PENNSYLVANIA, as a Lender and as
Documentation Agent    
 
           
 
  By:   /s/ Kellie Anderson
 
Name: Kellie Anderson    
 
      Title:   Senior Vice President    

Liberty Second Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                  SUNTRUST BANK, as a Lender and as Documentation Agent    
 
           
 
  By:   /s/ Gregory T. Horstman
 
Name: Gregory T. Horstman    
 
      Title:   Senior Vice President    

Liberty Second Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                  PNC BANK, NATIONAL ASSOCIATION, as a Lender and as
Documentation Agent    
 
           
 
  By:   /s/ Shari L. Reams-Henofer
 
Name: Shari L. Reams-Henofer    
 
      Title:   Senior Vice President    

Liberty Second Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                  CITIBANK N.A., as a Lender and as
Managing Agent    
 
           
 
  By:   /s/ John Rowland
 
Name: John Rowland    
 
      Title:   Director    

Liberty Second Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                  UBS LOAN FINANCE LLC, as a Lender    
 
           
 
  By:   /s/ Irja R. Otsa
 
Name: Irja R. Otsa    
 
      Title:   Associate Director    
 
           
 
  By:   /s/ Mary E. Evans
 
Name: Mary E. Evans    
 
      Title:   Associate Director    

Liberty Second Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                  UBS SECURITIES LLC, as Managing Agent    
 
           
 
  By:   /s/ Irja R. Otsa
 
Name: Irja R. Otsa    
 
      Title:   Associate Director    
 
           
 
  By:   /s/ April Varner-Nanton
 
Name: April Varner-Nanton    
 
      Title:   Director    

Liberty Second Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                  THE BANK OF NOVA SCOTIA, as a
Lender and as Managing Agent    
 
           
 
  By:   /s/ Jon Burckin
 
Name: Jon Burckin    
 
      Title:   Managing Director    

Liberty Second Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                  CAPITAL ONE, N.A., as a Lender and as Managing Agent    
 
           
 
  By:   /s/ William G. Booth
 
Name: William G. Booth    
 
      Title:   Senior Vice President    

Liberty Second Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



            U.S. BANK NATIONAL ASSOCIATION, as a Lender and as Managing Agent
      By:   /s/ Renee Lewis         Name:   Renee Lewis        Title:   Senior
Vice President   

Liberty Second Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



            THE BANK OF TOKYO - MITSUBISHI UFJ, LTD.
      By:   /s/ James T. Taylor         Name:   James T. Taylor        Title:  
Vice President   

Liberty Second Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



            EMIGRANT REALTY FINANCE, LLC
      By:   /s/ Russell T. Wyman         Name:   Russell T. Wyman       
Title:   Managing Director   

Liberty Second Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



            PEOPLE’S UNITED BANK
      By:   /s/ Maurice Fry         Name:   Maurice Fry        Title:   Senior
Commercial Loan Officer, SVP   

[Liberty Second Amended and Restated Credit Agreement]

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



            CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH
      By:   /s/ Dawn Cheng         Name:   Dawn Cheng        Title:   AVP & AGM 
 

Liberty Second Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



SCHEDULE 1
LENDERS; DOMESTIC AND EUROCURRENCY LENDING OFFICES

                  EUROCURRENCY LENDING LENDERS   DOMESTIC LENDING OFFICE  
OFFICE           Bank of America, N.A.   901 Main Street, 14th Floor
Dallas, Texas 75202-3714
Attention: Nora Taylor
Fax: (214) 290-9673   901 Main Street, 14th Floor
Dallas, Texas 75202-3714
Attention: Nora Taylor
Fax: (214) 290-9673           JPMorgan Chase Bank, N.A.   JPMorgan Chase
JPM-Delaware Loan Operations
500 Stanton Christiana Road, Ops 2/3
Fax: (201) 244-3885   JPMorgan Chase
JPM-Delaware Loan Operations
500 Stanton Christiana Road, Ops 2/3
Fax: (201) 244-3885           Wells Fargo Bank, N.A.   Wells Fargo Bank, N.A.
Real Estate Group
Two Logan Square
100-120 N. 18th St., Suite 1910
Philadelphia, PA 19103
Fax: (215) 561-3812   Wells Fargo Bank, N.A.
Real Estate Group
Two Logan Square
100-120 N. 18th St., Suite 1910
Philadelphia, PA 19103
Fax: (215) 561-3812           Citizens Bank of Pennsylvania   1701 John F.
Kennedy
Philadelphia, PA 19103
Fax: (215) 751-1542   1701 John F. Kennedy
Philadelphia, PA 19103
Fax: (215) 751-1542           SunTrust Bank   SunTrust Bank
8330 Boone Blvd., 8th Floor
Vienna, VA 22182
Fax: (703) 442-1570   N/A

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                  EUROCURRENCY LENDING LENDERS   DOMESTIC LENDING OFFICE  
OFFICE           PNC Bank, National Association   PNC Bank,
National Association
500 First Avenue,
Pittsburgh, PA 15219
Fax: (215) 585-5352               Citibank N.A.   Citibank N.A.
1615 Brett Road, Building III
New Castle, DE 19720
Fax: (646) 688-2052               UBS Loan Finance LLC   UBS Loan Finance LLC
677 Washington Boulevard
Stamford, CT 06901
Attn: Jenny E. Milioti
Fax: (203) 719-3888   UBS Loan Finance LLC
677 Washington Boulevard
Stamford, CT 06901
Attn: Jenny E. Milioti
Fax: (203) 719-3888           The Bank of Nova Scotia   Bank of Nova Scotia
44 King Street West
Toronto, Ontario
M5H 1H1
Fax: (212) 225-5709               Capital One, N.A.   Capital One, N.A.
CRE
499 Thornall Street, 11th Fl.
Edison, NJ 08837
Fax: (732) 635-0994   N/A

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                  EUROCURRENCY LENDING LENDERS   DOMESTIC LENDING OFFICE  
OFFICE           U.S. Bank National Association   U.S. Bank National Association
209 South LaSalle St., Suite 210
Chicago, IL 60604
Fax: (312) 325-8852               The Bank of Tokyo - Mitsubishi
UFJ, Ltd.   The Bank of Tokyo - Mitsubishi
UFJ, Ltd.
1251 Avenue of the Americas
New York, NY 10020
Fax: (212) 782-6442   The Bank of Tokyo - Mitsubishi
UFJ, Ltd.
1251 Avenue of the Americas
New York, NY 10020
Fax: (212) 782-6442           Emigrant Realty Finance, LLC   Emigrant Realty
Finance, LLC
6 East 43rd Street, 22nd Floor
New York, NY 10017   Emigrant Realty Finance, LLC
6 East 43rd Street, 22nd Floor
New York, NY 10017     Fax: (212) 850-3435   Fax: (212) 850-3435          
People’s United Bank   People’s Bank
850 Main Street
Stamford, CT 06604
Fax: (203) 338-7800   People’s Bank
850 Main Street
Stamford, CT 06604
Fax: (203) 338-7800           Chang Hwa Commercial Bank, Ltd.,
New York Branch   Chang Hwa Commercial Bank, Ltd.
685 Third Avenue, 29th Floor
New York, NY 10017
Fax: (212) 651-9785   Chang Hwa Commercial Bank, Ltd.
685 Third Avenue, 29th Floor
New York, NY 10017
Fax: (212) 651-9785

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



SCHEDULE 1.1(a)
UNENCUMBERED PROPERTY LIST

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Liberty Property Trust
Unencumbered Property List
June 30, 2010

                                  Total     Total               Square    
Leased       Project Name Location   City, State   Feet     Sq. Feet    
Ownership
4523 Green Point Drive
  Greensboro, NC     85,830       35,350     LPLP
4501 Green Point Drive
  Greensboro, NC     90,049       90,049     LPLP
4500 Green Point Drive
  Greensboro, NC     71,040       64,200     LPLP
6560 Stonegate Drive
  Allentown, PA     80,000       80,000     LPLP
6370 Hedgewood Drive
  Allentown, PA     110,000       110,000     LPLP
6390 Hedgewood Drive
  Allentown, PA     69,000       16,500     LPLP
1495 Valley Center Parkway
  Bethlehem, PA     43,770       42,670     LPLP
2427 Penny Road
  High Point, NC     220,000       220,000     LPLP
10, 20 Liberty Boulevard
  Malvern, PA     62,386       60,372     LPLP
8775 Baypine Road
  Jacksonville, FL     47,454       47,454     LPLP
420 Lapp Road
  Malvern, PA     91,312       78,712     LPLP
6330 Hedgewood Drive
  Allentown, PA     89,700       89,700     LPLP
1550 Valley Center Parkway
  Bethlehem, PA     43,400       43,400     LPLP
1560 Valley Center Parkway
  Bethlehem, PA     51,400       37,331     LPLP
14 Lee Boulevard
  Malvern, PA     89,026       89,026     LPLP
500 Chesterfield Parkway
  Malvern, PA     30,815       30,815     LPLP
300-400 Chesterfield Parkway
  Malvern, PA     49,526       26,724     LPLP
6580 Snowdrift Road
  Allentown, PA     104,000       56,000     LPLP
1510 Valley Center Parkway
  Bethlehem, PA     48,208       44,208     LPLP
1530 Valley Center Parkway
  Bethlehem, PA     46,400       46,400     LPLP
180 Admiral Cochrane Drive
  Annapolis, MD     125,798       117,593     LPLP
747 Dresher Road
  Horsham, PA     53,200       33,572     LPLP
6540 Stonegate Drive
  Allentown, PA     120,000       120,000     LPLP
4524 Green Point Drive
  Greensboro, NC     74,587       61,022     LPLP
45-67 Great Valley Parkway
  Malvern, PA     128,011       128,011     LPLP
8665, 8667, 8669 Baypine Road
  Jacksonville, FL     63,118       45,198     LPLP
974 Marcon Boulevard
  Allentown, PA     39,200       39,200     LPLP
40 Valley Stream Parkway
  Malvern, PA     31,092       31,092     LPLP
50 Valley Stream Parkway
  Malvern, PA     31,000       31,000     LPLP

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Liberty Property Trust
Unencumbered Property List
June 30, 2010

                                  Total     Total               Square    
Leased       Project Name Location   City, State   Feet     Sq. Feet    
Ownership
20 Valley Stream Parkway
  Malvern, PA     58,837       54,756     LPLP
190 Admiral Cochrane Drive
  Annapolis, MD     72,101       67,247     LPLP
9, 15-25 Great Valley Parkway
  Malvern, PA     158,900       158,900     LPLP
257-275 Great Valley Parkway
  Malvern, PA     71,122       46,387     LPLP
300 Technology Drive
  Malvern, PA     22,500       22,500     LPLP
277-293 Great Valley Parkway
  Malvern, PA     28,800       28,800     LPLP
311 Technology Drive
  Malvern, PA     29,350       29,350     LPLP
7 Great Valley Parkway
  Malvern, PA     58,594       25,212     LPLP
55 Valley Stream Parkway
  Malvern, PA     40,057       40,057     LPLP
65 Valley Stream Parkway
  Malvern, PA     61,313       61,313     LPLP
508 Lapp Road
  Malvern, PA     50,200       50,200     LPLP
10 Valley Stream Parkway
  Malvern, PA     33,027       33,027     LPLP
9101,9111,9115 Guilford Road
  Columbia, MD     53,054       53,054     LPLP
333 Phoenixville Pike
  Malvern, PA     84,000       84,000     LPLP
964 Marcon Boulevard
  Allentown, PA     39,200       34,200     LPLP
764 Roble Road
  Allentown, PA     21,860       21,860     LPLP
30 Great Valley Parkway
  Malvern, PA     12,000       12,000     LPLP
27-43 Great Valley Parkway
  Malvern, PA     60,623       60,623     LPLP
77-123 Great Valley Parkway
  Malvern, PA     103,099       103,099     LPLP
3174 Airport Road
  Allentown, PA     42,000       42,000     LPLP
2196 Avenue C
  Allentown, PA     31,140       31,140     LPLP
2201 Hangar Place
  Allentown, PA     52,300       47,234     LPLP
175-205 Great Valley Parkway
  Malvern, PA     190,597       119,619     LPLP
954 Marcon Boulevard
  Allentown, PA     30,140       30,140     LPLP
12,14,16 Great Valley Parkway
  Malvern, PA     20,546       20,546     LPLP
155 Great Valley Parkway
  Malvern, PA     71,200       71,200     LPLP
510 Lapp Road
  Malvern, PA     27,167       27,167     LPLP
9125,9135,9145 Guilford Road
  Columbia, MD     85,216       85,216     LPLP
60 Morehall Road
  Malvern, PA     117,000       117,000     LPLP

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Liberty Property Trust
Unencumbered Property List
June 30, 2010

                                  Total     Total               Square    
Leased       Project Name Location   City, State   Feet     Sq. Feet    
Ownership
57 South Commerce Way
  Bethlehem, PA     76,400       76,400     LPLP
754 Roble Road
  Allentown, PA     46,800       46,800     LPLP
944 Marcon Boulevard
  Allentown, PA     38,400       32,000     LPLP
7077 Bonneval Road
  Jacksonville, FL     113,682       89,366     LPLP
4190 Belfort Road
  Jacksonville, FL     119,047       95,659     LPLP
5501-19 Pioneer Park Boulevard
  Tampa, FL     109,791       70,375     LPLP
6520 Stonegate Drive
  Allentown, PA     43,200       43,200     LPLP
1 Country View Road
  Malvern, PA     48,900       48,900     LPLP
701A Route 73 South
  Marlton, NJ     93,766       93,766     LPLP
701C Route 73 South
  Marlton, NJ     27,802       27,802     LPLP
7437 Industrial Boulevard
  Allentown, PA     191,330       191,330     LPLP
3000 Atrium Way
  Mt. Laurel, NJ     108,416       84,032     LPLP
170 South Warner Road
  King of Prussia, PA     87,685       87,685     LPLP
190 South Warner Road
  King of Prussia, PA     87,500       87,500     LPLP
507 Prudential Road
  Horsham, PA     100,710       100,710     LPLP
11000,15000 Commerce Parkway
  Mt. Laurel, NJ     65,014       65,014     LPLP
12000,14000 Commerce Parkway
  Mt. Laurel, NJ     68,000       68,000     LPLP
16000,18000 Commerce Parkway
  Mt. Laurel, NJ     49,379       41,916     LPLP
400 Lippincott Drive
  Marlton, NJ     40,000       40,000     LPLP
406 Lippincott Drive
  Marlton, NJ     40,218       36,239     LPLP
7178 — 7180 Columbia Gateway
  Columbia, MD     88,895       88,895     LPLP
100 Witmer Road
  Horsham, PA     139,128       128,469     LPLP
5690-5694 Crenshaw Street
  Tampa, FL     87,095       50,395     LPLP
2041 Avenue C
  Allentown, PA     30,400       25,600     LPLP
301 Hill Carter Parkway
  Richmond, VA     80,000       80,000     LPLP
5600-5626 Eastport Boulevard
  Richmond, VA     71,433       64,520     LPLP
5650-5674 Eastport Boulevard
  Richmond, VA     150,863       150,863     LPLP
5700 Eastport Boulevard
  Richmond, VA     100,336       100,336     LPLP
4880 Cox Road
  Glen Allen, VA     58,726       58,726     LPLP

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Liberty Property Trust
Unencumbered Property List
June 30, 2010

                                  Total     Total               Square    
Leased       Project Name Location   City, State   Feet     Sq. Feet    
Ownership
4101-4127 Carolina Avenue
  Richmond, VA     126,000       126,000     LPLP
4201-4261 Carolina Avenue
  Richmond, VA     288,000       288,000     LPLP
4263-4299 Carolina Avenue
  Richmond, VA     180,000       157,500     LPLP
4301-4335 Carolina Avenue
  Richmond, VA     162,000       144,000     LPLP
4337-4379 Carolina Avenue
  Richmond, VA     198,000       198,000     LPLP
4501-4549 Carolina Avenue
  Richmond, VA     150,000       90,000     LPLP
4551-4593 Carolina Avenue
  Richmond, VA     151,800       73,118     LPLP
4601-4643 Carolina Avenue
  Richmond, VA     151,800       125,925     LPLP
4645-4683 Carolina Avenue
  Richmond, VA     120,000       84,000     LPLP
4447-4491 Carolina Avenue
  Richmond, VA     158,700       158,700     LPLP
4401-4445 Carolina Avenue
  Richmond, VA     158,700       62,100     LPLP
9601 Cosner Drive
  Fredericksburg, VA     128,500       128,500     LPLP
7620 Cetronia Road
  Allentown, PA     155,060       155,060     LPLP
3100 Horizon Drive
  King of Prussia, PA     41,000       41,000     LPLP
3500 Horizon Drive
  King of Prussia, PA     65,579       65,579     LPLP
200 Chesterfield Parkway
  Malvern, PA     28,495       28,495     LPLP
3102,3104,3110 Cherry Palm Drive
  Tampa, FL     74,397       56,004     LPLP
4344 Federal Drive
  Greensboro, NC     92,425       92,425     LPLP
767 Electronic Drive
  Horsham, PA     45,000       45,000     LPLP
5601-5669 Eastport Boulevard
  Richmond, VA     150,000       124,000     LPLP
5900 Eastport Boulevard
  Richmond, VA     142,800       142,800     LPLP
7020 AC Skinner Parkway
  Jacksonville, FL     42,184       38,115     LPLP
7022 AC Skinner Parkway
  Jacksonville, FL     88,200       88,200     LPLP
132 Welsh Road
  Horsham, PA     45,200       42,289     LPLP
11777 Central Highway
  Jacksonville, FL     50,000       50,000     LPLP
5 Country View Road
  Malvern, PA     63,170       63,170     LPLP
4717-4729 Eubank Road
  Richmond, VA     141,360       141,360     LPLP
1455 Valley Center Parkway
  Bethlehem, PA     54,118       54,118     LPLP
4000 Piedmont Parkway
  High Point, NC     60,383       43,408     LPLP

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Liberty Property Trust
Unencumbered Property List
June 30, 2010

                                  Total     Total               Square    
Leased       Project Name Location   City, State   Feet     Sq. Feet    
Ownership
8401-8408 Benjamin Road
  Tampa, FL     127,166       127,166     LPLP
301 Lippincott Drive
  Marlton, NJ     82,482       51,832     LPLP
303 Lippincott Drive
  Marlton, NJ     83,260       83,260     LPLP
3200 Horizon Drive
  King of Prussia, PA     91,096       45,995     LPLP
3000 Horizon Drive
  King of Prussia, PA     47,309       47,309     LPLP
4263F-N Carolina Avenue
  Richmond, VA     57,600       34,389     LPLP
1640 Valley Center Parkway
  Bethlehem, PA     30,850       30,850     LPLP
1650 Valley Center Parkway
  Bethlehem, PA     29,150       20,213     LPLP
1660 Valley Center Parkway
  Bethlehem, PA     27,500       20,092     LPLP
13000 Route 73 North
  Mt. Laurel, NJ     61,698       40,273     LPLP
4380 Federal Drive
  Greensboro, NC     79,200       79,200     LPLP
4388 Federal Drive
  Greensboro, NC     32,400       32,400     LPLP
4345 Southpoint Parkway
  Jacksonville, FL     104,358       104,358     LPLP
300 Welsh Road — Building #3
  Horsham, PA     23,461       23,461     LPLP
300 Welsh Road — Building #4
  Horsham, PA     37,653       37,653     LPLP
83 South Commerce Way
  Bethlehem, PA     18,983       11,822     LPLP
85 South Commerce Way
  Bethlehem, PA     21,119       15,210     LPLP
87 South Commerce Way
  Bethlehem, PA     22,653       13,583     LPLP
8801 Tinicum Boulevard
  Philadelphia, PA     441,000       441,000     LPPLP
7016 AC Skinner Parkway
  Jacksonville, FL     39,350       39,350     LPLP
7018 AC Skinner Parkway
  Jacksonville, FL     92,872       87,719     LPLP
440 E. Swedesford Road
  King of Prussia, PA     72,336       72,336     LPLP
460 E. Swedesford Road
  King of Prussia, PA     71,739       71,739     LPLP
50 Morehall Road
  Malvern, PA     117,000       117,000     LPLP
89 South Commerce Way
  Bethlehem, PA     43,200       43,200     LPLP
6532 Judge Adams Road
  Rock Creek, NC     151,600       137,600     LPLP
6530 Judge Adams Road
  Rock Creek, NC     151,600       151,600     LPLP
5000 Cox Road
  Glen Allen, VA     58,367       58,367     LPLP
5500 Cox Road
  Glen Allen, VA     53,863       45,558     LPLP

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Liberty Property Trust
Unencumbered Property List
June 30, 2010

                                  Total     Total               Square    
Leased       Project Name Location   City, State   Feet     Sq. Feet    
Ownership
510 Eastpark Court
  Richmond, VA     51,874       50,329     LPLP
520 Eastpark Court
  Richmond, VA     144,228       144,228     LPLP
2 Walnut Grove Drive
  Horsham, PA     81,856       77,762     LPLP
5 Walnut Grove Drive
  Horsham, PA     105,000       91,519     LPLP
7014 AC Skinner Parkway
  Jacksonville, FL     85,380       85,380     LPLP
7248 Industrial Boulevard
  Allentown, PA     497,000       295,350     LPLP
111 Kelsey Lane
  Tampa, FL     60,200       60,200     LPLP
200 Gibraltar Road
  Horsham, PA     64,452       15,991     LPLP
220 Gibraltar Road
  Horsham, PA     63,587       54,813     LPLP
240 Gibraltar Road
  Horsham, PA     63,587       63,587     LPLP
151 South Warner Road
  King of Prussia, PA     89,914       89,914     LPLP
1 Walnut Grove Drive
  Horsham, PA     66,372       —     LPLP
7930, 8010-20 Woodland Center Boulevard
  Tampa, FL     89,758       78,958     LPLP
7920 Woodland Center Boulevard
  Tampa, FL     52,627       52,627     LPLP
8154-8198 Woodland Center Boulevard
  Tampa, FL     45,382       30,762     LPLP
8112-42 Woodland Center Boulevard
  Tampa, FL     39,155       39,155     LPLP
8202 Woodland Center Boulevard
  Tampa, FL     39,155       39,155     LPLP
5701-5799 Eastport Boulevard.
  Richmond, VA     174,720       174,720     LPLP
3604 Horizon Drive
  King of Prussia, PA     22,000       16,858     LPLP
131 Kelsey Lane
  Tampa, FL     89,290       89,290     LPLP
6601-6625 W. 78th Street
  Bloomington, MN     325,000       325,000     LPLP
650 Swedesford Road
  King of Prussia, PA     100,000       95,530     LPLP
680 Swedesford Road
  King of Prussia, PA     102,500       102,500     LPLP
2905 Northwest Boulevard
  Plymouth, MN     84,765       49,609     LPLP
2800 Campus Drive
  Plymouth, MN     65,624       61,924     LPLP
2955 Xenium Lane
  Plymouth, MN     24,800       14,850     LPLP
6321-6325 Bury Drive
  Eden Prairie, MN     73,278       38,780     LPLP
7660-7716 Golden Triangle Drive
  Eden Prairie, MN     89,672       67,169     LPLP
7400 Flying Cloud Drive
  Eden Prairie, MN     32,137       —     LPLP

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Liberty Property Trust
Unencumbered Property List
June 30, 2010

                                  Total     Total               Square    
Leased       Project Name Location   City, State   Feet     Sq. Feet    
Ownership
10301-10305 West 70th Street
  Eden Prairie, MN     23,547       23,547     LPLP
10321 West 70th Street
  Eden Prairie, MN     28,372       28,372     LPLP
10333 West 70th Street
  Eden Prairie, MN     21,640       20,525     LPLP
10349-10357 West 70th Street
  Eden Prairie, MN     53,912       53,912     LPLP
10365-10375 West 70th Street
  Eden Prairie, MN     56,877       56,877     LPLP
10393-10394 West 70th Street
  Eden Prairie, MN     52,684       52,684     LPLP
7078 Shady Oak Road
  Eden Prairie, MN     67,041       —     LPLP
4801 Cox Road
  Glen Allen, VA     80,397       77,226     LPLP
4160 Mendenhall Oaks Parkway
  High Point, NC     107,480       107,480     LPLP
1525 Valley Center Parkway
  Bethlehem, PA     75,000       49,923     LPLP
6000 Commerce Parkway
  Mt. Laurel, NJ     54,000       54,000     LPLP
8000 Commerce Parkway
  Mt. Laurel, NJ     54,185       54,185     LPLP
9000 Commerce Parkway
  Mt. Laurel, NJ     66,164       60,164     LPLP
10400 Viking Drive
  Eden Prairie, MN     167,172       165,448     LPLP
9770 Patuxent Woods Drive
  Columbia, MD     35,520       27,332     LPLP
9780 Patuxent Woods Drive
  Columbia, MD     22,270       22,270     LPLP
9790 Patuxent Woods Drive
  Columbia, MD     25,345       11,614     LPLP
9810 Patuxent Woods Drive
  Columbia, MD     27,699       22,709     LPLP
9800 Patuxent Woods Drive
  Columbia, MD     31,095       11,880     LPLP
9820 Patuxent Woods Drive
  Columbia, MD     24,528       6,728     LPLP
9830 Patuxent Woods Drive
  Columbia, MD     30,800       30,800     LPLP
1000 Briggs Road
  Mt. Laurel, NJ     40,946       40,946     LPLP
1025 Briggs Road
  Mt. Laurel, NJ     61,019       61,019     LPLP
1020 Briggs Road
  Mt. Laurel, NJ     35,252       35,252     LPLP
1701 Clint Moore Road
  Boca Raton, FL     80,060       80,060     LPLP
4194 Mendenhall Oaks Parkway
  High Point, NC     26,752       26,752     LPLP
4196 Mendenhall Oaks Parkway
  High Point, NC     19,647       16,590     LPLP
1 Great Valley Parkway
  Malvern, PA     60,880       40,807     LPLP
5 Great Valley Parkway
  Malvern, PA     65,044       57,353     LPLP

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Liberty Property Trust
Unencumbered Property List
June 30, 2010

                                  Total     Total               Square    
Leased       Project Name Location   City, State   Feet     Sq. Feet    
Ownership
4170 Mendenhall Oaks Parkway
  High Point, NC     43,040       43,040     LPLP
4180 Mendenhall Oaks Parkway
  High Point, NC     33,440       33,440     LPLP
4050 Piedmont Parkway
  High Point, NC     220,562       191,240     LPLP
5600 & 5610 Rowland Road
  Minnetonka, MN     120,709       84,837     LPLP
4198 Cox Road
  Glen Allen, VA     44,089       39,980     LPLP
1001 Cedar Hollow Road
  Malvern, PA     133,000       133,000     LPLP
3 Country View Road
  Malvern, PA     70,000       70,000     LPLP
2000 Crawford Place
  Mt. Laurel, NJ     74,013       53,781     LPLP
425 Technology Drive
  Malvern, PA     22,407       6,480     LPLP
375 Technology Drive
  Malvern, PA     16,500       16,500     LPLP
45 Liberty Boulevard
  Malvern, PA     136,977       115,083     LPLP
100 Chesterfield Parkway
  Malvern, PA     66,906       66,906     LPLP
4510 Cox Road
  Glen Allen, VA     72,655       72,655     LPLP
9550 Satellite Boulevard
  Orlando, FL     70,520       70,520     LPLP
7724 Woodland Center Boulevard
  Tampa, FL     29,350       29,350     LPLP
7802-50 Woodland Center Boulevard
  Tampa, FL     44,350       44,350     LPLP
7852-98 Woodland Center Boulevard
  Tampa, FL     44,350       38,028     LPLP
6600 Southpoint Parkway
  Jacksonville, FL     56,460       56,460     LPLP
6700 Southpoint Parkway
  Jacksonville, FL     46,500       46,500     LPLP
181-187 Gibraltar Road
  Horsham, PA     48,870       48,870     LPLP
104 Rock Road
  Horsham, PA     51,375       51,375     LPLP
123-135 Rock Road
  Horsham, PA     37,500       34,295     LPLP
111-159 Gibraltar Road
  Horsham, PA     63,036       54,803     LPLP
161-175 Gibraltar Road
  Horsham, PA     49,732       49,732     LPLP
103-109 Gibraltar Road
  Horsham, PA     42,000       24,000     LPLP
261-283 Gibraltar Road
  Horsham, PA     60,000       60,000     LPLP
201-223 Witmer Road
  Horsham, PA     60,000       48,243     LPLP
231-237 Gibraltar Road
  Horsham, PA     60,000       60,000     LPLP
100 Gibraltar Road
  Horsham, PA     2,800       —     LPLP

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Liberty Property Trust
Unencumbered Property List
June 30, 2010

                                  Total     Total               Square    
Leased       Project Name Location   City, State   Feet     Sq. Feet    
Ownership
101 Gibraltar Road
  Horsham, PA     56,845       43,124     LPLP
506 Prudential Road
  Horsham, PA     18,200       18,200     LPLP
113-123 Rock Road
  Horsham, PA     37,500       37,500     LPLP
101-111 Rock Road
  Horsham, PA     37,884       37,884     LPLP
120 Gibraltar Road
  Horsham, PA     49,023       49,023     LPLP
110 Gibraltar Road
  Horsham, PA     59,429       56,491     LPLP
100-107 Lakeside Drive
  Horsham, PA     27,465       27,465     LPLP
200-264 Lakeside Drive
  Horsham, PA     54,623       41,085     LPLP
300-309 Lakeside Drive
  Horsham, PA     43,832       40,881     LPLP
400-445 Lakeside Drive
  Horsham, PA     62,123       62,123     LPLP
104 Witmer Road
  Horsham, PA     24,300       —     LPLP
201 Gibraltar Road
  Horsham, PA     46,697       46,697     LPLP
2920 Northwest Boulevard
  Plymouth, MN     81,779       81,779     LPLP
3600 Horizon Drive
  King of Prussia, PA     34,421       34,421     LPLP
3602 Horizon Drive
  King of Prussia, PA     22,820       22,820     LPLP
2809 South Lynnhaven Road
  Virginia Beach, VA     62,924       62,924     LPLP
200 Golden Oak Court
  Virginia Beach, VA     74,290       65,556     LPLP
208 Golden Oak Court
  Virginia Beach, VA     63,825       63,309     LPLP
1 Enterprise Parkway
  Hampton, VA     63,029       42,910     LPLP
22 Enterprise Parkway
  Hampton, VA     72,444       66,237     LPLP
4801 Executive Park Court — 100
  Jacksonville, FL     60,000       60,000     LPLP
4801 Executive Park Court — 200
  Jacksonville, FL     40,000       40,000     LPLP
4810 Executive Park Court
  Jacksonville, FL     40,000       35,130     LPLP
6602 Executive Park Court — 100
  Jacksonville, FL     42,000       42,000     LPLP
6602 Executive Park Court — 200
  Jacksonville, FL     32,000       27,500     LPLP
6631 Executive Park Court — 100
  Jacksonville, FL     27,200       27,200     LPLP
6631 Executive Park Court — 200
  Jacksonville, FL     44,000       44,000     LPLP
4815 Executive Park Court — 100
  Jacksonville, FL     39,600       39,600     LPLP
4815 Executive Park Court — 200
  Jacksonville, FL     50,000       25,000     LPLP

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Liberty Property Trust
Unencumbered Property List
June 30, 2010

                                  Total     Total               Square    
Leased       Project Name Location   City, State   Feet     Sq. Feet    
Ownership
4825 Executive Park Court
  Jacksonville, FL     65,000       65,000     LPLP
4820 Executive Park Court
  Jacksonville, FL     60,000       49,200     LPLP
3 Franklin Plaza
  Philadelphia, PA     215,350       215,350     LPPLP II
530 Eastpark Court
  Richmond, VA     48,000       48,000     LPLP
5410 — 5430 Northwest 33rd Avenue
  Ft. Lauderdale, FL     64,299       64,299     LPLP
10511 & 10611 Satellite Boulevard
  Orlando, FL     76,800       70,400     LPLP
400-500 Brandywine Parkway
  West Chester, PA     101,536       101,536     LPLP
600 Brandywine Parkway
  West Chester, PA     78,615       78,615     LPLP
7562 Penn Drive
  Allentown, PA     26,950       26,950     LPLP
7277 Williams Avenue
  Allentown, PA     41,040       31,440     LPLP
6500 NW 12th Avenue
  Ft. Lauderdale, FL     66,000       59,100     LPLP
6600 NW 12th Avenue
  Ft. Lauderdale, FL     65,791       59,791     LPLP
1500 SW 5th Court
  Pompano Beach, FL     118,992       118,992     LPLP
1651 SW 5th Court
  Pompano Beach, FL     25,200       25,200     LPLP
1601 SW 5th Court
  Pompano Beach, FL     25,200       25,200     LPLP
1501 SW 5th Court
  Pompano Beach, FL     25,200       25,200     LPLP
1400 SW 6th Court
  Pompano Beach, FL     143,459       118,459     LPLP
1405 SW 6th Court
  Pompano Beach, FL     48,720       41,720     LPLP
595 SW 13th Terrace
  Pompano Beach, FL     44,627       44,627     LPLP
601 SW 13th Terrace
  Pompano Beach, FL     20,385       20,385     LPLP
605 SW 16th Terrace
  Pompano Beach, FL     38,458       38,458     LPLP
8921 Brittany Way
  Tampa, FL     32,000       32,000     LPLP
6000 Eastport Blvd
  Richmond, VA     149,040       149,040     LPLP
2700 Horizon Drive
  King of Prussia, PA     45,000       45,000     LPLP
2900 Horizon Drive
  King of Prussia, PA     50,000       50,000     LPLP
2500 Renaissance Boulevard
  King of Prussia, PA     30,500       30,500     LPLP
2300 Renaissance Boulevard
  King of Prussia, PA     31,000       31,000     LPLP
951 Broken Sound Parkway
  Boca Raton, FL     85,610       63,067     LPLP
719 Dresher Road
  Horsham, PA     35,212       35,212     LPLP

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Liberty Property Trust
Unencumbered Property List
June 30, 2010

                                  Total     Total               Square    
Leased       Project Name Location   City, State   Feet     Sq. Feet    
Ownership
6601 Executive Park Circle North
  Jacksonville, FL     80,000       80,000     LPLP
3400 Lakeside Drive
  Miramar, FL     120,130       112,372     LPLP
3450 Lakeside Drive
  Miramar, FL     119,212       115,073     LPLP
3350 SW 148th Avenue
  Miramar, FL     154,768       149,581     LPLP
2100 Renaissance Boulevard
  King of Prussia, PA     102,085       102,085     LPLP
4 Walnut Grove
  Horsham, PA     109,700       109,700     LPLP
7355 Williams Avenue
  Allentown, PA     43,425       43,425     LPLP
794 Roble Road
  Allentown, PA     101,750       101,750     LPLP
484 Viking Drive
  Virginia Beach, VA     39,804       32,687     LPLP
3829-3855 Gaskins Road
  Richmond, VA     44,926       44,926     LPLP
5000 Dearborn Court
  Mt. Laurel, NJ     56,016       56,016     LPLP
5400-5500 Feltl Road
  Minnetonka, MN     135,240       112,372     LPLP
14630-14650 28th Avenue North
  Plymouth, MN     56,100       56,100     LPLP
245 Executive Drive
  Brookfield, WI     75,064       75,064     LPLP
5250 Eagle Trail Drive
  Tampa, FL     97,400       97,400     LPLP
629 Phoenix Drive
  Virginia Beach, VA     24,549       20,060     LPLP
2250 Hickory Road
  Plymouth Meeting, PA     83,055       80,082     LPLP
13650 NW 8th Street
  Sunrise, FL     24,732       24,732     LPLP
13630 NW 8th Street
  Sunrise, FL     29,444       22,943     LPLP
3400 Horizon Drive
  King of Prussia, PA     72,491       38,921     LPLP
602 Heron Drive
  Bridgeport, NJ     26,450       26,450     LPLP
10800 Nuckols Boulevard
  Richmond, VA     135,375       —     LPLP
4901 Belfort Road
  Jacksonville, FL     78,930       78,930     LPLP
777 Yamato Road
  Boca Raton, FL     155,481       130,353     LPLP
7625 Smetana Lane
  Eden Prairie, MN     55,924       55,924     LPLP
4606 Richlynn Drive
  Belcamp, MD     65,000       65,000     LPLP
5700 Cleveland Street
  Virginia Beach, VA     86,170       80,424     LPLP
7695-7699 Anagram Drive
  Eden Prairie, MN     39,390       39,390     LPLP
2216 Directors Row
  Orlando, FL     118,500       —     LPLP

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Liberty Property Trust
Unencumbered Property List
June 30, 2010

                                  Total     Total               Square    
Leased       Project Name Location   City, State   Feet     Sq. Feet    
Ownership
1901 Summit Tower Boulevard
  Maitland, FL     120,268       120,268     LPLP
1001 Briggs Road
  Mt. Laurel, NJ     63,545       63,545     LPLP
7725 Woodland Center Boulevard
  Tampa, FL     42,615       42,615     LPLP
7550 Meridian Circle
  Maple Grove, MN     49,827       24,312     LPLP
4300 Federal Drive
  Greensboro, NC     59,200       59,200     LPLP
3255 Neil Armstrong Boulevard
  Eagan, MN     87,402       87,402     LPLP
4875 Belfort Road
  Jacksonville, FL     79,955       79,955     LPLP
4899 Belfort Road
  Jacksonville, FL     80,797       31,412     LPLP
1801 Clint Moore Road
  Boca Raton, FL     47,442       19,520     LPLP
7800 N. 113th Street
  Milwaukee, WI     80,569       —     LPLP
9600 54th Avenue
  Plymouth, MN     50,021       —     LPLP
8001 Woodland Center Boulevard
  Tampa, FL     29,999       17,234     LPLP
8945-8975 Guilford Road
  Columbia, MD     101,596       63,718     RBCLP
4630 Woodland Corporate Boulevard
  Tampa, FL     140,548       123,036     LPLP
31700 Research Park Drive
  Madison Heights, MI     23,980       23,980     LPLP
1201 East Whitcomb Avenue
  Madison Heights, MI     26,660       —     LPLP
300 Welsh Road
  Horsham, PA     33,205       33,205     LPLP
7317 Parkway Drive
  Hanover, MD     30,000       —     LPLP
7800 Equitable Drive
  Eden Prairie, MN     43,426       43,426     LPLP
7905 Fuller Road
  Eden Prairie, MN     74,224       74,224     LPLP
600 Chesterfield Parkway
  Malvern, PA     79,694       79,694     LPLP
700 Chesterfield Parkway
  Malvern, PA     79,694       79,694     LPLP
2301 Renaissance Boulevard
  King of Prussia, PA     197,000       197,000     LPLP
2520 Renaissance Boulevard
  King of Prussia, PA     53,109       53,109     LPLP
701-725 South US Hwy 301
  Tampa, FL     65,380       65,380     LPLP
9023 Columbine Road
  Eden Prairie, MN     62,200       62,200     LPLP
9801 80th Avenue
  Pleasant Prairie, WI     277,454       277,454     LPLP
11950 W. Lake Park Drive
  Milwaukee, WI     35,749       35,749     LPLP
11400 W. Lake Park Drive
  Milwaukee, WI     35,928       28,723     LPLP

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Liberty Property Trust
Unencumbered Property List
June 30, 2010

                                  Total     Total               Square    
Leased       Project Name Location   City, State   Feet     Sq. Feet    
Ownership
11425 W. Lake Park Drive
  Milwaukee, WI     35,817       35,817     LPLP
11301 W. Lake Park Drive
  Milwaukee, WI     40,020       20,098     LPLP
11900 W. Lake Park Drive
  Milwaukee, WI     36,522       36,522     LPLP
18 Great Valley Parkway
  Malvern, PA     28,523       28,523     LPLP
4905 Belfort Road
  Jacksonville, FL     54,835       54,835     LPLP
4135 Mendenhall Oaks Parkway
  High Point, NC     33,758       32,440     LPLP
4502 Woodland Corporate Boulevard
  Tampa, FL     42,680       42,680     LPLP
700 Dresher Road
  Horsham, PA     110,000       110,000     LPLP
9001-9015 Brittany Way
  Tampa, FL     30,000       30,000     LPLP
651 Boulder Drive
  Allentown, PA     522,000       522,000     LPLP
2201 Renaissance Boulevard
  King of Prussia, PA     132,823       132,823     LPLP
2560 Renaissance Boulevard
  King of Prussia, PA     35,000       35,000     LPLP
7251 Salisbury Road
  Jacksonville, FL     65,280       50,548     LPLP
5 Manhattan Square
  Hampton, VA     17,068       17,068     LPLP
6161 Green Valley Drive
  Bloomington, MN     36,827       11,810     LPLP
4700 Nathan Lane North
  Minneapolis, MN     191,336       191,336     LPLP
8967 Columbine Road
  Eden Prairie, MN     39,862       39,862     LPLP
2400 South Lake Orange Drive
  Orlando, FL     60,800       60,800     LPLP
4508 Woodland Corporate Boulevard
  Tampa, FL     40,140       40,140     LPLP
4198 Eagle Hill Drive
  High Point, NC     150,000       150,000     LPLP
550-590 Hale Avenue
  Oakdale, MN     100,600       100,600     LPLP
11 Great Valley Parkway
  Malvern, PA     27,348       27,348     LPLP
7622 Bald Cypress Place
  Tampa, FL     15,000       15,000     LPLP
1015 Briggs Road
  Mt. Laurel, NJ     37,600       37,600     LPLP
7777 Golden Triangle Drive
  Eden Prairie, MN     31,116       31,116     LPLP
680 Blair Mill Road
  Horsham, PA     115,110       115,110     LPLP
11414 West Park Place
  Milwaukee, WI     86,723       81,086     LPLP
8939 Columbine Road
  Eden Prairie, MN     48,000       48,000     LPLP
901-933 US Highway 301 South
  Tampa, FL     65,200       65,200     LPLP

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Liberty Property Trust
Unencumbered Property List
June 30, 2010

                                  Total     Total               Square    
Leased       Project Name Location   City, State   Feet     Sq. Feet    
Ownership
7615 Smetana Lane
  Eden Prairie, MN     93,444       93,444     LPLP
7805 Hudson Road
  Woodbury, MN     138,732       138,732     LPLP
11520 West Calumet Road
  Milwaukee, WI     15,293       —     LPLP
12100 West Park Place
  Milwaukee, WI     56,293       49,870     LPLP
11020 West Plank Court
  Wauwatosa, WI     49,061       30,212     LPLP
1400 Liberty Ridge Drive
  Wayne, PA     101,136       94,023     LPLP
1500, 1550 Liberty Ridge Drive
  Chesterbrook, PA     233,120       228,074     LPLP
10245 Centurion Parkway North
  Jacksonville, FL     51,974       51,974     LPLP
17000 Commerce Parkway
  Mt. Laurel, NJ     29,768       29,768     LPLP
6220 Old Dobbin Lane
  Columbia, MD     64,515       64,515     LPLP
1200 Liberty Ridge Drive
  Wayne, PA     86,150       62,752     LPLP
4183 Eagle Hill Drive
  High Point, NC     96,000       96,000     LPLP
4189 Eagle Hill Drive
  High Point, NC     96,000       96,000     LPLP
6923 Lee Vista Blvd
  Orlando, FL     30,000       30,000     LPLP
4020 Meeting Way
  High Point, NC     15,000       15,000     LPLP
10801 Nesbitt Avenue South
  Bloomington, MN     56,000       56,000     LPLP
3773 Corporate Parkway
  Center Valley, PA     71,000       67,430     LPLP
6250 Old Dobbin Lane
  Columbia, MD     31,000       26,943     LPLP
6200 Old Dobbin Lane
  Columbia, MD     31,000       31,000     LPLP
6210 Old Dobbin Lane
  Columbia, MD     31,000       31,000     LPLP
6240 Old Dobbin Lane
  Columbia, MD     31,000       28,615     LPLP
4887 Belfort Road
  Jacksonville, FL     81,608       78,537     LPLP
6501 Lee Vista Boulevard
  Orlando, FL     68,132       68,132     LPLP
7028 Snowdrift Road
  Fogelville, PA     45,000       45,000     LPLP
74 West Broad Street
  Bethlehem, PA     120,777       97,095     LPLP
4503 Woodland Corporate Boulevard
  Tampa, FL     30,000       30,000     LPLP
4505 Woodland Corporate Boulevard
  Tampa, FL     25,000       25,000     LPLP
4511 Woodland Corporate Boulevard
  Tampa, FL     25,000       25,000     LPLP
4600 Nathan Lane
  Minneapolis, MN     85,528       63,891     LPLP

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Liberty Property Trust
Unencumbered Property List
June 30, 2010

                                  Total     Total               Square    
Leased       Project Name Location   City, State   Feet     Sq. Feet    
Ownership
7255 Salisbury Road
  Jacksonville, FL     57,120       37,630     LPLP
8150 Industrial Boulevard
  Allentown, PA     300,000       300,000     LPLP
8995 Columbine Road
  Eden Prairie, MN     46,112       46,112     LPLP
8911 Columbine Road
  Eden Prairie, MN     38,536       38,536     LPLP
8855 Columbine Road
  Eden Prairie, MN     58,145       58,145     LPLP
1317 Executive Blvd.
  Chesapeake, VA     73,583       73,583     LPLP
100 Westgate Parkway
  Richmond, VA     91,752       91,752     LPLP
1309 Executive Boulevard
  Chesapeake, VA     49,870       49,870     LPLP
40 Liberty Boulevard
  Malvern, PA     126,000       126,000     LPPLP
1605 Valley Center Parkway
  Bethlehem, PA     95,000       95,000     LPLP
2416 Lake Orange Drive
  Orlando, FL     65,602       46,346     LPLP
4100 Mendenhall Oaks Parkway
  High Point, NC     55,250       49,733     LPLP
4191 Mendenhall Oaks Parkway
  High Point, NC     45,100       32,000     LPLP
200 Westgate Parkway
  Richmond, VA     60,266       58,249     LPLP
300 Fellowship Road
  Mt. Laurel, NJ     50,000       50,000     LPLP
302 Fellowship Road
  Mt. Laurel, NJ     25,000       25,000     LPLP
5775 Shakopee Road
  Bloomington, MN     103,050       25,750     LPLP
21 Enterprise Parkway
  Hampton, VA     75,915       66,807     LPLP
102 Rock Road
  Horsham, PA     40,472       40,472     LPLP
1305 Executive Boulevard
  Chesapeake, VA     49,865       42,768     LPLP
1313 Executive Boulevard
  Chesapeake, VA     49,870       49,870     LPLP
5715 Old Shakopee Road
  Bloomington, MN     63,463       51,770     LPLP
5735 Old Shakopee Road
  Bloomington, MN     63,463       63,463     LPLP
20 Wright Avenue
  Hunt Valley, MD     74,441       72,939     LPLP
7624 Bald Cypress Place
  Tampa, FL     15,035       15,035     LPLP
5705 Old Shakopee Road
  Bloomington, MN     74,594       74,594     LPLP
15800 W. Bluemound Road
  Brookfield, WI     92,080       82,483     LPLP
335 Commerce Drive
  Fort Washington, PA     74,099       74,099     LPLP
12501 & 12701 Whitewater Drive
  Minnetonka, MN     145,946       142,926     LPLP

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Liberty Property Trust
Unencumbered Property List
June 30, 2010

                                  Total     Total               Square    
Leased       Project Name Location   City, State   Feet     Sq. Feet    
Ownership
10003 Satellite Boulevard
  Orlando, FL     66,387       46,800     LPLP
200 Southchase Boulevard
  Fountain Inn, SC     261,632       261,632     LPLP
4751 League Island Boulevard
  Philadelphia, PA     75,626       75,626     LPPLP V
3901 Westerre Parkway
  Richmond, VA     78,120       78,120     LPLP
11100 West Liberty Drive
  Milwaukee, WI     88,259       88,259     LPLP
2 West Liberty Blvd
  Malvern, PA     100,000       99,540     LPLP
400 Boulder Drive
  Allentown, PA     363,000       363,000     LPLP
200 W. Cypress Creek Road
  Fort Lauderdale, FL     99,721       72,594     LPLP
4520 Seedling Circle
  Tampa, FL     35,000       35,000     LPLP
3001 Leadenhall Road
  Mt. Laurel, NJ     81,059       81,059     LPLP
4015 Meeting Way
  High Point, NC     30,844       30,844     LPLP
75 Brookfield Oaks Drive
  Greenville, SC     57,600       38,409     LPLP
255 Business Center Drive
  Horsham, PA     51,132       51,132     LPLP
355 Business Center Drive
  Horsham, PA     25,983       20,143     LPLP
455 Business Center Drive
  Horsham, PA     51,505       51,505     LPLP
555 Business Center Drive
  Horsham, PA     30,064       1,328     LPLP
1457 Miller Store Road
  Virginia Beach, VA     65,192       65,192     LPLP
10 Great Valley Parkway
  Malvern, PA     16,307       16,307     LPLP
3612 LaGrange Parkway
  Toano, VA     100,933       100,933     LPLP
521 Butler Farm Road
  Hampton, VA     44,651       44,651     LPLP
4 North Park Drive
  Hunt Valley, MD     128,268       109,562     LPLP
6 North Park Drive
  Hunt Valley, MD     81,462       79,712     LPLP
10 North Park Drive
  Hunt Valley, MD     85,365       49,127     LPLP
500 Independence Parkway
  Chesapeake, VA     51,000       24,953     LPLP
3701 Corporate Parkway
  Center Valley, PA     75,000       61,271     LPLP
4193 Eagle Hill Drive
  High Point, NC     104,000       104,000     LPLP
501 US Highway 301 South
  Tampa, FL     59,080       59,080     LPLP
2202 Taft-Vineland Road
  Orlando, FL     60,000       60,000     LPLP
1879 Lamont Avenue
  Odenton, MD     208,000       208,000     LPLP

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Liberty Property Trust
Unencumbered Property List
June 30, 2010

                                  Total     Total               Square    
Leased       Project Name Location   City, State   Feet     Sq. Feet    
Ownership
350 Winmeyer Avenue
  Odenton, MD     187,200       186,878     LPLP
9002-9036 Brittany Way
  Tampa, FL     59,080       52,792     LPLP
One Crescent Drive
  Philadelphia, PA     76,361       67,900     L/S 1 CLP
6950 Harbour View Blvd.
  Suffolk, VA     130,000       130,000     LPLP
2212 Taft Vineland Road
  Orlando, FL     46,500       46,500     LPLP
6230 Old Dobbin Lane
  Columbia, MD     64,791       61,444     LPLP
65 Brookfield Oaks Drive
  Greenville, SC     76,800       76,800     LPLP
7528 Walker Way
  Allentown, PA     83,200       83,200     LPLP
4121 Cox Road
  Glen Allen, VA     59,053       57,036     LPLP
860 Nestle Way
  Allentown, PA     607,608       607,608     LPLP
200 Boulder Drive
  Allentown, PA     500,240       420,320     LPLP
250 Boulder Drive
  Allentown, PA     297,500       210,000     LPLP
4008 Mendenhall Oaks Pkw
  High Point, NC     12,864       2,910     LPDC
7361 Coca Cola Drive
  Hanover, MD     126,100       126,100     LPLP
420 Delaware Drive
  Fort Washington, PA     76,716       76,716     LPLP
1485 W Commerce Avenue
  Carlisle, PA     439,088       439,088     LPLP
8500 Willard Drive
  Breinigsville, PA     451,600       451,600     LPLP
414 Commerce Drive
  Fort Washington, PA     36,718       29,518     LPLP
2256 Taft Vineland Road
  Orlando, FL     34,500       34,500     LPLP
501 Independence Parkway
  Chesapeake, VA     61,146       54,120     LPLP
600 Industrial Drive — LPLP
  Lewisberry, PA     800,000       800,000     Lib 600 GP
42 Kings Hill Avenue
  West Malling, UK     54,856       54,856     LPLP
510 Independence Parkway
  Chesapeake, VA     97,081       90,479     LPLP
8301 Industrial Boulevard
  Breinigsville, PA     1,029,600       1,029,600     LPLP
1950 Summit Park Drive
  Orlando, FL     128,240       117,201     LPLP
1958 Summit Park Drive
  Orlando, FL     128,934       128,934     LPLP
106 Southchase Blvd
  Fountain Inn, SC     120,975       120,975     LPLP
3900 Westerre Parkway
  Richmond, VA     76,128       76,128     LPLP
1001 Boulders Parkway
  Richmond, VA     78,995       70,784     LPLP

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Liberty Property Trust
Unencumbered Property List
June 30, 2010

                                  Total     Total               Square    
Leased       Project Name Location   City, State   Feet     Sq. Feet    
Ownership
7400 Beaufont Springs Drive
  Richmond, VA     76,981       60,167     LPLP
1100 Boulders Parkway
  Richmond, VA     133,302       111,691     LPLP
8900-34 Brittany Way
  Tampa, FL     48,000       48,000     LPLP
200-34 Kelsey Lane
  Tampa, FL     45,600       45,600     LPLP
11300-90 West Theodore Trecker Way
  West Allis, WI     39,927       39,927     LPLP
11548 West Theodore Trecker Way
  West Allis, WI     51,292       51,292     LPLP
11420 West Theodore Trecker Way
  West Allis, WI     25,000       25,000     LPLP
8501 East Raintree Drive
  Scottsdale, AZ     123,340       123,340     LPLP
5201 Gate Parkway
  Jacksonville, FL     150,000       150,000     LPLP
11050 West Liberty Drive
  Milwaukee, WI     29,297       29,297     LPLP
1301 Executive Blvd.
  Chesapeake, VA     50,020       50,020     LPLP
275 Commerce Drive
  Fort Washington, PA     50,808       44,337     LPLP
1250 Virginia Drive
  Fort Washington, PA     41,644       22,455     LPLP
8400 Industrial Blvd.
  Breinigsville, PA     726,000       726,000     LPLP
6900 Harbour View Blvd
  Suffolk, VA     168,000       136,500     LPLP
330 Fellowship Rd.
  Mount Laurel, NJ     103,295       92,411     LPLP
1501 Perryman Road
  Aberdeen, MD     580,168       386,264     LPLP
350 Fellowship Road
  Mt. Laurel, NJ     56,268       56,268     LPLP
Liberty Square
  West Malling, UK     35,157       32,543     LPLP
45 Brookfield Oaks Drive
  Greenville, SC     96,000       —     LPLP
20825 Swenson Drive
  Brookfield, WI     39,729       39,729     LPLP
170 Parkway West
  Duncan, SC     96,000       96,000     LPLP
190 Parkway West
  Duncan, SC     92,400       66,000     LPLP
265 Parkway East
  Duncan, SC     124,800       124,800     LPLP
285 Parkway East
  Duncan, SC     197,200       197,200     LPLP
910-926 Chad Lane
  Tampa, FL     28,800       28,800     LPLP
150-182 Kelsey Lane
  Tampa, FL     54,400       54,400     LPLP
95 Kriner Road
  Chambersburg, PA     837,540       475,640     LPLP
7 Walnut Grove Drive
  Horsham, PA     120,000       120,000     LPLP

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Liberty Property Trust
Unencumbered Property List
June 30, 2010

                                  Total     Total               Square    
Leased       Project Name Location   City, State   Feet     Sq. Feet    
Ownership
1100 Virginia Drive
  Fort Washington, PA     746,929       742,129     LPLP
1 Kings Hill Avenue
  West Malling, UK     43,717       43,717     LPLP
676 Independence Parkway
  Chesapeake, VA     73,345       16,238     LPLP
1301 International Parkway
  Sunrise, FL     140,160       123,704     LPLP
3020 US Highway 301 South
  Riverview, FL     99,039       99,039     LPLP
901 Renaissance Blvd
  Sturtevant, WI     551,759       551,759     LPLP
6200 Lee Vista Blvd.
  Orlando, FL     52,800       14,787     LPLP
7022 TPC Drive
  Orlando, FL     86,316       68,288     LPLP
7100 TPC Drive
  Orlando, FL     101,290       90,089     LPLP
7101 TPC Drive
  Orlando, FL     84,650       84,650     LPLP
7351 Coca Cola Drive
  Elkridge, MD     99,600       99,600     LPLP
9755 Patuxent Woods Drive
  Columbia, MD     97,554       96,217     LPLP
4475 Premier Drive
  High Point, NC     135,000       135,000     LPLP
8725 Henderson Road
  Tampa, FL     105,165       105,165     LPLP
8735 Henderson Road
  Tampa, FL     105,110       105,110     LPLP
8705 Henderson Road
  Tampa, FL     142,881       142,881     LPLP
8715 Henderson Road
  Tampa, FL     111,012       111,012     LPLP
8745 Henderson Road
  Tampa, FL     68,203       68,056     LPLP
4631 Woodland Corporate Blvd
  Tampa, FL     90,472       88,835     LPLP
7851-61 Woodland Ctr Blvd
  Tampa, FL     18,520       18,520     LPLP
4775 League Island Blvd.
  Philadelphia, PA     25,718       25,718     L/S 4775 LP
1150 Pleasant Ridge Road
  Greensboro, NC     341,000       310,000     LPLP
851 Gills Drive
  Orlando, FL     33,600       9,600     LPLP
950 Gills Drive
  Orlando, FL     42,000       21,000     LPLP
1000 Gills Drive
  Orlando, FL     40,000       40,000     LPLP
7 Research Drive
  Greenville, SC     117,100       117,100     LPLP
750 Park of Commerce Blvd
  Boca Raton, FL     94,605       34,755     LPLP
7075 Flying Cloud Dr
  Eden Prairie, MN     345,000       345,000     LPLP
4410 E Cotton Center Blvd.
  Phoenix, AZ     101,269       101,269     LPLP

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Liberty Property Trust
Unencumbered Property List
June 30, 2010

                                  Total     Total               Square    
Leased       Project Name Location   City, State   Feet     Sq. Feet    
Ownership
4750 S 44th Place
  Phoenix, AZ     79,946       69,094     LPLP
8313 West Pierce St.
  Tolleson, AZ     227,259       227,259     LPLP
125 Caliber Ridge Drive
  Greer, SC     126,000       45,000     LPLP
9306-9324 E Broadway Ave
  Tampa, FL     36,000       36,000     LPLP
4435 E Cotton Center Blvd.
  Phoenix, AZ     25,505       25,505     LPLP
4207 E Cotton Center Blvd
  Phoenix, AZ     24,900       24,900     LPLP
4217 E Cotton Center Blvd.
  Phoenix, AZ     88,140       88,140     LPLP
8451 Willard Drive
  Breinigsville, PA     920,400       530,534     LPLP
4300 South 26th Street
  Philadelphia, PA     345,500       345,500     L/S 26th Street LP
3 Crescent Drive
  Philadelphia, PA     95,261       95,261     L/S 3 CDLP
10050 S. 27th Street
  Oak Creek, WI     44,160       10,818     LPLP
2440 W. Corporate Preserve Dr.
  Oak Creek, WI     68,700       37,500     LPLP
4610 S 44th Street
  Phoenix, AZ     66,012       66,012     LPLP
4550 S 44th Street
  Phoenix, AZ     54,489       —     LPLP
540 Eastpark Court
  Richmond, VA     100,000       100,000     LPLP
3100 SW 145th Avenue
  Miramar, FL     104,494       62,582     LPLP
11841 Newgate Blvd
  Hagerstown, MD     615,600       615,600     LPLP
13621 NW 12th Street
  Sunrise, FL     106,910       37,209     LPLP
2001 Summit Park Drive
  Orlando, FL     211,236       210,071     LPLP
 
                       
Total Unencumbered Projects
        52,161,040       46,497,614      

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



SCHEDULE 1.1(b)
ELIGIBLE GROUND LEASES

              Address   City, State   Expiration Year  
 
           
6500 NW 12th Avenue
  Ft. Lauderdale, FL     2034 *
6600 NW 12th Avenue
  Ft. Lauderdale, FL     2034 *
335 Commerce Drive
  Fort Washington, PA     2054  
7 Research Drive
  Greenville, SC     2070  

      *  
w/two tenant-controlled renewal options which extend expiration until 2069

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



SCHEDULE 1.2

COMMITMENTS AND COMMITMENT PERCENTAGES

                  LENDERS   COMMITMENT     COMMITMENT PERCENTAGE  
Bank of America, N.A.
  $ 45,500,000       9.10 %
JPMorgan Chase Bank, N.A.
  $ 45,500,000       9.10 %
Wells Fargo Bank, N.A.
  $ 41,000,000       8.20 %
Citizens Bank of Pennsylvania
  $ 41,000,000       8.20 %
SunTrust Bank
  $ 41,000,000       8.20 %
PNC Bank, National Association
  $ 41,000,000       8.20 %
Citibank N.A.
  $ 33,000,000       6.60 %
UBS Loan Finance LLC
  $ 33,000,000       6.60 %
The Bank of Nova Scotia
  $ 33,000,000       6.60 %
Capital One, N.A.
  $ 33,000,000       6.60 %
U.S. Bank National Association
  $ 33,000,000       6.60 %
The Bank of Tokyo - Mitsubishi UFJ, Ltd.
  $ 25,000,000       5.00 %
Emigrant Realty Finance, LLC
  $ 20,000,000       4.00 %
People’s United Bank
  $ 20,000,000       4.00 %
Chang Hwa Commercial Bank, Ltd., New York Branch
  $ 15,000,000       3.00                    
Total
  $ 500,000,000       100.00 %                  

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



SCHEDULE 1.3

RELATED COMPANIES, GUARANTORS AND UNCONSOLIDATED ENTITIES

Related Companies

Kings Hill Estate Management Company Limited
Kings Hill Residential Estate Management Company Limited
Kings Hill Property Management Limited
**L/S One Crescent Drive, LP
L/S One Crescent Drive, LLC
**L/S Three Crescent Drive, LP
L/S Three Crescent Drive, LLC
**L/S 4775 League Island Blvd., LP
L/S 4775 League Island Blvd., LLC
**L/S 26th Street North, LP
L/S 26th Street North, LLC
**L/S 26th Street South, LP
L/S 26th Street South, LLC
Land Holdings Realty LLC
Liberty Lehigh Partnership
*Liberty Property Development Corp.
*Liberty Property Development Corp. II
Liberty Property Limited Partnership
*Liberty Property Philadelphia Limited Partnership
*Liberty Property Philadelphia Limited Partnership II
Liberty Property Philadelphia Limited Partnership IV West
*Liberty Property Philadelphia Limited Partnership V
*Liberty Property Philadelphia Limited Partnership VI
*Liberty Property Philadelphia Navy Yard Limited Partnership
Liberty Property Trust
Liberty Property/Synterra Limited Partnership
Liberty Venture I, LLC
*LP Malvern Limited Partnership
LP Malvern LLC
*Rivers Business Commons Associates Limited Partnership
Rouse Kent (Central) Limited
Rouse Kent (Residential) Limited
Rouse Kent Developments Limited
Liberty Property Philadelphia Navy Yard Corporation
Liberty Property Philadelphia Corporation V
Liberty Special Purpose Trust
Liberty Property Trust UK Limited
*Liberty 600 Industrial, G.P.
Liberty Property Philadelphia Trust
Liberty Property Philadelphia Corporation IV East
Liberty Property Philadelphia Corporation IV West
Rouse Kent (1 Tower View) Limited
*Liberty West Allis, LLC
Liberty Property Philadelphia Corporation
Liberty Property Philadelphia Trust VI
Liberty Illinois Venture, LLC
Liberty Deer Park, LLC

 

1



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Liberty Delaware, LLC
Liberty Cotton Center, LLC
Liberty Cotton Center II, LLC
Liberty Property Lux, LLC
*Annapolis Development, LLC
*9755 Patuxent Woods Drive Trust
*Perryman 159, L.L.C.
Liberty Stoneridge, LLC
Liberty Durham, LLC
Liberty Washington Venture, LLC
Republic Property TRS LLC
Liberty Property Trust Lux Sarl

Unconsolidated Entities

Cambridge Medipark Limited
Liberty Venture I, LP
Silversword Properties Limited

iCO Didsbury Limited
Liberty AIPO Limited Partnership
Kings Hill Unit Trust
Liberty/Commerz 1701 JFK Boulevard, L.P.
Liberty Illinois, LP
Liberty Washington, LP
Republic 20th Street LLC
Republic Park LLC
RKB CP IV LLC
RKB Lakeside Manager LLC
RKB Lakeside LLC
RKB Corporate Oaks LLC
RPT Presidents Park LLC
Presidents Park I LLC
Presidents Park II LLC
Presidents Park III LLC
RKB Pender LLC
RPLP I LLC
RPT 1425 Investors L.P.
RPT 1425 Holdings LLC
RPT 1425 New York Avenue LLC
RKB WillowWood Manager LLC
RKB WillowWood LLC
RPB WillowWood I LLC
RPB WillowWood II LLC
Blythe Valley JV Sarl
BVP I Sarl
BVP II Sarl
Blythe Valley Innovation Centre Ltd.
BVP Management Co. Ltd.


*Guarantors
**Part of the Philadelphia Navy Yard

 

2



--------------------------------------------------------------------------------



TABLE OF CONTENTS



SCHEDULE 1.4
EXISTING LETTERS OF CREDIT

                                  LC Number   Beneficiary   Name   Original
Amount     Amt O/S     Expiration Date  
68021728
  Commonwealth of PA   Shippensburg   $ 1,422,547.00     $ 917,862.62      
11/28/2010                                    
 
                               
 
          Total:   $ 917,862.62                                            

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



SCHEDULE 6.3
TITLE TO PROPERTIES
The Borrower’s title to its assets is subject to the following:

  1.   With respect to assets of the Borrower other than the Unencumbered
Properties: Rights of others under leases, mortgages, deeds of trust, contracts,
title exceptions, and other arrangements which do not, individually or in the
aggregate, violate the terms of the Credit Agreement.

  2.   In the ordinary course of Borrower’s business, the Borrower sells
properties. At any given time, properties, including Unencumbered Properties,
may be subject to sales agreements.

  3.   The following properties are subject to ground leases:

          Property   Annual Payment  
 
       
2300 E. Parham
  $ 41,181  
6500/6600 NW 12th Avenue
  $ 200,133  
Salisbury Road Land
  $ 11,813  
335 Commerce Drive
  $ 139,925  
420 Delaware Dr.
  $ 174,000  
Liberty Square Retail
  $ 258,608  
151 S. Warner Road
  $ 18,000  
7 Research Drive
  $ 56,250  
One Crescent Drive
  $ 16,573  
42 Kings Hill Ave.
  15% of the net cash flow to the building  

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



SCHEDULE 6.7
LITIGATION
NONE

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



SCHEDULE 6.15
INSIDER TRANSACTION

1.   A trustee of Liberty Property Trust, Stephen B. Siegel, is Chairman of
Global Brokerage Services of CB Richard Ellis, a full service real estate
company. From time to time, the borrower utilizes the services of CB Richard
Ellis. Any such transactions are entered into on an arms-length basis.
Mr. Siegel remains an independent trustee of the Company under the rules of the
NYSE.

2.   A trustee of Liberty Property Trust, J. Anthony Hayden, is Managing
Principal of Beacon Commercial Real Estate, LLC, a real estate brokerage firm.
From time to time, the borrower utilizes the services of Beacon as a broker in
leasing transactions. Any such transactions are entered into on an arms-length
basis. Mr. Hayden remains an independent trustee of the Company under the rules
of the NYSE.

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



SCHEDULE 6.16
EMPLOYEE BENEFIT PLANS
Liberty Property Trust 401(k) Savings Retirement Plan.
Liberty Property Trust matches 50% of the first 6% of employee salary deferral.


 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



SCHEDULE 6.18
ENVIRONMENTAL MATTERS
NONE

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



SCHEDULE 6.19
COMPANY ASSETS

1.  
The Company owns:

  a.  
The following qualified REIT subsidiaries:

  i.  
Liberty Special Purpose Trust;
    ii.  
Liberty Property Philadelphia Corporation;
    iii.  
Liberty Property Philadelphia Trust;
    iv.  
Liberty Property Philadelphia Corporation IV East;
    v.  
Liberty Property Philadelphia Corporation IV West;
    vi.  
Liberty Property Philadelphia Navy Yard Corporation;
    vii.  
Liberty Property Philadelphia Corporation V; and
    viii.  
Liberty Property Philadelphia Trust VI

  b.  
A 99.9% general partnership interest in Liberty Lehigh Partnership

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



SCHEDULE 6.21
BUILDING STRUCTURAL DEFECTS, ETC.
NONE

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



SCHEDULE 6.22
INSURANCE

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(FULL PAGE IMAGE) [c06023c0602301.gif]

Schedule of Insurance As of August 4, 2010 Aon Risk Services Central, Inc. One
Liberty Place 1650 Market Street Suite 1000 Philadelphia, PA 19103
(215) 255-2000

 

 



--------------------------------------------------------------------------------



 



(LIBERTY LOGO) [c06023c0602302.gif]
Table of Contents

              Page  
 
       
Property Insurance
    1  
 
       
General Liability Insurance
    5  
 
       
Automobile Insurance
    6  
 
       
Workers’ Compensation/Employers’ Liability
    7  
 
       
Umbrella Liability Insurance
    8  
 
       
Pollution and Remediation Legal Liability
    14  
 
       
Fiduciary Liability
    15  
 
       
Miscellaneous Professional Liability
    16  
 
       
Directors & Officers Liability
    17  
 
       
Coverage Specific to the Comcast Center
    22  
 
       
Property Insurance
    22  
 
       
Pollution and Remediation Legal Liability
    24  
 
       

      Risk Services   (AON LOGO) [c06023c0602303.gif]



 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



( LIBERTY LOGOLOGO) [c06023c0602302.gif]

Property Insurance

             
Carrier:
  Factory Mutual Insurance   Policy Number:   LR815
 
  Company (FM Global)        
 
           
Term:
  12 Months   Expiration Date:   5/1/2011

              Limit:   $ 750,000,000    
Blanket Real Property, Personal Property & Rental Income
  Sub-Limits:     10,000,000    
Miscellaneous Unnamed Locations per Location
      250,000,000    
Flood — Per Occurrence/Aggregate except Flood Zone “A” “V”
      100,000,000    
Flood Zone “A” or “V”
      250,000,000    
Earthquake — Per Occurrence/Aggregate Excluding: New Madrid Seismic Zone and
Pacific Northwest Seismic Zone
      25,000,000    
Earth Movement — New Madrid Group A
      2,500,000    
Earth Movement — New Madrid Group B
      10,000,000    
Earth Movement — Pacific Northwest Zone A & B combined
    Policy Limit    
Named Storm Wind — Tier 1
           
Named Storm Wind — Tier 2
           
Named Storm Wind — Counties VA & North
      100,000,000    
Accounts Receivable
      100,000,000    
Automatic Coverage (90 day period)
    Blanket Limit    
Consequential Loss
      25,000,000    
Contingent Time Element Extended
      25,000,000    
Data, Programs and Software and Computer Systems, non physical damage combined
      10,000,000    
Decontamination Costs
    Policy Limit    
Demolition & Increased Cost of Construction
    Policy Limit    
Debris Removal
      100,000,000    
Deferred Payments
      100,000,000    
Expediting Expense and Extra Expense Combined
    365 Days    
Extended Period of Indemnity
    180 Days    
Extended Period of Liability (Locations in Florida only)
      10,000,000    
Errors and Omissions
    Policy Limit    
Equipment Breakdown
      25,000,000    
Equipment Breakdown — Service Interruption PD/TE combined
      25,000,000    
Equipment Breakdown — Data Restoration
      100,000    
Equipment Breakdown — Newly Acquired Locations (90 days)
      10,000,000    
Equipment Breakdown — Miscellaneous Unnamed Locations per Location
      100,000,000    
Fine Arts
      2,500,000    
Green Building Coverage
      1,000,000    
Ingress and Egress (Not to Exceed 30 Days)

      Risk Services   (AON LOGO) [c06023c0602303.gif]

 

1



--------------------------------------------------------------------------------



TABLE OF CONTENTS



( LIBERTY LOGOLOGO) [c06023c0602302.gif]

                    50,000    
Land and Water Contaminant Cleanup, Removal and Disposal (aggregate)
      100,000    
Land or fill eroded by Flood or by liquid escaping from piping (aggregate)
    5,000,000 or
200% of
Normal Cost
(whichever is
less)    
Logistics Extra Costs (Not to Exceed 180 Days)
      10,000,000    
Miscellaneous Personal Property per Location
      10,000,000    
Off Premises Storage for Property under Construction per Location
      50,000    
Professional Fees
      25,000,000    
Service Interruption — PD and TE combined, but not to exceed $5mm combined for
the lack of incoming or outgoing voice, data, and video service
      10,000,000    
Soft Costs
      100,000    
Trees replacement and debris removal combined (aggregate), but not to exceed
$1,000 per tree
      10,000,000    
Transit
      100,000,000    
Valuable Papers and Records
Deductibles:     $5,000    
All Property Coverage Combined (Annual Aggregate deductible provision applies
for losses between $5,000 and $50,000 contributing to a $300,000 Aggregate
except for Named Windstorm where losses contribute to an aggregate of $225,000)
      100,000    
Earthquake
(with exception in New Madrid and Pacific Northwest Zones)
    1% TIV; min. 100,000
per location    
Earth Movement — New Madrid Group A
    5% TIV; min. 250,000
per location    
Earth Movement — New Madrid Group B
    3% TIV; min. 100,000
per location    
Earth Movement — Pacific Northwest Zone B
    2% TIV; min. 100,000
per location    
Earth Movement — Pacific Northwest Zone A
      100,000    
Flood — Other Than Flood Zone “A” or “V”
      500,000    
Flood — Flood Zone “A” or “V” (Per Location), Except a $100,000 Deductible (Per
Location) Will Apply if Federal Flood Insurance Has Been Purchased
    5% TIV; min. 100,000
per location    
Wind Tier 1
    3% TIV; min. 100,000
per location    
Wind Tier 2

      Risk Services   (AON LOGO) [c06023c0602303.gif]

 

2



--------------------------------------------------------------------------------



TABLE OF CONTENTS



( LIBERTY LOGOLOGO) [c06023c0602302.gif]

            100,000    
Wind — Wind Counties in Virginia and North
(Per Location Property Damage)
2 Day Equivalent; min.
50,000    
Data, Program, Software & Computer Systems — non physical damage
  50,000    
CTE — Contingent Time Element
  100,000    
CTE — Earthquake
  100,000    
CTE — Flood
5% TE Values; min. 100,000
per Location    
CTE — Named Storm Wind — Tier 1
3% TE Values; min. 100,000
per Location    
CTE — Named Storm Wind — Tier 2

         
Coverages:
  •   All Risk Property Form, (Subject to Policy Exclusions) including Flood &
Earthquake
 
       
 
  •   EDP Mechanical Breakdown
 
       
 
  •   Back-Up of Sewers & Drains Included Under the Flood Peril
 
       
 
  •   Boiler & Machinery
 
       
 
  •   Real & Personal Property — Values Reported at 100%
 
       
 
  •   Replacement Cost
 
       
 
  •   Appraised Value — Fine Arts
 
       
 
  •   Agreed Amount — Property Damage
 
       
 
  •   Actual Loss Sustained — Rental Income/Extra Expense
 
       
 
  •   Rental Income Values — Reported at 100%
 
       
 
  •   Agreed Amount — Rental Income/Extra Expense
 
       
 
  •   Excludes Mold/Biological Agents
 
       
 
  •   Date Recognition Exclusion
 
       
 
  •   60 Day Notice of Cancellation or Non-Renewal Except 10 Days for
Non-Payment of Premium

      Risk Services   (AON LOGO) [c06023c0602303.gif]

 

3



--------------------------------------------------------------------------------



TABLE OF CONTENTS



( LIBERTY LOGOLOGO) [c06023c0602302.gif]
Named Windstorm Property Insurance

     
Primary Carrier:
  Landmark Insurance — $2,250,000 per occurrence ($4,500,000 Ann. Agg.)
x/s $250,000 per occurrence
Policy Number: LHD367195
 
   
Excess Carriers:
  Essex/Arch (50/50) — $2,750,000 per occurrence ($2,750,000 Ann. Agg.)
x/s $2,500,000 per occurrence and $4,500,000 Ann. Agg.
Policy Number: ESP6868 & ESP0003872100
 
   
 
  Axis — $2,500,000 per occurrence ($5,000,000 Ann. Agg.) x/s $5,000,000
per occurrence and $7,250,000 Ann. Agg.
Policy Number: ECF75240110
 
   
 
  Aspen — $2,500,000 per occurrence ($5,000,000 Ann. Agg.) x/s $7,500,000
per occurrence and $12,250,000 Ann. Agg.
Policy Number: PXA4ABN10
 
   
Term:
  12 Months
 
   
Expiration Date:
  5/1/2011
 
   
Deductible:
  $250,000 Per Occurrence

         
Coverages:
  •   “Follow Form” FM Global
 
       
 
  •   Insures Locations in Florida and Texas
 
       
 
  •   Real & Personal Property — Values Reported at 100%
 
       
 
  •   Replacement Cost
 
       
 
  •   Agreed Amount — Property Damage
 
       
 
  •   Actual Loss Sustained — Rental Income/Extra Expense
 
       
 
  •   60 Day Notice of Cancellation or Non-Renewal except 10 Days For
Non-Payment of Premium

      Risk Services   (AON LOGO) [c06023c0602303.gif]

 

4



--------------------------------------------------------------------------------



TABLE OF CONTENTS



( LIBERTY LOGOLOGO) [c06023c0602302.gif]

General Liability Insurance

     
Carrier:
  Travelers Property Casualty Co of America
 
   
Term:
  12 Months
 
   
Policy Number:
  660572A329
 
   
Expiration Date:
  10/1/2010

              Limits:   $ 1,000,000    
Per Occurrence — Bodily Injury & Property Damage
      2,000,000    
General Aggregate Limit (Other Than Products & Completed Operations)
      2,000,000    
Products & Completed Operations Aggregate
      1,000,000    
Personal & Advertising Injury Liability
      100,000    
Damage to Premises Rented to you
      5,000    
Medical Expense Limit — Any One person
  Limits:   Employee Benefits Liability     $ 2,000,000    
Products & Completed Operations Aggregate
      1,000,000    
Each Employee Limit

         
Coverages:
  •   Broadened Named Insured
 
       
 
  •   Blanket Waiver of Subrogation
 
       
 
  •   Includes Coverage for Liability Specified Projects
 
       
 
  •   Blanket Additional Insured — Lessor of Leased Equipment
 
       
 
  •   Personal Injury — Assumed by Contract
 
       
 
  •   Extended Bodily Injury
 
       
 
  •   Injury to Co-Employees and Co-Volunteer Workers
 
       
 
  •   Reasonable Force — Bodily Injury or Property Damage
 
       
 
  •   Contractual Liability (Oral or Written)
 
       
 
  •   Asbestos Exclusion
 
       
 
  •   Lead Exclusion
 
       
 
  •   Host Liquor Liability
 
       
 
  •   Discrimination Exclusion
 
       
 
  •   Per Location Aggregate (Premises Operations Only) capped at $50MM
 
       
 
  •   Excludes Mold/Biological Agents
 
       
 
  •   60 Day Notice of Cancellation or Non-Renewal Except 10 Days for
Non-Payment of Premium

      Risk Services   (AON LOGO) [c06023c0602303.gif]

 

5



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(LIBERTY LOGO) [c06023c0602302.gif]

Automobile Insurance

     
Carrier:
  Travelers Indemnity Company of America
 
   
Term:
  12 Months
 
   
Policy Number:
  810-5072A329
 
   
Expiration Date:
  10/1/2010

                  Limits:   $ 1,000,000    
Any one accident (Combined Single Limit Bodily Injury & Property Damage)
          5,000    
Medical Payments
          1,000,000    
Uninsured Motorist/Underinsured Motorist
          50    
Rental Reimbursement Limit per day, up to 30 days
          50    
Towing per disablement (private passenger vehicles only)
               
 
Deductibles:   $ 500    
Comprehensive — for Light Vehicle & $1,000 for Trailers
          1,000    
Collision

         
Coverages:
  •   Broad Form Named Insured
 
       
 
  •   Drive Other Car — Broadened Coverage for Named Individual
 
       
 
  •   Employees as Insureds
 
       
 
  •   Coverage Extension — Supplementary Payments
 
       
 
  •   Notice of and Knowledge of Occurrence
 
       
 
  •   Unintentional Errors or Omissions
 
       
 
  •   Mental Anguish
 
       
 
  •   Blanket Waiver of Subrogation
 
       
 
  •   Hired Car Worldwide Coverage Territory
 
       
 
  •   Lessor — Additional Insured and Loss Payee
 
       
 
  •   60 Days Notice of Cancellation or Non-Renewal Except 10 Days for
Non-Payment of Premium

      Risk Services   (AON LOG) [c06023c0602303.gif]

 

6



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(LIBERTY LOGO) [c06023c0602302.gif]

Workers’ Compensation/Employers’ Liability

     
Carrier:
  Travelers Casualty Insurance Co of America
 
   
Term:
  12 Months
 
   
Policy Number:
  UB2549C214
 
   
Expiration Date:
  10/1/2010

                  Limits:   Statutory  
Workers’ Compensation
Employers’ Liability
        $ 1,000,000    
Bodily Injury by Accident (Each Accident)
          1,000,000    
Bodily Injury by Disease (Each Employee)
          1,000,000    
Bodily Injury by Disease (Policy Aggregate)

         
Coverages:
  •   Foreign Reimbursement Coverage
 
       
 
  •   Waiver of Our Right to Recover from Others Endorsement
 
       
 
  •   Voluntary Compensation and Employers Liability Coverage
 
       
 
  •   Foreign Terrorism
 
       
 
  •   Domestic Terrorism, Earthquake and Catastrophic Industrial Accidents
Premium Endorsement (DTEC)

      Risk Services   (AON LOG) [c06023c0602303.gif]

 

7



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(LIBERTY LOGO) [c06023c0602302.gif]

Umbrella Liability Insurance

                         
Carrier:
  Federal Insurance Company (Chubb)   Policy Number:     79775139   
 
                       
Term:
  12 Months   Expiration Date:     10/1/2010   

                  Limits:   $ 25,000,000    
Per Occurrence
          25,000,000    
Products & Completed Operations Aggregate
          50,000,000    
Excess Coverage Other Aggregate (as applicable)
          25,000,000    
Umbrella Coverage Other Aggregate
          25,000,000    
Advertising Injury & Personal Injury Aggregate

Coverage is Excess of the Following Underlying Policies

     
General Liability
     
Insurance Company:
  Travelers Property Casualty Company of America
Policy Number:
  6305072A329
Policy Period:
  10/1/09-10/1/10

                          $ 1,000,000    
Per Occurrence — Bodily Injury & Property Damage
          2,000,000    
General Aggregate Limit
(Other Than Products & Completed Operations)
          2,000,000    
Products & Completed Operations Aggregate ($50MM Cap)
          1,000,000    
Personal & Advertising Injury Liability
          1,000,000    
Employee Benefits Liability — Per Occurrence/Aggregate

Automobile Liability — Various States

     
Insurance Company:
  St. Paul Fire & Marine
Policy Number:
  810-5072A329
Policy Period:
  10/1/09-10/1/10

                          $ 1,000,000    
Combined Single Limit — Bodily Injury & Property Damage

Employers Liability — Various States

     
Insurance Company:
  St. Paul Travelers
Policy Number:
  UB-2579C214
Policy Period:
  10/1/09-10/1/10

                          $ 1,000,000    
Each Accident
          1,000,000    
Disease — Policy Limit
          1,000,000    
Disease — Each Employee

      Risk Services   (AON LOG) [c06023c0602303.gif]

 

8



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(LIBERTY LOGO) [c06023c0602302.gif]

         
Coverages:
  •   Pay on Behalf
 
       
 
  •   Defense in Addition to Limits
 
       
 
  •   Excludes Real & Personal Property in Your Care, Custody or Control
 
       
 
  •   Asbestos, Lead & Nuclear Exclusions
 
       
 
  •   Absolute Pollution Exclusion (Except Hostile Fire & Building Heating
Equipment)
 
       
 
  •   Excludes Mold/Biological Agents
 
       
 
  •   Retro Date 08/01/1998
 
       
 
  •   60 Day Notice of Cancellation or Non-Renewal except 10 Days for
Non-Payment of Premium

      Risk Services   (AON LOG) [c06023c0602303.gif]

 

9



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(LIBERTY PROPERTY TRUST LOGO) [c06023c0602302.gif]
First Excess Umbrella Liability Insurance

     
Carrier:
  St. Paul Fire & Marine (Travelers)  
Term:
  12 Months  
Policy Number:
  QI06400851  
Expiration Date:
  10/01/2010

                  Limits:   $ 25,000,000    
Per Occurrence — Excess of $25,000,000
          25,000,000    
Aggregate
          25,000,000    
Products & Completed Operations Aggregate

         
Coverages:
  •   Pay on Behalf  
 
  •   Defense in Addition to Limits  
 
  •   Change of Limits Endorsement—Aggregate Limit Only Applies Once  
 
  •   Asbestos, Lead & Nuclear Exclusions  
 
  •   Absolute Pollution Exclusion (Except Hostile Fire)  
 
  •   Employment Related Practices Exclusion  
 
  •   Excludes Mold/Biological Agents  
 
  •   60 Day Notice of Cancellation or Non-Renewal except 10 Days for
Non-Payment of Premium

      Risk Services   (AON LOGO) [c06023c0602303.gif]

 

10



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(LIBERTY PROPERTY TRUST LOGO) [c06023c0602302.gif]
Second Excess Umbrella Liability Insurance

     
Carrier:
  American Guarantee & Liability (Zurich)  
Term:
  12 Months  
Policy Number:
  AEC-9376767-06  
Expiration Date:
  10/01/2010

                  Limits:   $ 25,000,000    
Per Occurrence — Excess of $50,000,000
          25,000,000    
Aggregate
          25,000,000    
Products & Completed Operations Aggregate

         
Coverages:
  •   Pay on Behalf  
 
  •   Defense in Addition to Limits  
 
  •   Excludes Real & Personal Property in Your Care, Custody or Control  
 
  •   Cross Suits Exclusion  
 
  •   Discrimination Exclusion  
 
  •   Known Loss and Loss In Progress Exclusion  
 
  •   Lead Exclusion  
 
  •   Asbestos, Lead & Nuclear Exclusions  
 
  •   Excludes Mold/Biological Agents  
 
  •   Professional Services Exclusion  
 
  •   War and Military Action Exclusion  
 
  •   60 Day Notice of Cancellation or Non-Renewal except 10 Days for
Non-Payment of Premium

      Risk Services   (AON LOGO) [c06023c0602303.gif]

 

11



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(LIBERTY PROPERTY TRUST LOGO) [c06023c0602302.gif]
Third Excess Umbrella Liability Insurance

     
Carrier:
  The American Insurance Co. (Firemen’s Fund Ins. Co.)  
Term:
  12 Months  
Policy Number:
  SHX00071380083  
Expiration Date:
  10/01/2010

                  Limits:   $ 50,000,000    
Per Occurrence — Excess of $75,000,000
          50,000,000    
Aggregate

         
Coverages:
  •   Pay on Behalf  
 
  •   Defense in Addition to Limits  
 
  •   War Liability Exclusion  
 
  •   Silica Particles Exclusion  
 
  •   Fungus/Bacteria Exclusion  
 
  •   Violation of Statutes Exclusion  
 
  •   60 Day Notice of Cancellation or Non-Renewal except 10 Days for
Non-Payment of Premium

      Risk Services   (AON LOGO) [c06023c0602303.gif]

 

12



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(LIBERTY PROPERTY TRUST LOGO) [c06023c0602302.gif]
Fourth Excess Umbrella Liability Insurance

     
Carrier:
  Ohio Casualty Insurance Company  
Term:
  12 Months  
Policy Number:
  ECO5346237510  
Expiration Date:
  10/01/2010

                  Limits:   $ 25,000,000    
Per Occurrence — Excess of $125,000,000
          25,000,000    
Aggregate

         
Coverages:
  •   Pay on Behalf  
 
  •   Defense in Addition to Limits  
 
  •   Excludes Mold/Biological Agents  
 
  •   Care, Custody & Control Exclusion  
 
  •   Electronic Distribution of Unsolicited material Exclusion  
 
  •   Professional Liability Exclusion  
 
  •   Cross Suits Exclusion  
 
  •   Discrimination Exclusion  
 
  •   60 Day Notice of Cancellation or Non-Renewal except 10 Days for
Non-Payment of Premium

      Risk Services   (AON LOGO) [c06023c0602303.gif]

 

13



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(LIBERTY PROPERTY TRUST LOGO) [c06023c0602302.gif]

Pollution and Remediation Legal Liability

     
Carrier:
  Greenwich Insurance Company (XL Group)  
Term:
  Three Years  
Policy Number:
  PEC000830902  
Expiration Date:
  12/31/2012

                  Limits:   $ 10,000,000    
Each Loss, Remediation, or Legal Defense Expense
          40,000,000    
Total for all Loss, Remediation, or Legal Defense Expense
               
 
Deductible:   $ 100,000    
Each Loss, Remediation, or Legal Defense Expense

         
Coverages:
  •   Bodily Injury and Legal Defense Expense for Lead Based Paint and Asbestos
 
 
  •   Business Interruption and Extra Expense including Loss of Rental Value  
 
  •   Mold, Rot, or Other Fungi  
 
  •   Underground Storage Tanks  
 
  •   Multiple Contamination Exclusions

      Risk Services   (AON LOGO) [c06023c0602303.gif]

 

14



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(LIBERTY LOGO) [c06023c0602302.gif]

Fiduciary Liability

     
Carrier:
  St. Paul Mercury Insurance Company (Travelers)
 
   
Term:
  12 Months
 
   
Policy Number:
  EC03801060
 
   
Expiration Date:
  7/16/2011

                 
Limits:
  $ 3,000,000     Each Policy Period
 
               
Retention:
  $ 5,000     Indemnifiable Loss in each Claim

Coverages: •   Compliance Fee Coverage For Voluntary Compliance Program
Endorsement Including the Tax Sheltered Annuity Voluntary Correction — $100,000
    •   Prior Litigation Date – 4/28/2000 — $1,000,000     •   Bilateral
Discovery: 1 year at 75%     •   HIPPA Extension Endorsement ($25,000 Sublimit)
    •   Coverage extended for civil penalties imposed by the Pensions Ombudsman
of England and the Occupational Pensions Regulatory Authority of England     •  
Amended Hammer Clause– 20% co-insurance after the first settlement opportunity
(Base policy does not provide coverage after first settlement opportunity)     •
  Amended Definition of Application– limits the definition of application to the
application and attachments submitted for this policy     •   Definition of
Claim to include injunctive or non monetary relief     •   Full Severability of
the Application for Insured Persons and non rescindable coverage for Non
Indemnifiable loss of an Insured Person     •   Definition of Loss — expanded
punitive damages to also include multiplied damages (with most favorable venue
wording); And Coverage to include pre/post judgment interest.     •   Personal
profit exclusion amended to final judgment or other final adjudication– Base
policy has ‘in fact’ language     •   Notice of Claim Amended to knowledge of
the Risk Manager, General Counsel or Executive Officer of the Sponsor Company  
  •   Order of Payments– to first pay Non-Indemnifiable loss of an Insured
Person     •   Add “Pension Committees and their natural person members” as
additional insureds

      Risk Services   (AON LOGO) [c06023c0602303.gif]

 

15



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(LIBERTY LOGO) [c06023c0602302.gif]

Miscellaneous Professional Liability

     
Carrier:
  Lexington Insurance Company (Chartis/AIG)
 
   
Term:
  12 Months
 
   
Policy Number:
  084196696 
 
   
Expiration Date:
  7/16/2011

                 
Limits:
  $ 2,000,000     Each Claim
 
    2,000,000     Annual Aggregate
 
   
Deductible:
  $ 50,000     Each Claim, Deductible applies to defense

Coverages: •   Real Estate Services Limitations     •   Includes coverage for
Notary Public     •   Claims Made coverage

      Risk Services   (AON LOGO) [c06023c0602303.gif]

 

16



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(LIBERTY LOGO) [c06023c0602302.gif]

Directors & Officers Liability

     
Carrier:
  ARCH Insurance Company
 
   
Term:
  12 Months
 
   
Policy Number:
  REI002251903
 
   
Expiration Date:
  7/16/2011

                 
Limits:
  $ 10,000,000     Annual Aggregate
 
               
Deductible:
  $ 750,000     SEC
 
    250,000     All Other

Coverages: •   Continuity Date – 6/19/1994 (Non-Entity EPLI – 4/18/01)     •  
Pollution Exclusion Amended to provide coverage for Securities or Derivative
Claims (Mold is included within the definition of Pollution)     •   Mold
Exclusion Amended to provide coverage for Securities or Derivative Claims     •
  Order of Payments to first pay Side A Loss     •   Investigative Costs
Coverage Endorsement (Including Reg FD Demands) – $250,000 Sublimit     •  
Non-Entity EPLI Coverage for Directors & Officers     •   Definition of Officer
amended to include General Counsel and Real Estate Counsel     •   Severability
of the Application – no materiality provision. Knowledge of individuals shall
not be imputed to any other individuals, however the knowledge of CEO or CFO
only shall be imputed to the Company     •   Amend Insured versus Insured
Exclusion to provide an additional carveback for “Sarbanes-Oxley
Whistle-blowing”     •   Amend ‘Other Insurance’ Clause so that if Loss is
covered by another ‘valid and collectible’ policy this policy shall apply excess
    •   Non-Rescindable Clause, ‘under no circumstance shall the Insurer be
entitled to rescind the policy’ (expiring language was Side A Non-Rescindable
language only)     •   Amend Definition of Loss so that the Insurer will not
assert that Section 11 or 12 Claim constitute uninsurable loss

      Risk Services   (AON LOGO) [c06023c0602303.gif]

 

17



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(LIBERTY LOGO) [c06023c0602302.gif]

    •   State Amendatory Inconsistency endorsement so that if there is an
inconsistency between the policy and the state amendatory the provisions most
favorable to the Insured shall apply     •   No Subrogation against any Insureds
    •   Employed Lawyers Extension     •   Spousal / Domestic Partner Extension
    •   Worldwide Coverage Endorsement expanding to cover Insured versus Insured
claims in non common law countries and to provide coverage for extradition costs
    •   Pro Rata Cancellation Clause in the event of a Credit Ratings Downgrade
below A-     •   Recognized payment of retention by DIC Insurer     •   Amended
Conduct Exclusions to final adjudication language.

      Risk Services   (AON LOGO) [c06023c0602303.gif]

 

18



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(LIBERTY LOGO) [c06023c0602302.gif]
1st Excess Directors & Officers Liability

     
Carrier:
  Twin City Insurance Company (Hartford)
 
   
Term:
  12 Months
 
   
Policy Number:
  US00H00300 0708
 
   
Expiration Date:
  7/16/2011

                 
Limits:
  $ 10,000,000     Annual Aggregate Excess of $10,000,000

Coverages: •   Prior and Pending Litigation Date – 6/19/94     •   Simplified
excess policy language, follows underlying and includes recognition of erosion
of underlying by either insurer or Insured payments.

      Risk Services   (AON LOGO) [c06023c0602303.gif]

 

19



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(LIBERTY LOGO) [c06023c0602302.gif]
2nd Excess Directors & Officers Liability

     
Carrier:
  US Specialty Insurance Co (PIA — HCC)
 
   
Term:
  12 Months
 
   
Policy Number:
  U710-60821 
 
   
Expiration Date:
  7/16/2011 

                 
Limits:
  $ 10,000,000     Annual Aggregate Excess of $20,000,000

Coverages: •   Prior and Pending Litigation Endorsement (Wording to follow
primary language) 6/16/94 for the first $5m; 6/16/2004 for the next $5m     •  
Delete Nuclear Incident Exclusion Clause     •   Recognition of Erosion for
Insured’s Actual Payment of Loss Endorsement     •   Deletion of Representation
Clause Endorsement, will rely on Primary Carrier Wording     •   Amend
Subrogation – final adjudication wording

      Risk Services   (AON LOGO) [c06023c0602303.gif]

 

20



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(LIBERTY PROPERTY TRUST LOGO) [c06023c0602302.gif]
3rd Excess Directors & Officers Liability

     
Carrier:
  ACE American Insurance Co
 
   
Term:
  12 Months
 
   
Policy Number:
  DOX G24458379A 002
 
   
Expiration Date:
  7/16/2010

          Limits:   $10,000,000 Annual Aggregate Excess of $30,000,000
 
       
Coverages:
  •   Prior and Pending Litigation Endorsement (6/16/04)
 
       
 
  •   Recognition of Erosion for Insured’s Actual Payment of Loss Endorsement
 
       
 
  •   Recognition of Erosion for Sublimits

  Risk Services   (AON LOGO) [c06023c0602303.gif]

 

21



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(LIBERTY PROPERTY TRUST LOGO) [c06023c0602302.gif]

Coverage Specific to the Comcast Center

Property Insurance

             
Carrier:
  Factory Mutual Insurance Company   Policy Number:   LR816
 
           
Term:
  12 Months   Expiration Date:   5/1/2011

              Limit:   $ 1,000,000,000    
Blanket Real Property, Personal Property & Rental Income
           
 
Sub-Limits:     250,000,000    
Flood – Per Occurrence/Aggregate except Flood Zone “A” “V”
      250,000,000    
Earthquake – Per Occurrence/Aggregate Excluding: Alaska, California, Hawaii, New
Madrid Seismic Zone and Pacific Northwest Seismic Zone
      Blanket Limit    
Demolition & Increased Cost of Construction
      100,000,000    
Expediting Expense and Extra Expense Combined
      100,000,000    
Accounts Receivable
      100,000,000    
Deferred Payments
      100,000,000    
Valuable Papers and Records
      25,000,000    
Contingent Time Element Extended
      25,000,000    
Data Programs and Software & Computer Systems – non physical damage
      100,000,000    
Fine Arts
      25,000,000    
Service Interruption – PD and TE combined, but not to exceed $5mm combined for
the lack of incoming or outgoing voice, data, and video service
      10,000,000    
Decontamination Costs
      10,000,000    
Soft Costs
      10,000,000    
Misc Personal Property per Location
      10,000,000    
Off Storage Premise for Property under Construction per Location
      10,000,000    
Transit
      Blanket Limit    
Debris Removal
      50,000    
Professional Fees
      50,000    
Land and Water Contaminant Cleanup (aggregate)
      100,000    
Land or fill eroded by Flood or by liquid escaping from piping (aggregate)
      30 Days    
Ingress/Egress (Not to exceed 25,000,000)
      365 Days    
Extended Period of Indemnity
      180 Days    
Logistics Extra Cost (Not to exceed the lesser of a 5,000,000 or 200% of the
Normal Cost

 

Risk Services   (AON LOGO) [c06023c0602303.gif]

22



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(LIBERTY PROPERTY TRUST LOGO) [c06023c0602302.gif]

              Deductibles:   $ 50,000    
All Property Coverages Combined
      100,000    
Earthquake
      100,000    
Flood – Other Than Flood Zone “A” or “V”
      2 Days    
Computer Systems- Non Physical Damage & Data, Programs or Software (Subject to a
Minimum of 50,000)

         
Coverages:
  •   All Risk Property Form, (Subject to Policy Exclusions) Including Flood &
Earthquake
 
       
 
  •   EDP Mechanical Breakdown
 
       
 
  •   Back-Up of Sewers & Drains Included Under the Flood Peril
 
       
 
  •   Boiler & Machinery
 
       
 
  •   Real & Personal Property – Values Reported at 100%
 
       
 
  •   Replacement Cost
 
       
 
  •   Appraised Value – Fine Arts
 
       
 
  •   Agreed Amount – Property Damage
 
       
 
  •   Actual Loss Sustained – Rental Income/Extra Expense
 
       
 
  •   Rental Income Values – Reported at 100%
 
       
 
  •   Agreed Amount – Rental Income/Extra Expense
 
       
 
  •   Excludes Mold/Biological Agents
 
       
 
  •   Date Recognition Exclusion
 
       
 
  •   60 Day Notice of Cancellation or Non-Renewal Except 10 Days for
Non-Payment of Premium

 

Risk Services   (AON LOGO) [c06023c0602303.gif]

23



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(LIBERTY PROPERTY TRUST LOGO) [c06023c0602302.gif]

Pollution and Remediation Legal Liability
Two Pollution and Remediation Legal Liability Policies are in place for the
Comcast Center. One is for “new” conditions, which has a three –year policy term
and the second is for “historic conditions” which is a ten-year policy term.
Both policies are placed with XL Insurance Group, which owns Indian Harbor
Insurance Company
“New” Conditions Policy

             
Carrier:
  Indian Harbor (XL Group)   Policy Number:   PEC 17824
 
           
Term:
  Three Years   Expiration Date:   01/01/2011

              Limits:   $ 20,000,000    
Limit of Liability – Each Loss, Remediation Expense or Legal Defense Expense
      20,000,000    
Limit of Liability – total All Losses Remediation Expenses or Legal Defense
Expenses
      100,000    
Retention – Each Loss, Remediation Expense or Legal Defense Expense
           
 
Retroactive Dates:     01/01/2005    
Coverage A (Pollution Legal Liability)
      01/01/2005    
Coverage B (Remediation Legal Liability)

“Historic” Conditions Policy

             
Carrier:
  Indian Harbor (XL Group)   Policy Number:   PEC 17825  
Term:
  10 Years   Expiration Date:   01/01/2015

              Limits:   $ 20,000,000    
Limit of Liability – Each Loss, Remediation Expense or Legal Defense Expense
      20,000,000    
Limit of Liability – total All Losses Remediation Expenses or Legal Defense
Expenses
      100,000    
Retention – Each Loss, Remediation Expense or Legal Defense Expense
           
 
Retroactive Dates:     01/01/2005    
Coverage A (Pollution Legal Liability)
      01/01/2005    
Coverage B (Remediation Legal Liability)

 

Risk Services   (AON LOGO) [c06023c0602303.gif]

24



--------------------------------------------------------------------------------



TABLE OF CONTENTS



SCHEDULE 8.2(d)
INVESTMENTS
Investments may include money market mutual funds such as Black Rock TempFund
(which invests in a broad range of U.S. dollar-denominated money market
instruments, including government, bank and commercial obligation and repurchase
agreements secured by such obligations), money market mutual funds of similar
size and reputation, time deposits with various banks and equity interest of
insolvent tenants given in lieu of rent.

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT A
FORM OF NOTE

      $[                    ]   [Date]

FOR VALUE RECEIVED, the undersigned, LIBERTY PROPERTY LIMITED PARTNERSHIP, a
Pennsylvania limited partnership (the “Borrower”), promises to pay, without
offset or counterclaim, to the order of                      (hereinafter,
together with its successors in title and assigns, the “Lender”) at the Agent’s
Head Office (as defined in the Credit Agreement referred to below), the
principal sum of                      DOLLARS ($                    ) or, if
less, the aggregate unpaid principal amount of all Loans made by the Lender to
the Borrower pursuant to the Second Amended and Restated Credit Agreement, dated
as of August 31, 2010, among the Lender, the Borrower, Liberty Property Trust,
the other lending institutions named therein and Bank of America, N.A., as
administrative agent (the “Agent”) (as amended, restated, replaced, supplemented
or modified from time to time, the “Credit Agreement”). Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to them
in the Credit Agreement. Unless otherwise provided herein, the rules of
interpretation set forth in §1.2 of the Credit Agreement shall be applicable to
this Note.
The Borrower also promises to pay (a) principal from time to time at the times
provided in the Credit Agreement and (b) interest from the date hereof on the
principal amount from time to time unpaid at the rates and times set forth in
the Credit Agreement and in all cases in accordance with the terms of the Credit
Agreement. Late charges and other charges and default rate interest shall be
paid by Borrower in accordance with the terms of the Credit Agreement. The
entire outstanding principal amount of this Note, together with all accrued but
unpaid interest thereon, shall be due and payable in full on the Maturity Date.
The Lender may endorse the record relating to this Note with appropriate
notations evidencing advances and payments of principal hereunder as
contemplated by the Credit Agreement. Such notations shall, to the extent not
inconsistent with the notations made by the Agent in the Register, be conclusive
and binding on the Borrower in the absence of manifest error; provided, however,
that the failure of any Lender to make any such notations shall not limit or
otherwise affect any Obligations of the Borrower.
Payments of both principal and interest are to be made in Dollars as specified
in the Credit Agreement in immediately available funds to the account designated
by the Agent pursuant to the Credit Agreement.
This Note is issued pursuant to, is entitled to the benefits of, and is subject
to the provisions of the Credit Agreement. The principal of this Note is subject
to prepayment in whole or in part in the manner and to the extent specified in
the Credit Agreement. The principal of this Note, the interest accrued on this
Note and all other obligations of the Borrower are full recourse obligations of
the Borrower, and all Real Estate Assets and other properties shall be available
for the payment and performance of this Note, the interest accrued on this Note,
and all of such other Obligations.

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



In case an Event of Default shall occur and be continuing, the entire unpaid
principal amount of this Note and all of the unpaid interest accrued thereon may
become or be declared due and payable in the manner and with the effect provided
in the Credit Agreement.
The Borrower and all the parties hereto, whether as makers, endorsers, or
otherwise, hereby waive presentment for payment, demand protest and notice of
any kind in connection with the delivery, acceptance, performance and
enforcement of this Note, and also hereby assent to extensions of time of
payment or forbearance or other indulgences without notice.
THIS NOTE SHALL BE INTERPRETED, AND THE RIGHTS AND LIABILITIES OF THE PARTIES
HERETO DETERMINED, IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
(EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW TO THE EXTENT THAT
WOULD REQUIRE APPLICATION OF SUBSTANTIVE LAWS OF ANOTHER JURISDICTION).
IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed in its
name as of the date first above written.

                      LIBERTY PROPERTY LIMITED PARTNERSHIP    
 
                    By:   LIBERTY PROPERTY TRUST,
its general partner    
 
               
 
      By:        
 
         
 
Name:    
 
          Title:    

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



LOANS AND PRINCIPAL PAYMENTS

                                                                             
Amount of                                       Loan     Interest     Amount of
    Unpaid                     Made     Period     Principal Repaid    
Principal Balance                     Prime             (If     Prime          
  Prime                     Notation   Date   Rate     Eurocurrency Rate    
Applicable)     Rate     Eurocurrency Rate     Rate     Eurocurrency Rate    
Total     Made By  
 
                                                                       

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT B
FORM OF LOAN REQUEST
Liberty Property Limited Partnership
500 Chesterfield Parkway
Malvern, PA 19355
[Date]
Bank of America, N.A., as Agent
Bank of America Plaza
901 Main Street
TX1-492-14-05
Dallas, Texas 75202-3714
Attention: Betty Canales (Fax: (214) 290-8377)
Ladies and Gentlemen:

  Re:  
Loan Request under Second Amended and Restated Credit Agreement dated as of
August 31, 2010.

This Loan Request is delivered pursuant to §2.5 of the Second Amended and
Restated Credit Agreement, dated as of August 31, 2010, among LIBERTY PROPERTY
LIMITED PARTNERSHIP, a Pennsylvania limited partnership (the “Borrower”), Bank
of America, N.A. and the other lending institutions from time to time party
thereto (the “Lenders”), Bank of America, N.A., as administrative agent for
itself and the Lenders (the “Agent”) and the other parties thereto (as amended,
restated, replaced, supplemented or modified from time to time, the “Credit
Agreement”). Capitalized terms used herein without definitions herein shall have
the meaning given to them in the Credit Agreement.
We hereby request that the Lenders make a Loan under the Credit Agreement as
follows:

                    (A )  
Principal amount requested
            (B )  
Proposed Borrowing Date1
            (C )  
Interest Period2
            (D )  
Type of Borrowing3
       

 

      1  
Shall be a Business Day at least (a) one (1) Business Day in the case of a Base
Rate Loan, or (b) two (2) Business Days in the case of a Eurocurrency Rate Loan,
in each case after the date hereof.
  2  
For any Eurocurrency Rate Loan 1, 2, or 3 months.

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



This Loan Request is submitted pursuant to, and shall be governed by, and
subject to satisfaction of, the terms, conditions and provisions set forth in
§2.5 of the Credit Agreement.
The undersigned hereby further certifies to you that it is in compliance with
the covenants specified in §9.1 through §9.7 of the Credit Agreement, and will
remain in compliance with such covenants after the making of the requested Loan,
as evidenced by a Compliance Certificate in the form of Exhibit C to the Credit
Agreement of even date, herewith delivered to you simultaneously with this Loan
Request. We also understand that if you grant this request, this request
obligates us to accept the requested Loan on such date.
The undersigned hereby certifies to you, in accordance with the provisions of
§11.1 of the Credit Agreement, that (i) the representations and warranties
contained in the Credit Agreement and in each document and instrument delivered
pursuant to or in connection therewith, were true as of the date as of which
they were made, are also true at and as of the date hereof, and will also be
true at and as of the proposed Borrowing Date of the Loan requested hereby, in
each case except as otherwise permitted pursuant to the provisions of §11.1 of
the Credit Agreement, (ii) the Borrower has performed and complied with all
terms and conditions required by §11.1 of the Credit Agreement to be performed
by it on or prior to the Borrowing Date, and (iii) no Default or Event of
Default has occurred and is continuing, or is reasonably likely to occur as a
result of making the Loan requested herein.
Please wire transfer the proceeds of the Borrowing to the accounts of the
following persons at the financial institutions indicated respectively:
Person to be Paid

          Amount to be   Name, Account No.,   Transferred   Address, etc.    
$                                  
 
  Attention:    
 
       
 
  Account No.:    
 
       
 
        $                                       Attention:       
 
  Account No.:    
 
       

                  Very truly yours,
 
                Liberty Property Limited Partnership
 
                By:   Liberty Property Trust,
its general partner
 
           
 
      By:    
 
           
 
          Name:
 
          Title:

[ATTACH COMPLIANCE CERTIFICATE]
 

      3  
The Borrower shall indicate whether the requested Borrowing is for a Base Rate
Loan or Eurocurrency Rate Loan.

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE
Liberty Property Limited Partnership
500 Chesterfield Parkway
Malvern, PA 19355
[Date]
Liberty Property Trust, general partner of Liberty Property Limited Partnership
(the “Borrower”), hereby certifies as of the date hereof the following:
1. No Defaults. The Responsible Officer signing this Compliance Certificate on
behalf of the Borrower has read a copy of the Second Amended and Restated Credit
Agreement dated as of August 31, 2010 (as amended, restated, replaced,
supplemented or modified from time to time, the “Credit Agreement”), among the
Borrower, LIBERTY PROPERTY TRUST (the “Company”), BANK OF AMERICA, N.A., the
other lending institutions party thereto, and BANK OF AMERICA, N.A., as
administrative agent (the “Agent”). Terms used herein and not otherwise defined
herein shall have the meanings set forth in §1.1 of the Credit Agreement. No
Default is continuing in the performance or observance of any of the covenants,
terms or provisions of the Credit Agreement or any of the other Loan Documents.
Without limiting the foregoing, the Borrower has not taken any actions which are
prohibited by the negative covenants set forth in §8 of the Credit Agreement.
Attached hereto as Appendix I are all relevant calculations needed to determine
whether the Borrower is in compliance with §9.1 through §9.7, inclusive, and
§8.2(g), and §8.6 of the Credit Agreement as of the end of the most recently
completed fiscal quarter (except that in the case of Compliance Certificates
delivered pursuant to §2.5(a), §2.10(k), §11.1 or §7.13, the calculations
determining compliance with §9.1, §9.2 and §9.3 have been computed on a pro
forma basis after giving effect to the proposed transaction and, if the list of
Unencumbered Properties attached hereto has been updated since the list attached
to the most recent Compliance Certificate delivered pursuant to §7.4(d), Value
of All Unencumbered Properties and Unencumbered Net Operating Income have been
computed on the basis of such updated list).
2. No Material Changes, Etc. Except as disclosed on Appendix II hereto, since
the Balance Sheet Date, there has been no event or circumstance in the business,
operations, financial or other conditions or prospects of the Borrower, the
Company or any other Related Company, that has had or could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.
3. No Materially Adverse Contracts, Etc. Neither the Borrower nor the Company is
subject to any charter, corporate, trust, partnership or other legal
restriction, or any judgment, decree, order, rule or regulation that has or is
expected, in the reasonable judgment of the Company’s officers, in the future to
have a Materially Adverse Effect. Neither the Borrower nor the Company is a
party to any contract or agreement that has or is expected, in the reasonable
judgment of the Company’s officers, to have a Materially Adverse Effect.

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



4. [Include for Compliance Certificates delivered pursuant to §7.4(d) and §7.13
and for other Compliance Certificates as described in §5.1]. Attached hereto as
Appendix III is a list of the Unencumbered Properties as of
                    . The Borrower certifies that each of the Real Estate Assets
listed on Appendix III satisfied on said date, each of the conditions set forth
in the definition of Unencumbered Property, except to the extent that waivers
may have been granted pursuant to §5.2. Appendix III lists for each Unencumbered
Property, its street address, name of the owner, number of square feet and
number of leased square feet.

                  LIBERTY PROPERTY LIMITED PARTNERSHIP
 
                By:   LIBERTY PROPERTY TRUST,
its general partner
 
           
 
      By:    
 
           
 
          Name:
 
          Title:

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT D
FORM OF SWINGLINE LOAN REQUEST
Liberty Property Limited Partnership
500 Chesterfield Parkway
Malvern, PA 19355
[Date]
Bank of America, N.A., as Agent
Bank of America Plaza
901 Main Street
TX1-492-14-05
Dallas, Texas 75202-3714
Attention: Betty Canales (Fax: (214) 290-8377)
Ladies and Gentlemen:

  Re:  
Swingline Loan Request under Second Amended and Restated Credit Agreement dated
as of August 31, 2010

Pursuant to §2.8(b) of the Second Amended and Restated Credit Agreement, dated
as of August 31, 2010, among, LIBERTY PROPERTY LIMITED PARTNERSHIP, a
Pennsylvania limited partnership (the “Borrower”), LIBERTY PROPERTY TRUST, a
Maryland trust, BANK OF AMERICA, N.A. and the other lending institutions which
are or may become parties thereto from time to time (the “Lenders”), and BANK OF
AMERICA, N.A., as administrative agent for itself and the other Lenders (the
“Agent”) (as amended, restated, replaced, supplemented or otherwise modified,
the “Credit Agreement”), we hereby request that the Swingline Lender make a
Swingline Loan as follows:

  (i)  
Principal amount requested: $                    
    (ii)  
Proposed Borrowing Date:                     

This Swingline Loan Request is submitted pursuant to, and shall be governed by,
and subject to satisfaction of, the terms, conditions and provisions set forth
in §2.8 of the Credit Agreement. As provided therein, all Swingline Loans are
Base Rate Loans.
The undersigned hereby further certifies to you that it is in compliance with
the covenants specified in §9.1 through §9.7 of the Credit Agreement, and will
remain in compliance with such covenants after the making of the requested
Swingline Loan. The Borrower also certifies that after giving full effect to the
requested Loans the aggregate principal amount of all outstanding Swingline
Loans is less than or equal to $60,000,000.
We also understand that if you grant this request this request obligates us to
accept the requested Swingline Loan on such date. All terms defined in the
Credit Agreement and used herein without definition shall have the meanings set
forth in §1.1 of the Credit Agreement.

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



The undersigned hereby certifies to you, in accordance with the provisions of
§11.1 of the Credit Agreement, that (i) the representations and warranties
contained in the Credit Agreement and in each document and instrument delivered
pursuant to or in connection therewith were true as of the date as of which they
were made, are also true at and as of the date hereof, and will also be true at
and as of the proposed Borrowing Date of the Swingline Loan requested hereby, in
each case except as otherwise permitted pursuant to the provisions of §11.1 of
the Credit Agreement, (ii) the Borrower has performed and complied with all
terms and conditions required by §11.1 of the Credit Agreement to be performed
by it on or prior to the Borrowing Date, and (iii) no Default or Event of
Default has occurred and is continuing, or will occur as a result of the making
of the Loan requested herein.

                  Very truly yours,
 
                Liberty Property Limited Partnership
 
                By:   Liberty Property Trust,
its general partner
 
           
 
      By:    
 
           
 
          Name:
 
          Title:

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT E
FORM OF
ASSIGNMENT AND ASSUMPTION
[Dated]
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the effective date set forth below (the “Effective Date”) and is entered into by
and between                                          (the “Assignor”) and
                                          (the “Assignee”). Capitalized terms
used but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (as amended, supplemented, amended and restated or
otherwise modified and in effect from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent (as contemplated below), (i) all of the Assignor’s rights and obligations
in its capacity as a Lender under the Credit Agreement and any other documents
or instruments delivered pursuant thereto to the extent related to the amount
and percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including without limitation any Letters of Credit and Swingline Loans included
in such facilities), and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

                1.    
Assignor:
                                                                      
 
      2.    
Assignee:
                                                                      
 
  [and is an Affiliate/Approved Fund of                     1]        
 
      3.    
Borrower:
  Liberty Property Limited Partnership        
 
      4.    
Agent:
  Bank of America, N.A., as administrative agent under the Credit Agreement

 

      1  
Select Lender as applicable.

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                5.    
Credit Agreement:
  The Second Amended and Restated Credit Agreement, dated as of August 31, 2010,
by and among Liberty Property Limited Partnership (the “Borrower”), Liberty
Property Trust, Bank of America, N.A., the other lenders party thereto (the
“Lenders”), and the Agent.        
 
      6.    
Assigned Interest:
                                                              

                                      Aggregate Amount of                      
    Commitment/Loans             Percentage             for all Lenders    
Amount of     Assigned of             (including any Letter     Commitment/Loans
    Commitment/     CUSIP   Facility Assigned   of Credit Draws) *     Assigned
*     Loans2     Number  
Base Rate Loans
  $       $                           %        
Eurocurrency Rate Loans
  $       $                           %        
Competitive Bid Loans
  $       $                           %        
Letter of Credit participations interest
  $       $                           %        
Swingline Loan participations interest
  $       $                           %        

[7.  
Trade Date:                     ___________]3

Effective Date:                       ___, 20___  [TO BE INSERTED BY AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
 

      *  
Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.
  2  
Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
  3  
To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR
[NAME OF ASSIGNOR]
      By:           Name:           Title:           ASSIGNEE
[NAME OF ASSIGNEE]
      By:           Name:           Title:      

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



            Consented to and Accepted:

BANK OF AMERICA, N.A.,
acting in its capacity as Agent
      By:           Name:           Title:           BANK OF AMERICA, N.A.,
acting in its capacity as L/C Issuer
      By:           Name:           Title:      

[Consented to:

                LIBERTY PROPERTY LIMITED PARTNERSHIP,      
 
              By:   Liberty Property Trust,
its general partner    
 
               
 
  By:          
 
     
 
Name:      
 
      Title:]4    

 

      4  
To the extent required under the Credit Agreement.

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, Liberty Property Trust (the “Company”), any other Guarantor, or any of
their Subsidiaries or Affiliates or any other Person obligated in respect of any
Loan Document or (iv) the performance or observance by the Borrower, the
Company, any Guarantor, or any of their Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements of an Eligible Assignee under the Credit Agreement (subject to the
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
§6.4 and §7.4 of the Credit Agreement, and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Assignment and Assumption and to purchase the Assigned Interest,
(vi) it has, independently and without reliance upon the Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



purchase the Assigned Interest, (vii) if it is a Foreign Lender, attached hereto
is any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by the Assignee, and (viii) if the
Assignee is not already a Lender under the Credit Agreement, attached to this
Assignment and Assumption is an administrative questionnaire, in a form
acceptable to the Agent, duly completed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts, which have
accrued to, but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT F
FORM OF LETTER OF CREDIT APPLICATION
Liberty Property Limited Partnership
500 Chesterfield Parkway
Malvern, PA 19355
[Date]
[Trade Finance Operations
1 Fleet Way, 2nd Floor
(Fax: (800) 755-8743)
Scranton, PA 19507]
Bank of America, N.A., as Agent
Bank of America Plaza
901 Main Street
TX1-492-14-05
Dallas, Texas 75202-3714
Attention: Betty Canales (Fax: (214) 290-8377)
Ladies and Gentlemen:

  Re:  
Letter of Credit Application under the Second Amended and Restated Credit
Agreement dated as of August 31, 2010

Pursuant to §2.9 of the Second Amended and Restated Credit Agreement, dated as
of August 31, 2010, among you, the lending institutions which are or may become
parties thereto from time to time, other parties thereto, and us (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Credit Agreement”), we hereby request that you issue a Letter of Credit as
follows:

  (i)  
Name and address of beneficiary:                     
    (ii)  
Face amount: $                    
    (iii)  
Proposed Issuance Date:                     
       
Proposed Expiration Date1:                     
    (iv)  
Other terms and conditions as set forth in the proposed form of Letter of Credit
attached hereto.
    (v)  
Purpose of Letter of Credit:                     

 

      1  
Each Letter of Credit shall have an initial term of not more than one (1) year,
and shall expire no later than fifteen (15) days prior to the Maturity Date,
except as otherwise provided in the Credit Agreement.

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



This Letter of Credit Request is submitted pursuant to, and shall be governed
by, and subject to satisfaction of, the terms, conditions and provisions set
forth in §2.9 of the Credit Agreement.
The undersigned hereby certifies to you that it is in compliance with the
covenants specified in §9.1 through §9.7 of the Credit Agreement, and will
remain in compliance with such covenants after the outstanding balance of the
Loans is adjusted to include the face amount of the requested Letter of Credit.
Pursuant to §2.9(a) of the Credit Agreement, the undersigned hereby further
certifies that after giving effect to all Letters of Credit (i) the aggregate
Credit Exposure of all the Lenders does not exceed the Maximum Credit Amount;
(ii) the Credit Exposure of any Lender (excluding the Competitive Bid Loans owed
to such Lender) does not exceed such Lender’s Commitment; and (iii) the
outstanding amount of the Letter of Credit Obligations does not exceed the
Letter of Credit Sublimit of $35,000,000.
We also understand that if you grant this request this request obligates us to
accept the requested Letter of Credit and pay the issuance fee and Letter of
Credit fee as required by §2.9(h) and §2.9(i). All terms defined in the Credit
Agreement and used herein without definition shall have the meanings set forth
in §1.1 of the Credit Agreement.
The undersigned hereby certifies to you, in accordance with the provisions of
§11.1 of the Credit Agreement, that (i) the representations and warranties
contained in the Credit Agreement and in each document and instrument delivered
pursuant to or in connection therewith were true as of the date as of which they
were made, are also true at and as of the date hereof, and will also be true at
and as of the proposed issuance date of the Letter of Credit requested hereby,
in each case except as otherwise permitted pursuant to the provisions of §11.1
of the Credit Agreement, (ii) the Borrower has performed and complied with all
terms and conditions required by §11.1 of the Credit Agreement to be performed
by it on or prior to the issuance date of this Letter of Credit, (iii) and no
Default or Event of Default has occurred and is continuing, or will occur as a
result of the issuance of the Letter of Credit requested herein.

                  Very truly yours,
 
                Liberty Property Limited Partnership
 
                By:   Liberty Property Trust,
its general partner
 
           
 
      By:    
 
           
 
          Name:
 
          Title:

[ATTACH LETTER OF CREDIT APPLICATION, IF APPLICABLE]

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



[EXHIBIT G]
[RESERVED]

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT H
FORM OF COMPETITIVE BID QUOTE REQUEST
Liberty Property Limited Partnership
500 Chesterfield Parkway
Malvern, PA 19355
[Date]
Bank of America, N.A., as Agent
Bank of America Plaza
901 Main Street
TX1-492-14-05
Dallas, Texas 75202-3714
Attention: Betty Canales (Fax: (214) 290-8377)
Ladies and Gentlemen:

  Re:  
Competitive Bid Quote Request under Second Amended and Restated Credit Agreement
dated as of August 31, 2010

Pursuant to §2.10 of the Second Amended and Restated Credit Agreement, dated as
of August 31, 2010 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Credit Agreement”), among LIBERTY PROPERTY
LIMITED PARTNERSHIP, a Pennsylvania limited partnership (the “Borrower”),
LIBERTY PROPERTY TRUST, a Maryland trust, BANK OF AMERICA, N.A. and the other
lending institutions which are or may become parties thereto from time to time
(the “Lenders”), and BANK OF AMERICA, N.A., as administrative agent for itself
and the other Lenders (the “Agent”), we hereby request that the Agent obtain
quotes for Competitive Bid Loans based upon the following:
1. The requested Borrowing Date(s), amounts and Interest Periods of the
Competitive Bid Loans shall be as follows:

                 
Borrowing Dates
  Amount requested1   Interest Period

2. The aggregate amount of the requested Competitive Bid Loans shall be
$                    .
 

      1  
The Dollar amount of any requested Competitive Bid Loan shall be a minimum of
$3,000,000 and integral multiples of $1,000,000.

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



3. Dollar amount of all Competitive Bid Loans currently outstanding is
$                    .
4. Type of Loan requested:                     .
This Competitive Bid Quote Request is submitted pursuant to, and shall be
governed by, and subject to satisfaction of, the terms, conditions and
provisions set forth in §2.10 of the Credit Agreement. The undersigned hereby
certifies to you that the Borrower maintains the required ratings from the
Ratings Agencies to request a Competitive Bid Loan under the Credit Agreement in
accordance with §2.10.
The undersigned hereby further certifies to you that it is in compliance with
the covenants specified in §9.1 through §9.7 of the Credit Agreement, and will
remain in compliance with such covenants after the making of the requested
Competitive Bid Loans, as evidenced by a Compliance Certificate in the form of
Exhibit C to the Credit Agreement of even date herewith delivered to you
simultaneously with this Competitive Bid Quote Request.
The undersigned hereby certifies to you, in accordance with the provisions of
§11.1 of the Credit Agreement, that (i) the representations and warranties
contained in the Credit Agreement and in each document and instrument delivered
pursuant to or in connection therewith were true as of the date as of which they
were made, are also true at and as of the date hereof, and will also be true at
and as of the proposed Borrowing Date of the Competitive Bid Loans requested
hereby, in each case except as otherwise permitted pursuant to the provisions of
§11.1 of the Credit Agreement, (ii) the Borrower has performed and complied with
all the terms and conditions required by §11.1 of the Credit Agreement to be
performed by it on or prior to the Borrowing Date, and (iii) no Default or Event
of Default has occurred and is continuing, or will occur as a result of making
the Loans requested herein.

                  Very truly yours,
 
                Liberty Property Limited Partnership
 
                By:   Liberty Property Trust,
its general partner
 
           
 
      By:    
 
           
 
          Name:
 
          Title:

[ATTACH COMPLIANCE CERTIFICATE]

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT I
FORM OF INVITATION FOR COMPETITIVE BID QUOTES
                    , 20__

To:  
Each Lender that is a party to the Second Amended and Restated Credit Agreement
identified below
  Re:  
Invitation for Competitive Bid Quotes

Reference is hereby made to that certain Second Amended and Restated Credit
Agreement, dated as of August 31, 2010 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “Credit Agreement”), among
LIBERTY PROPERTY LIMITED PARTNERSHIP, a Pennsylvania limited partnership (the
“Borrower”), LIBERTY PROPERTY TRUST, a Maryland trust, BANK OF AMERICA, N.A. and
the other lending institutions which are or may become parties thereto from time
to time (the “Lenders”), and BANK OF AMERICA, N.A., as administrative agent for
itself and the other Lenders (the “Agent”). Capitalized terms which are used
herein without definition and which are defined in the Credit Agreement shall
have the same meanings herein as in the Credit Agreement.
Pursuant to §2.10 of the Credit Agreement, you are invited to submit a
competitive bid quote to the Borrower for the following proposed Competitive Bid
Loan(s):

          Requested Borrowing Date   Principal Amount   Interest Period

All Competitive Bid Quotes should specify a Competitive Bid margin and must be
submitted to the Agent by facsimile transmission at its offices as specified in
or pursuant to §19 of the Credit Agreement not later than (a) 10:00 a.m.(eastern
time) on the third Business Day prior to the proposed Borrowing Date. Quotes
received after these deadlines will not be forwarded to the Borrower.
Submitted bids must be for $1,000,000 or a larger multiple of $500,000 and may
not exceed the aggregate principal amount of Competitive Bid Loans for which
offers were requested. All Competitive Bid Quotes should be submitted in
substantially the form of Exhibit J to the Credit Agreement. Please follow-up
your submitted written bids with telephone verification to confirm receipt.

                  Very truly yours,
 
                Bank of America, N.A., as Agent
 
           
 
  By:        
 
     
 
   

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT J
FORM OF COMPETITIVE BID QUOTE
[Date]
Bank of America, N.A., as Agent
Bank of America Plaza
901 Main Street
TX1-492-14-05
Dallas, Texas 75202-3714
Attention: Betty Canales (Fax: (214) 290-8377)
Ladies and Gentlemen:

  Re:  
Competitive Bid Quote to Liberty Property Limited Partnership

This Competitive Bid Quote is given in accordance with §2.10 of the Second
Amended and Restated Credit Agreement, dated as of August 31, 2010 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Credit Agreement”), among LIBERTY PROPERTY LIMITED PARTNERSHIP, a Pennsylvania
limited partnership (the “Borrower”), LIBERTY PROPERTY TRUST, a Maryland trust,
BANK OF AMERICA, N.A. and the other lending institutions which are or may become
parties thereto from time to time (the “Lenders”), and BANK OF AMERICA, N.A., as
administrative agent for itself and the other Lenders (the “Agent”). Capitalized
terms used herein shall have the meanings ascribed thereto in the Credit
Agreement.
In response to the Competitive Bid Quote Request of the Borrower, dated
                    , 20___, we hereby make the following Competitive Bid Quote
on the following terms:
1. Quoting Lender:                                                             
2. Person to contact at Quoting Lender:                                         
3. Borrowing Date:                                                             

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



4. We hereby offer to make Competitive Bid Loan(s) in the following maximum
principal amounts for the following Interest Period(s) and at the following
rates:

          Maximum Principal Amount1         $   Interest Period   Competitive
Bid Margin

We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Credit Agreement,
irrevocably obligate(s) us to make the Competitive Bid Loan(s) for which any
offer(s) [is][are] accepted, in whole or in part.

            Very truly yours,

[NAME OF LENDER]
      By:           Name:           Title:      

 

1  
This Dollar amount shall be a minimum of $1,000,000 and an integral multiple of
$500,000 and may be greater than the Commitment of the Quoting Lender.

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT K
FORM OF NOTICE OF ACCEPTANCE OR
NON-ACCEPTANCE OF COMPETITIVE BID QUOTE(S)
[Date]
Bank of America, N.A., as Agent
Bank of America Plaza
901 Main Street
TX1-492-14-05
Dallas, Texas 75202-3714
Attention: Betty Canales (Fax: (214) 290-8377)
Ladies and Gentlemen:
Under §2.10 of the Second Amended and Restated Credit Agreement, dated as of
August 31, 2010 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Credit Agreement”), among LIBERTY PROPERTY
LIMITED PARTNERSHIP, a Pennsylvania limited partnership (the “Borrower”),
LIBERTY PROPERTY TRUST, a Maryland trust, BANK OF AMERICA, N.A. and the other
lending institutions which are or may become parties thereto from time to time
(the “Lenders”), and BANK OF AMERICA N.A., as administrative agent for itself
and the other Lenders (the “Agent”), this response is given with respect to the
Competitive Bid Loan Quotes for Loans to be made on the following Requested
Borrowing Date: [_____ ___, 20_]
Liberty Property Limited Partnership hereby accepts the following Competitive
Bid Quote(s):

                      Borrowing   Competitive Bid       Principal Amount Lender
  Date   Margin   Interest Period   Accepted

Liberty Property Limited Partnership hereby rejects the following Competitive
Bid Quote(s):

                      Borrowing   Competitive       Principal Amount Lender  
Date   Bid Margin   Interest Period   Accepted
 
               

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



The accepted and rejected competitive Bid Quotes described above constitute all
Competitive Bid Quotes submitted by the Lenders in accordance with §2.10 of the
Credit Agreement.

                  Very truly yours,
 
                Liberty Property Limited Partnership
 
                By:   Liberty Property Trust,
its general partner  
 
      By:    
 
           
 
          Name:
 
          Title:

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT L
FORM OF JOINDER AGREEMENT
[Date]
Bank of America, N.A., as Agent
101 South Tyron Street, 15th Floor
NC1-002-15-36
Charlotte, North Carolina 28255
Attention: Kimberly D. Williams, Agency Management (Fax: (704) 409-0650)
Reference is made to the Second Amended and Restated Credit Agreement, dated as
of August 31, 2010 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Credit Agreement”), among LIBERTY PROPERTY
LIMITED PARTNERSHIP, a Pennsylvania limited partnership (the “Borrower”),
LIBERTY PROPERTY TRUST, a Maryland trust, BANK OF AMERICA, N.A. and the other
lending institutions which are or may become parties thereto from time to time
(the “Lenders”), and BANK OF AMERICA, N.A., as administrative agent for itself
and the other Lenders (the “Agent”). Capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Credit
Agreement.
Reference is further made to the Guaranty, dated as of August 31, 2010 by the
Guarantors in favor of the Agent and the Lenders (the “Guaranty”):
The undersigned,                     , a                      (“New Guarantor”)
certifies that it is a Related Company that is at least 85% owned by the
Borrower. In order that Real Estate Assets owned by the New Guarantor may be
eligible to satisfy the requirements contained in the definitions of
Unencumbered Property in §1.1 of the Credit Agreement, and for other good and
valuable consideration, the New Guarantor hereby agrees to be bound as a
Guarantor by all of the terms, covenants and conditions set forth in the Credit
Agreement and the Guaranty to the same extent that it would have been bound if
it had been a signatory to the Agreement and the Guaranty on the Effective Date
of the Credit Agreement. The New Guarantor hereby makes each of the
representations and warranties and agrees to each of the covenants applicable to
the Guarantor contained in the Credit Agreement. From and after the date hereof,
all references in the Loan Documents to the “Guarantors” shall for all purposes
be deemed to include the undersigned.
The New Guarantor hereby waives presentment, demand, protest and notice of any
kind in connection with the delivery, acceptance, performance and enforcement of
the Guaranty, and also hereby assents to extensions of time of payment or
forbearance or other indulgences without notice.
This Joinder Agreement and the obligations of the New Guarantor hereunder shall
be governed by, interpreted and construed in accordance with all of the same
provisions applicable under the Credit Agreement and the Guaranty including,
without limitation, all definitions set forth in §1.1, the rules of
interpretation set forth in §1.2, the provisions relating to governing law set
forth in §20, the provisions relating to counterparts in §22 and the provision
relating to severability in §26. The New Guarantor acknowledges that it has
waived its right to a jury trial with respect to any action or claim arising out
of this Joinder Agreement, the Credit Agreement and the Guaranty.

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



IN WITNESS WHEREOF, the New Guarantor has caused this Joinder Agreement to be
executed and delivered by its duly authorized officer as of the
                                         day of                     , 20_.

            [Name of New Guarantor]
      By:           Name:           Title:        

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT M
FORM OF GUARANTY
Guaranty, dated as of August 31, 2010, by and among the undersigned and such
other Persons which may become party hereto from time to time by executing a
joinder (in the form of Appendix 1 hereto) (each a “Guarantor” and collectively
the “Guarantors”), in favor of each of the Lenders (as defined herein) and Bank
of America, N.A., as administrative agent (the “Agent”) for itself and for the
other financial institutions (the “Lenders”) which are or may become parties to
the Second Amended and Restated Credit Agreement, dated as of August 31, 2010,
among Liberty Property Limited Partnership, a Maryland limited partnership (the
“Borrower”), Liberty Property Trust, the Agent, and the Lenders (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Credit Agreement”). Capitalized terms used herein without definition shall have
the meanings ascribed to them in the Credit Agreement.
WHEREAS, the Borrower, the Agent, the Lenders and the other parties thereto have
entered into the Credit Agreement;
WHEREAS, the Borrower and each Guarantor are members of a group of related
entities, the success of each of which is dependent in part on the success of
the other members of such group;
WHEREAS, each Guarantor expects to receive substantial direct and indirect
benefits from the extensions of credit to the Borrower by the Lenders pursuant
to the Credit Agreement (which benefits are hereby acknowledged);
WHEREAS, it is a condition precedent to the Agent’s and the Lenders’ willingness
to extend, and to continue to extend, credit to the Borrower under the Credit
Agreement that each Guarantor execute and deliver this Guaranty; and
WHEREAS, each Guarantor wishes to guaranty the Borrower’s obligations to the
Lenders and the Agent under and in respect of the Credit Agreement as herein
provided.
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
1. Guaranty of Payment and Performance of Obligations. In consideration of the
Lenders extending credit or otherwise in their discretion giving time, financial
or banking facilities or accommodations to the Borrower, each Guarantor hereby
jointly and severally, absolutely, irrevocably and unconditionally guarantees to
the Agent and each Lender that the Borrower will duly and punctually pay or
perform, at the place specified therefor, or if no place is specified, at the
Agent’s Head Office, (i) all indebtedness, obligations and liabilities of the
Borrower to any of the Lenders and the Agent, individually or collectively,
under the Credit Agreement or any of the other Loan Documents or in respect of
any of the Loans or the Notes or other instruments at

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



any time evidencing any thereof, whether existing on the date of the Credit
Agreement or arising or incurred thereafter, direct or indirect, secured or
unsecured, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, arising by contract, operation of law or otherwise,
and whether recovery upon such indebtedness and liabilities may be or hereafter
become unenforceable or shall be an allowed or disallowed claim under any
proceeding or case commenced by or against such Guarantor or the Borrower under
the Bankruptcy Code (Title 11, United States Code), any successor statute or any
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally (collectively, “Debtor Relief Laws”), and including interest that
accrues after the commencement by or against the Borrower of any proceeding
under any Debtor Relief Laws; and (ii) without limitation of the foregoing, all
reasonable fees, costs and expenses incurred by the Agent or the Lenders in
attempting to collect or enforce any of the foregoing, accrued in each case to
the date of payment hereunder (collectively the “Obligations” and individually
an “Obligation”). This Guaranty is an absolute, unconditional and continuing
guaranty of the full and punctual payment and performance by the Borrower of the
Obligations and not of their collectibility only, and is in no way conditioned
upon any requirement that any Lender or the Agent first attempt to collect any
of the Obligations from the Borrower or resort to any security or other means of
obtaining payment of any of the Obligations which any Lender or the Agent now
has or may acquire after the date hereof or upon any other contingency
whatsoever. Upon any Event of Default which is continuing by the Borrower in the
full and punctual payment and performance of the Obligations, the liabilities
and obligations of each Guarantor hereunder shall, at the option of the Agent,
become forthwith due and payable to the Agent and to the Lender or Lenders owed
the same without demand or notice of any nature, all of which are expressly
waived by each Guarantor, except for notices required to be given to the
Borrower under the Loan Documents. The Lender’s books and records showing the
amount of the Obligations shall be admissible in evidence in any action or
proceeding, and shall be binding upon each Guarantor and conclusive for the
purpose of establishing the amount of the Obligations. This Guaranty shall not
be affected by the genuineness, validity, regularity or enforceability of the
Obligations or any instrument or agreement evidencing any Obligations, or by the
existence, validity, enforceability, perfection, non-perfection or extent of any
collateral therefor, or by any fact or circumstance relating to the Obligations
which might otherwise constitute a defense to the obligations of any Guarantor
under this Guaranty, and each Guarantor hereby irrevocably waives any defenses
it may now have or hereafter acquire in any way relating to any or all of the
foregoing. Payments by the Guarantors hereunder may be required by any Lender or
the Agent on any number of occasions.
2. Guarantor’s Further Agreements to Pay. Each Guarantor further jointly and
severally agrees, as the principal obligor and not as a guarantor only, to pay
to each Lender and the Agent forthwith upon demand, in funds immediately
available to such Lender or the Agent, all costs and expenses (including court
costs and legal fees and expenses) incurred or expended by the Agent or such
Lender in connection with this Guaranty and the enforcement hereof, together
with interest on amounts recoverable under this Guaranty from the time after
such amounts become due at the default rate of interest set forth in the Credit
Agreement; provided that if such interest exceeds the maximum amount permitted
to be paid under applicable law, then such interest shall be reduced to such
maximum permitted amount.

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



3. Payments. Each Guarantor jointly and severally covenants and agrees that the
Obligations will be paid strictly in accordance with their respective terms
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Agent or any
Lender with respect thereto. Without limiting the generality of the foregoing,
each Guarantor’s obligations hereunder with respect to any Obligation shall not
be discharged by a payment in a currency other than the currency in which the
Obligation is denominated (the “Obligation Currency”) or at a place other than
the place specified for the payment of the Obligation, whether pursuant to a
judgment or otherwise, to the extent that the amount so paid on conversion to
the Obligation Currency and transferred to the Agent’s Head Office, under normal
banking procedures does not yield the amount of Obligation Currency due
thereunder.
4. Taxes. All payments hereunder shall be made without any counterclaim or
set-off, free and clear of, and without reduction by reason of, any taxes,
levies, imposts, charges and withholdings, restrictions or conditions of any
nature (“Taxes”), which are now or may hereafter be imposed, levied or assessed
by the United States or any political subdivision or taxing authority thereof
(or any non-United States jurisdiction in which there is Real Estate) on
payments hereunder, all of which will be for the account of and paid by the
Guarantors. If for any reason, any such reduction is made or any Taxes are paid
by the Agent or any Lender (except for taxes on income or profits of such Agent
or Lender), each Guarantor jointly and severally agrees to pay to the Agent or
such Lender such additional amounts as may be necessary to ensure that the Agent
or such Lender receives the same net amount which it would have received had no
reduction been made or Taxes paid. Each Guarantor will deliver promptly to the
Lender certificates or other valid vouchers for all taxes or other charges
deducted from or paid with respect to payments made by such Guarantor hereunder.
The obligations of the Guarantors under this paragraph shall survive the payment
in full of the Obligations and termination of this Guaranty.
5. Liability of each Guarantor. The Agent and each Lender have and shall have
the absolute right to enforce the liability of each Guarantor hereunder without
resort to any other right or remedy including any right or remedy under any
other guaranty or against any other Guarantor, and the release or discharge of
any Guarantor or other guarantor of any Obligations shall not affect the
continuing liability of each Guarantor hereunder that has not been released or
discharged.
It is the intention and agreement of each Guarantor, the Agent and the Lenders
that the obligations of each Guarantor under this Guaranty shall be joint and
several and valid and enforceable against each Guarantor to the maximum extent
permitted by applicable law. Accordingly, if any provision of this Guaranty
creating any obligation of any Guarantor in favor of the Agent and the Lenders
shall be declared to be invalid or unenforceable in any respect or to any
extent, it is the stated intention and agreement of the Guarantors, the Agent
and the Lenders that any balance of the obligation created by such provision and
all other obligations of each of the other Guarantors to the Agent and the
Lenders created by other provisions of this Guaranty shall remain valid and
enforceable. Likewise, if by final order a court of competent jurisdiction shall
declare any sums which the Agent or the Lenders may be otherwise entitled to
collect from any Guarantor under this Guaranty to be in excess of those
permitted under any law (including any federal or state fraudulent conveyance or
like statute or rule of law) applicable to such Guarantor’s obligations under
this Guaranty, it is the stated intention and agreement of the Guarantors, the
Agent and the Lenders that all sums not in excess of those permitted under such
applicable law shall remain fully collectible by the Agent and the Lenders from
each of the other Guarantors, jointly and severally.

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



6. Representations and Warranties; Covenants. (a) Each Guarantor hereby makes
and confirms the representations and warranties made on its behalf by the
Borrower pursuant to §6 of the Credit Agreement, as if such representations and
warranties were set forth herein. Each Guarantor hereby agrees to perform the
covenants set forth in §§7 and 8 of the Credit Agreement (to the extent such
covenants expressly apply to the Guarantor) as if such covenants were set forth
herein. Each Guarantor acknowledges that it is, on a collective basis with the
Borrower and all other “Guarantors” (as defined in the Credit Agreement), bound
by the covenants set forth in §9 of the Credit Agreement. Each Guarantor hereby
confirms that it shall be bound by all acts or omissions of the Borrower
pursuant to the Credit Agreement.
(b) Each Guarantor is a limited liability company, limited partnership,
corporation, or other legal entity, as applicable, duly formed or organized,
validly existing and in good standing under the laws of the state of its
formation or organization and each other state in which its business
necessitates it to foreign qualify; each Guarantor has all requisite limited
liability company, limited partnership, corporate or other legal entity power,
as applicable, to own its respective properties and conduct its respective
business as now conducted and as presently contemplated; and such Guarantor is
in good standing as a foreign entity and is duly authorized to do business in
the jurisdictions where the Unencumbered Properties or other Real Estate owned
or ground-leased by it are located and in each other jurisdiction where such
qualification is necessary except where a failure to be so qualified in such
other jurisdiction would not have a materially adverse effect on any of its
businesses, assets or financial condition. The execution, delivery and
performance of this Guaranty and the transactions contemplated hereby (i) are
within the authority of such Guarantor, (ii) have been duly authorized by all
necessary proceedings on the part of such Guarantor and any member, manager, or
other controlling Person thereof, (iii) do not conflict with or result in any
breach or contravention of any provision of law, statute, rule or regulation to
which such Guarantor is subject or any judgment, order, writ, injunction,
license or permit applicable to such Guarantor, (iv) do not conflict with any
provision of the Certificate of Organization or Formation, the limited liability
company agreement, articles of incorporation, bylaws, or other authority
documents of such Guarantor or the authority documents of any controlling Person
thereof, and (v) do not contravene any provisions of, or constitute a default,
Default or Event of Default hereunder or a failure to comply with any term,
condition or provision of, any other agreement, instrument, judgment, order,
decree, permit, license or undertaking binding upon or applicable to such
Guarantor or any of such Guarantor’s properties (except for any such failure to
comply under any such other agreement, instrument, judgment, order, decree,
permit, license, or undertaking as would not materially and adversely affect the
condition (financial or otherwise), properties, business or results of
operations of such Guarantor) or result in the creation of any mortgage, pledge,
security interest, lien, encumbrance or charge upon any of the properties or
assets of such Guarantor.
(c) The Guaranty has been duly executed and delivered and constitutes the legal,
valid and binding obligations of each Guarantor, subject only to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other laws relating to or affecting generally the enforcement of creditors’
rights and general equitable principles.

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(d) The execution, delivery and performance by each Guarantor of this Guaranty
and the transactions contemplated hereby do not require (i) the approval or
consent of any governmental agency or authority other than those already
obtained, or (ii) filing with any governmental agency or authority, other than
filings which will be made with the SEC when and as required by law.
7. Effectiveness. The obligations of each Guarantor under this Guaranty shall
continue in full force and effect and shall remain in operation until all of the
Obligations shall have been paid in full or otherwise fully satisfied, and
continue to be effective or be reinstated, as the case may be, if at any time
payment or other satisfaction of any of the Obligations is rescinded or must
otherwise be restored or returned upon the bankruptcy, insolvency, or
reorganization of the Borrower, or otherwise, as though such payment had not
been made or other satisfaction occurred. No invalidity, irregularity or
unenforceability of the Obligations by reason of applicable bankruptcy laws or
any other similar law, or by reason of any law or order of any government or
agency thereof purporting to reduce, amend or otherwise affect the Obligations,
shall impair, affect, be a defense to or claim against the obligations of any
Guarantor under this Guaranty.
8. Freedom of Lender to Deal with Borrower and Other Parties. The Agent and each
Lender shall be at liberty, without giving notice to or obtaining the assent of
any Guarantor and without relieving any Guarantor of any liability hereunder, to
deal with the Borrower and with each other party who now is or after the date
hereof becomes liable in any manner for any of the Obligations, in such manner
as the Agent or such Lender in its sole discretion deems fit, and to this end
each Guarantor gives to the Agent and each Lender full authority in its sole
discretion to do any or all of the following things: (a) extend credit, make
loans and afford other financial accommodations to the Borrower at such times,
in such amounts and on such terms as the Agent or such Lender may approve,
(b) vary the terms and grant extensions of any present or future indebtedness or
obligation of the Borrower or of any other party to the Agent or such Lender,
(c) grant time, waivers and other indulgences in respect thereto, (d) vary,
exchange, release or discharge, wholly or partially, or delay in or abstain from
perfecting and enforcing any security or guaranty or other means of obtaining
payment of any of the Obligations which the Agent or any Lender now has or may
acquire after the date hereof, (e) accept partial payments from the Borrower or
any such other party, (f) release or discharge, wholly or partially, any
endorser or guarantor, and (g) compromise or make any settlement or other
arrangement with the Borrower or any such other party.
9. Unenforceability of Obligations Against Borrower; Invalidity of Security or
Other Guaranties. If for any reason the Borrower has no legal existence or are
under no legal obligation to discharge any of the Obligations undertaken or
purported to be undertaken by it or on its behalf, or if any of the moneys
included in the Obligations have become irrecoverable from the Borrower by
operation of law or for any other reason, this Guaranty shall nevertheless be
binding on each Guarantor to the same extent as if such Guarantor at all times
had been the principal debtor on all such Obligations. This Guaranty shall be in
addition to any other guaranty or other security for the Obligations, and it
shall not be prejudiced or rendered unenforceable by the invalidity of any such
other guaranty or security.

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



10. Waivers by Guarantor. Each Guarantor waives (a) any defense arising by
reason of any disability or other defense of the Borrower or any other
guarantor, or the cessation from any cause whatsoever (including any act or
omission of the Lender) of the liability of the Borrower; (b) any defense based
on any claim that such Guarantor’s obligations exceed or are more burdensome
than those of the Borrower; (c) the benefit of any statute of limitations
affecting such Guarantor’s liability hereunder; (d) any right to require the
Lender to proceed against the Borrower, proceed against or exhaust any security
for the Indebtedness, or pursue any other remedy in the Lender ‘s power
whatsoever; (e) any benefit of and any right to participate in any security now
or hereafter held by the Lender; and (f) to the fullest extent permitted by law,
any and all other defenses or benefits that may be derived from or afforded by
applicable law limiting the liability of or exonerating guarantors or sureties.
Each Guarantor expressly waives all setoffs and counterclaims and all
presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the
Obligations, and all notices of acceptance of this Guaranty or of the existence,
creation or incurrence of new or additional Obligations.
11. Restriction on Subrogation and Contribution Rights. Notwithstanding any
other provision to the contrary contained herein or provided by applicable law,
unless and until all of the Obligations have been indefeasibly paid in full in
cash and satisfied in full, each Guarantor hereby irrevocably defers and agrees
not to enforce any and all rights it may have at any time (whether arising
directly or indirectly, by operation of law or by contract) to assert any claim
against the Borrower on account of payments made under this Guaranty, including,
without limitation, any and all rights of or claim for subrogation,
contribution, reimbursement, exoneration and indemnity, and further waives any
benefit of and any right to participate in any collateral which may be held by
the Agent or any Lender or any affiliate of the Agent or any Lender. In
addition, each Guarantor will not claim any set-off or counterclaim against the
Borrower in respect of any liability it may have to the Borrower unless and
until all of the Obligations have been indefeasibly paid in full in cash and
satisfied in full.
Subject to the foregoing and the indefeasible performance and payment in full of
the Obligations, each Guarantor acknowledges that all other “Guarantors” shall
have contribution rights against such Guarantor in accordance with applicable
law and in accordance with each such Person’s benefits received under the Credit
Agreement and the Loans.
12. Subordination. Each Guarantor hereby subordinates the payment of all
obligations and indebtedness of the Borrower owing to such Guarantor, whether
now existing or hereafter arising, including but not limited to any obligation
of the Borrower to such Guarantor as subrogee of the Lender or resulting from
such Guarantor’s performance under this Guaranty, to the indefeasible payment in
full in cash of all Obligations. If the Lender so requests, any such obligation
or indebtedness of the Borrower to such Guarantor shall be enforced and
performance received by such Guarantor as trustee for the Lender and the
proceeds thereof shall be paid over to the Lender on account of the Obligations,
but without reducing or affecting in any manner the liability of such Guarantor
under this Guaranty.

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



13. Setoff. If and to the extent any payment is not made when due hereunder, the
Lender may setoff and charge from time to time and amount so due against any or
all of the Guarantors’ accounts or deposits with the Lender.
14. Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Obligations is stayed, in connection with any case commenced by or
against any Guarantor or the Borrower by reason of applicable bankruptcy laws or
any other similar law, or otherwise, all such amounts shall nonetheless be
payable by the Guarantors immediately upon demand by the Lender.
15. Demands. Any demand on or notice made or required to be given pursuant to
this Guaranty shall be in writing and shall be delivered in hand, mailed by
United States registered or certified first class mail, postage prepaid, return
receipt requested, sent by overnight courier, or sent by telegraph, telecopy,
telefax or telex and confirmed by delivery via courier or postal service,
addressed as follows:
(a) if to the Guarantors, at:
Liberty Property Trust
500 Chesterfield Parkway,
Malvern, PA 19355
Attention: Chief Financial Officer
or at such other address for notice as the Guarantors shall last have furnished
in writing to the Agent with a copy to:
Cozen O’Connor
1900 Market Street
Philadelphia, PA 19103
Attention: Michael Sherman, Esq.
or at such other address for notice as the Guarantors shall last have furnished
in writing to the Agent; and
(b) if to the Agent, at
Bank of America, N.A.
101 South Tyron Street 15th Floor
NC1-002-15-36
Charlotte, North Carolina 28255
Attention: Kimberly D. Williams, Agency Management
Fax: (704) 409-0650)

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



or at such other address for notice as the Agent shall last have furnished in
writing to the Guarantors; and
Bingham McCutchen, LLP,
One Federal Street
Boston, Massachusetts 02110-1726
Attention: Stephen M. Miklus, Esq.
or at such other address for notice as the Agent shall last have furnished in
writing to the Guarantors; and
(c) if to any Lender, at such Lender’s address as set forth in Schedule 1.2 to
the Credit Agreement or as shall have last been furnished in writing to the
Person giving the notice.
Any such notice or demand shall be deemed to have been duly given or made and to
have become effective (i) if delivered by hand, overnight courier or facsimile
to the party to which it is directed, at the time of the receipt thereof by such
party or the sending of such facsimile or (ii) if sent by registered or
certified first-class mail, postage prepaid, return receipt requested, on the
fifth Business Day following the mailing thereof.
16. Condition of Borrower. Each Guarantor acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from the
Borrower and any other guarantor such information concerning the financial
condition, business and operations of the Borrower and any other guarantor as
such Guarantor requires, and that the Lender has no duty, and such Guarantor is
not relying on the Lender at any time, to disclose to such Guarantor any
information relating to the business, operations or financial condition of the
Borrower or any other guarantor (the guarantor waiving any duty on the part of
the Lender to disclose such information and any defense relating to the failure
to provide the same).
17. Indemnification and Survival. Without limitation on any other obligations of
the Guarantors or remedies of the Lender under this Guaranty, each Guarantor
shall jointly and severally, to the fullest extent permitted by law, indemnify,
defend and save and hold harmless the Lender from and against, and shall pay on
demand, any and all damages, losses, liabilities and expenses (including
attorneys’ fees and expenses and the allocated cost and disbursements of
internal legal counsel) that may be suffered or incurred by the Lender in
connection with or as a result of any failure of any Obligations to be the
legal, valid and binding obligations of the Borrower enforceable against the
Borrower in accordance with their terms. The obligations of the Guarantors under
this paragraph shall survive the payment in full of the Obligations and
termination of this Guaranty.
18. Expenses. The Guarantors agree to pay on demand all out-of-pocket expenses
(including attorneys’ fees and expenses and the allocated cost and disbursements
of internal legal counsel) in any way relating to the enforcement or protection
of the Lender’s rights under this Guaranty or in respect of the Obligations,
including any incurred during any “workout” or restructuring in respect of the
Obligations and any incurred in the preservation, protection or enforcement of
any rights of the Lender in any proceeding relating to applicable bankruptcy
laws or any other similar law, or otherwise. The obligations of the Guarantors
under this paragraph shall survive the payment in full of the Obligations and
termination of this Guaranty.

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



19. Amendments, Waivers, Etc. No provision of this Guaranty can be changed,
waived, discharged or terminated except by an instrument in writing signed by
the Agent and the Guarantors expressly referring to the provision of this
Guaranty to which such instrument relates; and no such waiver shall extend to,
affect or impair any right with respect to any Obligation which is not expressly
dealt with therein. No course of dealing or delay or omission on the part of the
Agent or the Lenders or any of them in exercising any right shall operate as a
waiver thereof or otherwise be prejudicial thereto.
20. Further Assurances. Each Guarantor at its sole cost and expense agrees to do
all such things and execute, acknowledge and deliver all such documents and
instruments as the Agent from time to time may reasonably request in order to
give full effect to this Guaranty and to perfect and preserve the rights and
powers of the Agent and the Lenders hereunder.
21. Miscellaneous Provisions. This Guaranty is intended to take effect as a
sealed instrument to be governed by and construed in accordance with the laws of
the State of New York and shall inure to the benefit of the Agent, each Lender
and its respective successors in title and assigns permitted under the Credit
Agreement, and shall be binding on each Guarantor and each Guarantor’s
successors in title, assigns and legal representatives. The rights and remedies
herein provided are cumulative and not exclusive of any remedies provided by law
or any other agreement. The invalidity or unenforceability of any one or more
sections of this Guaranty shall not affect the validity or enforceability of its
remaining provisions. Captions are for ease of reference only and shall not
affect the meaning of the relevant provisions. The meanings of all defined terms
used in this Guaranty shall be equally applicable to the singular and plural
forms of the terms defined.
23. GOVERNING LAW; Assignment; Jurisdiction. THIS GUARANTY SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK.
This Guaranty shall (a) bind the Guarantors and the Guarantors’ successors and
assigns, provided that the Guarantors may not assign their rights or obligations
under this Guaranty without the prior written consent of the Lender (and any
attempted assignment without such consent shall be void), and (b) inure to the
benefit of the Lender and its successors and assigns and the Lender may, without
notice to the Guarantors and without affecting the Guarantors’ obligations
hereunder, assign, sell or grant participations in the Obligations and this
Guaranty, in whole or in part. Each Guarantor hereby irrevocably (i) submits to
the non exclusive jurisdiction of the courts of the State of New York sitting in
New York County and of the United States District Court of the Southern District
of New York, and nay appellate court from any thereof, in any action or
proceeding arising out of or relating to this Guaranty, and (ii) waives to the
fullest extent permitted by law any defense asserting an inconvenient forum in
connection therewith. Service of process by the Lender in connection with such
action or proceeding shall be binding on a Guarantor if sent to such Guarantor
by registered or certified mail at the address specified above or such other
address as from time to time notified by such Guarantor. The Guarantors agree
that the Lender may disclose to any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights or obligations of
all or part of the Obligations any and all information in the Lender’s
possession concerning the Guarantors, this Guaranty and any security for this
Guaranty.

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



24. WAIVER OF JURY TRIAL. EXCEPT TO THE EXTENT SUCH WAIVER IS EXPRESSLY
PROHIBITED BY LAW, EACH GUARANTOR HEREBY IRREVOCABLY WAIVES TRIAL BY JURY IN ANY
JURISDICTION AND IN ANY COURT WITH RESPECT TO, IN CONNECTION WITH, OR ARISING
OUT OF THIS GUARANTY, THE OBLIGATIONS, OR ANY INSTRUMENT OR DOCUMENT DELIVERED
PURSUANT HERETO OR THERETO OR ANY OTHER CLAIM OR DISPUTE HOWSOEVER ARISING,
AMONG THE GUARANTORS, THE BORROWER, THE AGENT AND/OR THE LENDERS. THIS WAIVER OF
JURY TRIAL SHALL BE EFFECTIVE FOR EACH AND EVERY DOCUMENT EXECUTED BY THE
GUARANTORS, THE AGENT OR THE LENDERS AND DELIVERED TO THE AGENT OR THE LENDERS,
AS THE CASE MAY BE, WHETHER OR NOT SUCH DOCUMENTS SHALL CONTAIN SUCH A WAIVER OF
JURY TRIAL. EACH GUARANTOR CONFIRMS THAT THE FOREGOING WAIVERS ARE INFORMED AND
FREELY MADE.
IN WITNESS WHEREOF, each Guarantor has executed and delivered this Guaranty as
of the date first above written.

            GUARANTOR
              By:           Name:           Title:        

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT N
FORM OF DESIGNATED BANK NOTE
[Date]
$                    
FOR VALUE RECEIVED, the undersigned Liberty Property Limited Partnership, a
Pennsylvania limited partnership (the “Borrower”), hereby promises to pay to the
order of                                          (the “Designated Bank”) at the
Agent’s Head Office (as defined in the Credit Agreement defined below):
(a) prior to or on the Maturity Date (as defined in the Credit Agreement
referred to below) the principal sum of                                         
Dollars ($                    ) or, if less, the aggregate unpaid principal
amount of Competitive Bid Loans advanced by the Designated Bank to the Borrower
pursuant to the Second Amended and Restated Credit Agreement dated as of
August 31, 2010 (as amended, restated, replaced, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, Bank of
America, N.A., as Agent, and other parties thereto; and
(b) interest on the principal balance hereof from time to time outstanding at
the times and at the rates provided in the Credit Agreement.
Payments of both principal and interest are to be made in the currency in which
such Loans were made and as specified in the Credit Agreement in same day funds
to the account designated by the Agent pursuant to the Credit Agreement.
This Designated Bank Note evidences borrowings under and has been issued by the
Borrower in accordance with the terms of the Credit Agreement. The Designated
Bank and any holder hereof pursuant to the Credit Agreement or by operation of
law is entitled to the benefits of the Credit Agreement and the other Loan
Documents, and may enforce the agreements of the Borrower contained therein, and
any holder hereof may exercise the respective remedies provided for thereby or
otherwise available in respect thereof, all in accordance with the respective
terms thereof. All capitalized terms used in this Designated Bank Note and not
otherwise defined herein shall have the same meanings herein as in the Credit
Agreement.
The Borrower irrevocably authorizes the Designated Bank to make or cause to be
made, at the time of receipt of any payment of principal of this Designated Bank
Note, an appropriate notation on the grid attached to this Designated Bank Note,
or the continuation of such grid, or any other similar record, including
computer records, reflecting the making of such Competitive Bid Loan or the
receipt of such payment. The outstanding amount of the Competitive Bid Loan set
forth on the grid attached to this Designated Bank Note, or the continuation of
such grid, or any other similar record, including computer records, maintained
by the Designated Bank with respect to any Competitive Bid Loans shall be prima
facie evidence of the principal amount thereof owing and unpaid to the
Designated Bank, but the failure to record, or any error in so recording, any
such amount on any such grid, continuation or other record shall not limit or
otherwise affect the obligation of the Borrower hereunder or under the Credit
Agreement to make payments of principal of and interest on this Designated Bank
Note when due to the extent of the unpaid principal and interest amount as of
any date of determination.

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



The Borrower has the right in certain circumstances and the obligation under
certain other circumstances to prepay the whole or part of the principal of this
Designated Bank Note on the terms and conditions specified in the Credit
Agreement.
If any one or more of the Events of Default shall occur, the entire unpaid
principal amount of this Designated Bank Note and all of the unpaid interest
accrued thereon may become or be declared due and payable in the manner and with
the effect provided in the Credit Agreement.
No delay or omission on the part of the Designated Bank or any holder hereof in
exercising any right hereunder shall operate as a waiver of such right or of any
other rights of the Designated Bank or such holder, nor shall any delay,
omission or waiver on any one occasion be deemed a bar or waiver of the same or
any other right on any further occasion.
The Borrower and every endorser and guarantor of this Designated Bank Note or
the obligation represented hereby waives presentment, demand, notice, protest
and all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Designated Bank Note, and assents to
any extension or postponement of the time of payment or any other indulgence, to
any substitution, exchange or release of collateral and to the addition or
release of any other party or person primarily or secondarily liable.
THIS DESIGNATED BANK NOTE AND THE OBLIGATIONS OF THE BORROWER HEREUNDER SHALL
FOR ALL PURPOSES BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW
TO THE EXTENT THAT WOULD REQUIRE APPLICATION OF SUBSTANTIVE LAWS OF ANOTHER
JURISDICTION). THE BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS
DESIGNATED BANK NOTE MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR
ANY FEDERAL COURT SITTING THEREIN AND THE CONSENT TO THE NONEXCLUSIVE
JURISDICTION OF SUCH COURT AND THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING
MADE UPON THE BORROWER BY MAIL AT THE ADDRESS SPECIFIED IN §19 OF THE CREDIT
AGREEMENT. THE BORROWER HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS
BROUGHT IN AN INCONVENIENT COURT.

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



IN WITNESS WHEREOF, the undersigned has caused this Designated Bank Note to be
signed in its partnership name by its duly authorized officer as of the day and
year first above written.

                  LIBERTY PROPERTY LIMITED PARTNERSHIP
 
                By:   LIBERTY PROPERTY TRUST,
its general partner
 
           
 
      By:    
 
           
 
          Name:
 
          Title:

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                 


Date
 
Amount
of Loan   Amount of
Principal Paid
or Prepaid   Balance of
Principal
Unpaid  
Notation
Made By:

 
 

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT O
FORM OF DESIGNATION AGREEMENT
[Date]
Reference is hereby made to the Second Amended and Restated Credit Agreement,
dated as of August 31, 2010 (as amended, supplemented, amended and restated or
otherwise modified from time to time, the “Credit Agreement”), among LIBERTY
PROPERTY LIMITED PARTNERSHIP, a Pennsylvania limited partnership (the
“Borrower”), LIBERTY PROPERTY TRUST, a Maryland Trust, BANK OF AMERICA, N.A. and
the other lending institutions which are or may become parties thereto from time
to time (the “Lenders”), and BANK OF AMERICA, N.A., as Agent for itself and the
other Lenders (the “Agent”). Terms used but not otherwise defined herein shall
have the meanings given to them in the Credit Agreement.
[NAME OF DESIGNOR] (the “Designor”) and [NAME OF DESIGNEE] (the “Designee”)
agree as follows:
1. The Designor hereby designates the Designee, and the Designee hereby accepts
such designation, to have a right to make Competitive Bid Loans on behalf of the
Designor, pursuant to §2.10 of the Credit Agreement. Any assignment by Designor
to Designee of its rights to make a Competitive Bid Loan pursuant to §18(h) of
the Credit Agreement shall be effective as of the effective date specified in
this Designation Agreement.
2. Except as set forth in §7 below (solely with respect to the Designor), none
of the Designor, any other Lender or the Agent makes any representation or
warranty or assumes any responsibility pursuant to this Designation Agreement
with respect to (a) any statements, warranties or representations made in or in
connection with any Loan Document or any other instrument or document furnished
pursuant thereto or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of any Loan Document or any other instrument
and document furnished pursuant thereto or (b) the financial condition of the
Borrower or the performance or observance by the Borrower of any of its
obligations under any Loan Document or any other instrument or document
furnished pursuant thereto.
3. The Designee (a) confirms that it has received a copy of each Loan Document,
together with copies of the financial statements referred to in the Credit
Agreement and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Designation
Agreement; (b) agrees that it will independently and without reliance upon the
Agent, the Arranger, the L/C Issuer, the Swingline Lender, any other agent named
in the Credit Agreement, the Designor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under any Loan
Document; (c) confirms that it is a Designated Bank; (d) appoints and authorizes
the Agent to take such action as agent on its behalf and to exercise such powers
and discretion under any Loan Document as are delegated to the Agent by the
terms thereof, together with such powers and discretion as are reasonably
incidental thereto; and (e) agrees to be bound by each and every provision of
each Loan Document and further agrees that it will perform in accordance with
their terms all of the obligations which by the terms of any Loan Document are
required to be performed by it as a Designated Bank, including any and all
obligations set forth in §18(h) of the Credit Agreement.

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



4. The Designee hereby appoints Designor as Designee’s agent and attorney in
fact, and grants to Designor an irrevocable power of attorney, to receive
payments made for the benefit of Designee under the Credit Agreement, to deliver
and receive all communications and notices under the Credit Agreement and other
Loan Documents and to exercise on Designee’s behalf all rights to vote and to
grant and make approvals, waivers, consents or amendments to or under the Credit
Agreement or other Loan Documents. Any document executed by the Designor on the
Designee’s behalf in connection with the Credit Agreement or other Loan
Documents shall be binding on the Designee to the same extent as if actually
signed by the Designee. The Borrower, the Agent and each of the other Lenders
may rely on and are third-party beneficiaries of the preceding provisions
entitled to directly enforce the same.
5. Following the execution of this Designation Agreement by the Designor and
Designee, it will be delivered to the Agent for acceptance and recording by the
Agent. The effective date for this Designation Agreement (the “Effective Date”)
shall be the date of acceptance hereof by the Agent, unless otherwise specified
on the signature page hereto.
6. The Designor unconditionally agrees to pay or reimburse the Designee for, and
save the Designee harmless against, all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed or asserted by any of the
parties to the Loan Documents against the Designee, in its capacity as such, in
any way relating to or arising out of this Designation Agreement or any other
Loan Documents or any action taken or omitted by the Designee hereunder or
thereunder.
7. Upon such acceptance and recording by the Agent, as of the Effective Date,
the Designee shall be a party to the Credit Agreement with a right to make
Competitive Bid Loans as a Lender pursuant to §2.10 of the Credit Agreement and
the rights and obligations of a Lender related thereto; provided, however, that
the Designee shall not be required to make payments with respect to such
obligations except to the extent of excess cash flow of the Designee which is
not otherwise required to repay obligations of the Designee which are then due
and payable. Notwithstanding the foregoing, the Designor, as agent for the
Designee, shall be and remain obligated to the Borrower, the Agent, and the
other Lenders for each and every of the obligations of the Designee and the
Designor with respect to the Credit Agreement and any sums otherwise payable to
the Borrower by the Designee.
8. This Designation Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York (excluding the laws applicable to
conflicts or choice of law to the extent that would require application of
substantive laws of another jurisdiction).

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



9. This Designation Agreement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Designation Agreement by facsimile transmission shall be
effective as delivery of a manually executed counterpart of this Designation
Agreement.
IN WITNESS WHEREOF, the Designor and the Designee, intending to be legally
bound, have caused this Designation Agreement to be executed by their officers
thereunto duly authorized as of the date first above written.

          Effective Date:  ____________ ______, 201_____        [NAME OF
DESIGNOR], as
Designor
      By:           Name:           Title:           [NAME OF DESIGNEE], as
Designee
      By:           Name:           Title:           Eurocurrency Lending Office
(and address for notices):       [ADDRESS]  


Accepted this  _____  day
of                     , 201_____ 

          BANK OF AMERICA, N.A.,
as Agent    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT P
FORM OF ADMINISTRATIVE QUESTIONNAIRE
[Attached]

 

 